



Exhibit 10.3










INDENTURE
Dated as of September 22, 2017
Among
TRU TAJ LLC and
TRU TAJ FINANCE, INC.,
as Issuers,
and
EACH PARENT GUARANTOR AND GUARANTOR PARTY HERETO
and
WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Trustee and Collateral Trustee,
11% SENIOR SECURED ABL DIP NOTES






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE
1


 
Section 1.01
Definitions
1


 
Section 1.02
Other Definitions
28


 
Section 1.03
[Reserved]
29


 
Section 1.04
Rules of Construction
29


 
Section 1.05
Acts of Holders
30


ARTICLE II THE NOTES
31


 
Section 2.01
Form and Dating; Terms
31


 
Section 2.02
Execution and Authentication
33


 
Section 2.03
Registrar and Paying Agent
33


 
Section 2.04
Paying Agent to Hold Money in Trust
33


 
Section 2.05
Holder Lists
33


 
Section 2.06
Transfer and Exchange
34


 
Section 2.07
Replacement Notes
43


 
Section 2.08
Outstanding Notes
43


 
Section 2.09
Treasury Notes
43


 
Section 2.10
Temporary Notes
44


 
Section 2.11
Cancellation
44


 
Section 2.12
Defaulted Interest
44


 
Section 2.13
CUSIP and ISIN Numbers
44


ARTICLE III REDEMPTION
44


 
Section 3.01
Notices to Trustee
44


 
Section 3.02
Selection of Notes to Be Redeemed or Purchased
45


 
Section 3.03
Notice of Redemption
45


 
Section 3.04
Effect of Notice of Redemption
46


 
Section 3.05
Deposit of Redemption or Purchase Price
46


 
Section 3.06
Notes Redeemed or Purchased in Part
46


 
Section 3.07
Optional Redemption
46


 
Section 3.08
Mandatory Redemption
47


 
Section 3.09
Asset Sales.
47


ARTICLE IV COVENANTS
49


 
Section 4.01
Payment of Notes
49


 
Section 4.02
Maintenance of Office or Agency
49


 
Section 4.03
Reports and Other Information
49


 
Section 4.04
Compliance Certificate
51


 
Section 4.05
Taxes
51


 
Section 4.06
Stay, Extension and Usury Laws
51


 
Section 4.07
Limitation on Restricted Payments
52


 
Section 4.08
Certain Investment and Use of Proceeds Limitations
55


 
Section 4.09
Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries
56





i



--------------------------------------------------------------------------------





 
Section 4.10
Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock
57


 
Section 4.11
Asset Sales
64


 
Section 4.12
Transactions with Affiliates
66


 
Section 4.13
Liens
68


 
Section 4.14
Existence
69


 
Section 4.15
Allocations
69


 
Section 4.16
Limitation on Guarantees of Indebtedness by Restricted Subsidiaries; Future
Guarantors
69


 
Section 4.17
Additional Amounts
70


 
Section 4.18
[Reserved]
71


 
Section 4.19
Limitation on Creating Restrictions on Contributions and Investments
71


 
Section 4.20
Limitation on Activities of the Co-Issuer and the Dealcos
71


 
Section 4.21
Financial Covenant
71


 
Section 4.22
Most Favored Nation
72


 
Section 4.23
Use of Proceeds
72


 
Section 4.24
Ratings
72


 
Section 4.25
Additional Covenants
72


 
Section 4.26
Investments to Use Agreed On-Lending Principles
72


 
Section 4.27
Bankruptcy Materials
72


ARTICLE V SUCCESSORS
73


 
Section 5.01
Merger, Consolidation or Sale of All or Substantially All Assets
73


ARTICLE VI DEFAULTS AND REMEDIES SECTION
73


 
Section 6.01
Events of Default
73


 
Section 6.02
Acceleration
77


 
Section 6.03
Other Remedies
77


 
Section 6.04
Waiver of Past Defaults
77


 
Section 6.05
Control by Majority
78


 
Section 6.06
Limitation on Suits
78


 
Section 6.07
Rights of Holders of Notes to Receive Payment
78


 
Section 6.08
Collection Suit by Trustee
78


 
Section 6.09
Restoration of Rights and Remedies
78


 
Section 6.10
Rights and Remedies Cumulative
78


 
Section 6.11
Delay or Omission Not Waiver
78


 
Section 6.12
Trustee May File Proofs of Claim
79


 
Section 6.13
Priorities
79


 
Section 6.14
Undertaking for Costs
79


ARTICLE VII TRUSTEE
79


 
Section 7.01
Duties of Trustee
79


 
Section 7.02
Rights of Trustee
81


 
Section 7.03
Individual Rights of Trustee
82


 
Section 7.04
Trustee’s Disclaimer
82


 
Section 7.05
Notice of Defaults
82





ii



--------------------------------------------------------------------------------





 
Section 7.06
Compensation and Indemnity
82


 
Section 7.07
Replacement of Trustee
83


 
Section 7.08
Successor Trustee by Merger, etc
84


 
Section 7.09
Eligibility; Disqualification
84


ARTICLE VIII [RESERVED]
84


ARTICLE IX AMENDMENT, SUPPLEMENT AND WAIVER
84


 
Section 9.01
Without Consent of Holders of Notes
84


 
Section 9.02
With Consent of Holders of Notes
85


 
Section 9.03
[Reserved]
86


 
Section 9.04
Revocation and Effect of Consents
86


 
Section 9.05
Notation on or Exchange of Notes
87


 
Section 9.06
Trustee to Sign Amendments, etc
87


ARTICLE X [RESERVED]
87


ARTICLE XI COLLATERAL AND SECURITY
87


 
Section 11.01
Security
87


 
Section 11.02
Concerning the Trustee
90


 
Section 11.03
Intercreditor Agreements
90


 
Section 11.04
Collateral Trust Agreement
90


 
Section 11.05
Authorization of Actions to be Taken by the Trustee Under the Security Documents
91


 
Section 11.06
Receipt of Funds of the Collateral Trustee Under the Security Documents
91


 
Section 11.07
Collateral Releases and Termination of Security Interest
91


ARTICLE XII GUARANTEES
91


 
Section 12.01
Guarantee
91


 
Section 12.02
Limitation on Guarantor Liability
94


 
Section 12.03
Execution and Delivery
99


 
Section 12.04
Subrogation
99


 
Section 12.05
Benefits Acknowledged
99


 
Section 12.06
Release of Guarantees
99


ARTICLE XIII SATISFACTION AND DISCHARGE
100


 
Section 13.01
Satisfaction and Discharge
100


 
Section 13.02
Application of Trust Money
100


ARTICLE XIV MISCELLANEOUS
101


 
Section 14.01
[Reserved]
101


 
Section 14.02
Notices
101


 
Section 14.03
[Reserved]
102


 
Section 14.04
Certificate and Opinion as to Conditions Precedent
102


 
Section 14.05
Statements Required in Certificate or Opinion
102


 
Section 14.06
Rules by Trustee and Agents
102


 
Section 14.07
No Personal Liability of Directors, Officers, Employees and Stockholders
102


 
Section 14.08
Governing Law
103


 
Section 14.09
Waiver of Jury Trial
103


 
Section 14.10
Force Majeure
103





iii



--------------------------------------------------------------------------------





 
Section 14.11
No Adverse Interpretation of Other Agreements
103


 
Section 14.12
Successors
103


 
Section 14.13
Severability
103


 
Section 14.14
Counterpart Originals
103


 
Section 14.15
Table of Contents, Headings, etc
103


 
Section 14.16
USA Patriot Act
103


 
Section 14.17
Consent to Jurisdiction and Service
103


 
Section 14.18
Currency Indemnity
104





Schedule A    Agreed Guarantee and Security Principles
Schedule B    Agreed On-Lending Principles
Schedule C    Scheduled Indebtedness
Schedule D    Reporting Template
EXHIBITS
Exhibit A    Form of Note
Exhibit B    Form of Certificate of Transfer
Exhibit C    Form of Certificate of Exchange
Exhibit D    Form of Supplemental Indenture to Be Delivered by Subsequent
Guarantors




iv



--------------------------------------------------------------------------------






INDENTURE, dated as of September 22, 2017, among TRU Taj LLC, a Delaware limited
liability company (the “Issuer”), TRU Taj Finance, Inc., a Delaware corporation
(the “Co-Issuer” and, together with the Issuer, the “Issuers”), Toys “R” Us,
Inc., a Delaware corporation (the “Parent”), the other Parent Guarantors and the
Guarantors (each, as defined herein), and Wilmington Savings Fund Society, FSB,
as Trustee and as Collateral Trustee.
W I T N E S S E T H:
WHEREAS, on September 18, 2017 (the “Petition Date”), the Issuers and the Parent
(collectively, the “Debtors”) filed voluntary petitions for relief under Chapter
11 of the Bankruptcy Code (the “Cases”) in the United States Bankruptcy Court
for the Eastern District of Virginia, Richmond Division (together with any other
court having jurisdiction over the Cases or any proceeding therein from time to
time, the “Bankruptcy Court”);
WHEREAS, the Debtors are continuing to operate their business and manage their
property as debtors-in-possession under Sections 1107 and 1108 of the Bankruptcy
Code;
WHEREAS, the Issuer has requested that the Holders party to the Note Purchase
Agreement, dated as of the Issue Date (the “Note Purchase Agreement”), provide a
notes facility in an aggregate principal amount of $375,000,000 the net proceeds
of which will be funded into the Escrow Account (as defined below) and drawn
therefrom according to the terms and conditions described herein and in Section
5 of the Note Purchase Agreement;
WHEREAS, on September 19, 2017, the Bankruptcy Court entered an Interim
Financing Order (i) Authorizing the TRU Taj Debtors to Obtain Postpetition
Financing, (ii) Authorizing the TRU Taj Debtors to Use Cash Collateral, (iii)
Granting Liens and Providing Superpriority Administrative Expense Status, (iv)
Granting Adequate Protection to the Prepetition Lenders, (v) Modifying the
Automatic Stay, (vi) Scheduling a Final Hearing, and (vii) Granting Related
Relief, Pursuant to Bankruptcy Code Sections 105, 362, 363, 364 and 507,
Bankruptcy Rules 2002, 4001, 6004, and 9014 and Local Rule 4001-2 [D.I. 99] (the
“Interim Financing Order”) and on September 22, 2017, the Holders party hereto
distributed the interim funding in the amount of $96 million to the Issuer, on
the terms and subject to the conditions set forth in the Note Purchase
Agreement;
WHEREAS, the Holders are willing to extend such credit to the Issuer on the
terms and subject to the conditions set forth herein and in the DIP Orders;
WHEREAS, the Issuers have duly authorized the creation of an issue of
$375,000,000 aggregate principal amount of 11% Senior Secured ABL DIP Notes (the
“Initial Notes”); and
WHEREAS, each of the Issuers, the Parent Guarantors and the Guarantors has duly
authorized the execution and delivery of this Indenture.
NOW, THEREFORE, the Issuers, the Parent Guarantors, the Guarantors, the Trustee
and the Collateral Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders of the Notes.
ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE
Section 1.01    Definitions.
“144A Global Note” means a Global Note substantially in the form of Exhibit A
attached hereto, as the case may be, bearing the Global Note Legend and the
Private Placement Legend and deposited with or on behalf of, and registered in
the name of, the Depositary or its nominee that will be issued in a denomination
equal to the outstanding principal amount of the Notes sold in reliance on
Rule 144A.


1



--------------------------------------------------------------------------------





“2021 Notes” means the $583 million aggregate principal amount at maturity of
12% Senior Secured Notes due 2021 issued by the Issuers outstanding on the Issue
Date.
“ABL Guarantors” means TRU Australia Holdings, LLC, Toys “R” Us (Australia) Pty
Ltd, Babies “R” Us (Australia) Pty Ltd, TRU Europe Limited, TRU (UK) H7 Limited,
TRU (UK) H8 Limited, Toys “R” Us (UK) Limited, Toys “R” Us Holdings Limited, TRU
(BVI) Finance II, Ltd., TRU (UK) H6, LLC, TRU (UK) H4 Limited, Toys “R” Us
Financial Services Limited, Toys “R” Us Limited, Toys “R” Us Properties Limited,
TRU (France) Finance Ltd., TRU (France) Holdings Ltd., Toys “R” Us GmbH, Toys
“R” Us Handesigesellcschaft m.b.H, Toys “R” Us SARL, TRU Global Imports B.V.,
TRU Netherlands Holdings, B.V., Toys “R” Us Poland sp. z.o.o, Toys “R” Us Sklep
Internetowy sp. z.o.o, Toys “R” Us Sklep Internetowy sp. z.o.o sp. k., TRU
Iberia Holdings 1, S.L.U., Toys “R” Us Iberia, S.A.U., TRU Iberia Holdings 2,
S.L.U., Toys “R” Us AG, any other European ABL Obligor that Guarantees the Notes
and their respective successors and assigns (whether by merger, consolidation,
transfer of all or substantially all assets or otherwise).
“Acquired Indebtedness” means:
(1)    Indebtedness of any other Person existing at the time such other Person
is merged with or into or became a Restricted Subsidiary of such specified
Person, including Indebtedness incurred in connection with, or in contemplation
of, such other Person merging with or into or becoming a Restricted Subsidiary
of such specified Person, and
(2)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
“Agent” means any Custodian, Registrar or Paying Agent.
“Agreed Guarantee and Security Principles” shall have the meaning set forth in
Schedule A hereto.
“Agreed On-Lending Principles” shall mean the provisions in Schedule B hereto.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable the Parent, the Issuer or any of their Subsidiaries from
time to time concerning or relating to bribery or corruption.
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and/or Clearstream that apply to such transfer or
exchange.
“Asset Sale” means:
(1)    the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Parent or any of
its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or
(2)    the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions (other than
Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 4.10 hereof);


2



--------------------------------------------------------------------------------





in each case, other than:
(a)    any disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) held for sale in the
ordinary course of business (including any discounted or sale-priced inventory);
(b)    the disposition of all or substantially all of the assets of the Parent
or the Issuer in a manner permitted pursuant to the provisions of Section 5.01
hereof;
(c)    the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 4.07 hereof;
(d)    any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of related transactions with
an aggregate fair market value of less than $1.5 million;
(e)    any disposition of property or assets or issuance of securities by a
Restricted Subsidiary of the Parent to the Parent or by the Parent or a
Restricted Subsidiary of the Parent to another Restricted Subsidiary of the
Parent;
(f)    to the extent allowable under Section 1031 of the Code or any comparable
or successor provision, any exchange of like property (excluding any boot
thereon) for use in a Permitted Business;
(g)    the lease, assignment, license, sub-lease or sublicense of any real or
personal property (including intellectual property) in the ordinary course of
business;
(h)    sales of assets contemplated in the DIP Budget (including permitted
variance) or the DIP Orders or other First and Second Day Orders (so long as
such orders do not conflict with the DIP Budget);
(i)    foreclosures on assets;
(j)    the SALTRU Transaction;
(k)    sales of accounts receivable, or participations therein, under any
factoring arrangement or facility with terms and conditions customary for
financings of this type, to the extent the Indebtedness related to such
arrangement or facility is incurred pursuant to Section 4.10(b)(22) and (c)(21);
(l)    sales or forgiveness of accounts in the ordinary course of business or in
connection with the collection or compromise thereof;
(m)    the creation of a Permitted Lien and dispositions of Permitted Liens;
(n)    any disposition of Real Estate to a governmental authority as a result of
condemnation of such Real Estate; and
(o)    sales of Real Estate, stores or store leases by the Parent or any of its
Restricted Subsidiaries for fair market value, the net proceeds of which are to
be used in connection with a relocation of such Real Estate, stores or store
leases to an identified site that is under contract.


3



--------------------------------------------------------------------------------





“Attributable Indebtedness” in respect of a Sale and Lease-Back Transaction
means, at the time of determination, the present value (discounted at the rate
of interest implicit in such transaction) of the total obligations of the lessee
for rental payments during the remaining term of the lease included in such Sale
and Lease-Back Transaction (including any period for which such lease has been
or may be extended).
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Virginia, Richmond Division.
“Bankruptcy Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, examinership, insolvency,
reorganization, administration, compromise, scheme of arrangement, voluntary
arrangement, or similar federal, state or foreign law for the relief of debtors
or affecting the rights of creditors generally.
“Board of Directors” means, with respect to any Person, the board of directors,
board of managers, managing member, sole member, general partner or comparable
governing body.
“Business Day” means each day which is not a Legal Holiday.
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of a company incorporated in England and Wales, its share
capital (whether equity share capital or otherwise, ordinary shares or
preference shares);
(3)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(4)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(5)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP,
including, for the avoidance of doubt, the Attributable Indebtedness in respect
of Sale and Lease-Back Transactions, Indebtedness related to failed Sale and
Lease-Back Transactions and finance obligations associated with capital
projects.
“Captive Insurance Subsidiary” means TRU (Vermont), Inc. and any successor
thereto, to the extent such Person constitutes a Subsidiary.
“Cash Equivalents” means:
(1)    U.S. dollars;
(2)    Canadian dollars, pounds sterling, euros or any national currency of any
participating or former member state of the EMU or such local currencies held by
the Parent and its Restricted Subsidiaries from time to time in the ordinary
course of business;
(3)    securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government (or any agency or instrumentality thereof the
securities of which are


4



--------------------------------------------------------------------------------





unconditionally guaranteed as a full faith and credit obligation of the U.S.
government) with maturities of 24 months or less from the date of acquisition;
(4)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500.0 million in the case of U.S. banks and $100.0
million (or the U.S. dollar equivalent as of the date of determination) in the
case of non-U.S. banks;
(5)    repurchase obligations for underlying securities of the types described
in clauses (3) and (4) entered into with any financial institution meeting the
qualifications specified in clause (4) above;
(6)    commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and
in each case maturing within 24 months after the date of creation thereof;
(7)    marketable short-term money market and similar securities having a rating
of at least P--2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another Rating Agency), and in each case maturing within 24 months
after the date of creation thereof;
(8)    investment funds investing 95% of their assets in securities of the types
described in clauses (1) through (7) above or clause (9) and (10) below;
(9)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having an Investment Grade Rating from either Moody’s or S&P
with maturities of 24 months or less from the date of acquisition;
(10)    Indebtedness or Preferred Stock issued by Persons with a rating of A or
higher from S&P or A2 or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and
(11)    Investments with average maturities of 24 months or less from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.
“Clearstream” means Clearstream Banking, Société Anonyme.
“Co-Issuer” means TRU Taj Finance, Inc. and its successors and assigns (whether
by merger, consolidation, sale of all or substantially all assets or otherwise).
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.
“Collateral” means the collateral securing the Notes pursuant to the Security
Documents.
“Collateral Trust Agreement” means that certain Collateral Trust Agreement dated
as of the date hereof, by and among the Issuers, the Grantors (as defined
therein), the Trustee and the Collateral Trustee, as may be amended,
supplemented, restated, replaced or otherwise modified.


5



--------------------------------------------------------------------------------





“Collateral Trustee” means Wilmington Savings Fund Society, FSB, as collateral
trustee, until a successor replaces it in accordance with the applicable
provisions of this Indenture and the Collateral Trust Agreement, and thereafter
means the successor serving hereunder.
“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 14.02 hereof or such other address as to which the Trustee
may give notice to the Holders and the Issuers.
“Credit Facilities” means, with respect to the Parent or any of its Restricted
Subsidiaries, one or more debt facilities or other financing arrangements
(including, without limitation, commercial paper facilities, indentures and
Capitalized Lease Obligations) providing for revolving credit loans, term loans,
letters of credit or other long-term indebtedness, including any notes,
mortgages, guarantees, security and collateral documents, instruments and
agreements executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
indentures, credit facilities, commercial paper facilities or Capitalized Lease
Obligations that replace, refund or refinance any part of the loans, notes,
other credit facilities or commitments thereunder, including any such
replacement, refunding or refinancing facility or indenture that increases the
amount permitted to be borrowed thereunder or alters the maturity thereof
(provided that such increase in borrowings is permitted under Section 4.10
hereof) or adds Restricted Subsidiaries as additional borrowers or guarantors
thereunder and whether by the same or any other agent, lender or group of
lenders.
“Custodian” means the Paying Agent and Registrar, as custodian with respect to
the Notes in global form, or any successor entity thereto.
“Dealco” means Toys “R” Us, Europe, LLC, TRU Taj Holdings 1, LLC, TRU Taj
Holdings 2 Limited, TRU Taj Holdings 3, LLC and any other entity intermediate
between the Issuer and the Parent.
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06(c) or (e) hereof,
substantially in the form of Exhibit A hereto, except that such Note shall not
bear the Global Note Legend and shall not have the “Schedule of Exchanges of
Interests in the Global Note” attached thereto.
“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as Depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.
“DIP Budget” means a budget proposed by the Debtors and reasonably acceptable to
the Requisite Holders, with such “Budget” being the “Budget” for all purposes
under the DIP Order; provided that the Debtors agree to negotiate in good faith
from time to time with advisors representing the Requisite Holders regarding the
contents of the DIP Budget from time to time and all rights of the Requisite
Holders with respect thereto, including any fee allocations set forth in the DIP
Budget, are reserved and preserved notwithstanding the contents of the DIP
Budget; provided further that the overhead and professional fee allocation shall
be subject in all respects to the provisions of Section 4.15 hereof.
“DIP Orders” means, collectively, the Interim Financing Order and the Final
Financing Order.
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
maturity date of the Notes or the date the Notes are no longer outstanding;


6



--------------------------------------------------------------------------------





provided, however, that if such Capital Stock is issued to any plan for the
benefit of employees of the Parent or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock.
“Downstream Investments” means, with respect to Parent and its Restricted
Subsidiaries (other than the Issuer and its Restricted Subsidiaries),
Investments made pursuant to clause (11) of the definition of Permitted
Investments.
“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.
“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Laws (including
common law) regulating, relating to or imposing liability or standards of
conduct concerning protection of human health or the environment, as now or may
at any time hereafter be in effect.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.
“Escrow Agent” means Citibank, N.A.
“Escrow Agreement” shall mean the escrow agreement, dated as of September 22,
2017, by and among the Issuer, the funding parties thereto, the Trustee and the
Escrow Agent.
“Escrow Account” shall have the meaning ascribed thereto in the Escrow
Agreement.
“euro” means the single currency of participating member states of the EMU.
“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system.
“European ABL Collateral Agent” means Deutsche Bank AG New York Branch, in its
capacity as collateral agent under the European ABL Facility, including its
successors and assigns.
“European ABL Group Member” means a “Group Member” as defined in the European
ABL Facility in effect on the Issue Date.
“European ABL Facility” means that Second Amended and Restated Syndicated
Facility Agreement, dated as of December 18, 2015, among TRU Europe Limited, TRU
Iberia Holdings 1, S.L.U., TRU Australia Holdings, LLC, Toys “R” Us (UK)
Limited, Toys “R” Us Limited, Toys “R” Us (Australia) Pty Ltd, Toys “R” Us GmbH,
Toys “R” Us Iberia, S.A.U., the other obligors party thereto from time to time,
the lenders and other parties party thereto from time to time and Deutsche Bank
AG New York Branch, as Administrative Agent, for ordinary course working capital
purposes, as may be further amended, restated, supplemented, waived, replaced
(whether or not upon termination, and whether with the original lenders or
otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement extending the maturity thereof,
refinancing, replacing or otherwise restructuring all or any portion of the
Indebtedness under such agreement or agreements or any successor or replacement
agreement or agreements or increasing the amount loaned or issued thereunder or
altering the maturity thereof (provided that such increase in amount loaned or
issued is permitted under Section 4.10 hereof).
“European ABL Intercreditor Agreement” means that certain intercreditor
agreement, by and among the European ABL Collateral Agent, the Collateral
Trustee, the European ABL Obligors and the Note Grantors party thereto from time
to time, as may be amended, supplemented, restated, replaced or otherwise
modified.
“European ABL Obligors” means the borrowers and the guarantors under the
European ABL Facility, which shall become Guarantors in accordance with the
Agreed Guarantee and Security Principles.


7



--------------------------------------------------------------------------------





“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Excluded Asian Asset Sale Proceeds” means aggregate Net Cash Proceeds of not
greater than $50.0 million since the Issue Date from an Issuer Asset Sale made
by any member of the Toys (Labuan) Holding Limited Group, to the extent that the
dividend or distribution of such Net Cash Proceeds outside the Toys (Labuan)
Holding Limited Group is prohibited by applicable law or contract (after the
Issuer has used commercially reasonable efforts in good faith to remove such
legal or contractual prohibition), and such prohibition was not entered into in
contemplation of such Issuer Asset Sale; provided that the Net Cash Proceeds
from any sale, listing, IPO or other monetization of any material portion of the
business of the Toys (Labuan) Holding Limited Group (as constituted on the Issue
Date) shall not be Excluded Asian Asset Sale Proceeds.
“Excluded Proceeds” means (i) Net Cash Proceeds of an Issuer Asset Sale made by
the Wayne Holdings Group and (ii) Excluded Asian Asset Sale Proceeds.
“Excluded Subsidiaries” means (i) any “controlled foreign corporation” as
defined in Section 957 of the U.S. Internal Revenue Code (a “CFC”), (ii) any
entity that owns (directly or indirectly) no material assets other than equity
interests (or equity interests and debt interests) of one or more CFCs a
(“FSHCO”), (iii) TRU (Japan) Holdings Parent Ltd, Wayne Holdings, TRU Asia, LLC,
(iv) any Restricted Subsidiary of the Issuer that, as of any date of
determination, has less than $1.0 million in Total Assets; provided that the
aggregate Total Assets of all Restricted Subsidiaries of the Issuer that are
excluded from the requirement to guarantee the Notes pursuant to this clause
(iv) shall not exceed $2.5 million at any time and (v) and each of the
respective existing and future direct and indirect subsidiaries of the entities
described in clauses (i), (ii) and (iii) of this definition; provided that any
Subsidiary of a Foreign Subsidiary that is not itself a Foreign Subsidiary will
only be an Excluded Subsidiary if it is a FSHCO; provided that the foregoing
shall be subject to the DIP Order. Notwithstanding the foregoing, France Propco
(once the France Propco Debt has been repaid and discharged in full using net
proceeds from the issuance of Notes), any European Obligor and Spain Propco will
not be Excluded Subsidiaries, CFCs or FSHCOs for purposes of this Indenture.
“Final Financing Order” means an order of the Bankruptcy Court (reasonably
acceptable to (i) the Requisite Holders and (ii) with respect to any
provision(s) in such order that modifies any of the rights or duties of the
Trustee or the Collateral Trustee in a manner that is materially adverse to the
Trustee or the Collateral Trustee, the Trustee and the Collateral Trustee)
approving the Indenture on a final basis, as the same may be amended, modified
or supplemented from time to time.
“First and Second Day Orders” means all customary interim and final orders of
the Bankruptcy Court relating to (i) critical vendors, (ii) foreign vendors,
(iii) shippers, warehousemen and lienholders, (iv) 503(b)(9) claimants, (v)
customer programs, (vi) insurance, (vii) tax claims, (viii) tax attributes, (ix)
utilities, (x) wages and employee benefits, (xi) cash management, (xii) case
management and/or cross border protocols, (xiii) joint administration, (xiv)
extension of time to file schedules and statements of financial affairs, and
(xv) debtor-in-possession financing and/or the use of cash collateral as
otherwise contemplated hereunder.
“Foreign Guarantor” means any Guarantor that is not organized, incorporated or
existing under the laws of the United States, any state thereof or the District
of Columbia.
“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized, incorporated or existing under
the laws of the United States, any state thereof or the District of Columbia.
“Foreign Guarantors Agreement” means the Foreign Guarantors Agreement, dated as
of September 18, 2017, by and among Toys “R” Us, Inc., TRU Taj LLC, TRU Taj
Finance, Inc. and the Guarantors and Supporting Holders party thereto and any
supplemental indenture to the indenture governing the 2021 Notes to effectuate
the same, as any of the foregoing may be amended in accordance with its terms.


8



--------------------------------------------------------------------------------





“France Propco” means Toys “R” Us France Real Estate SAS, its current or future
Subsidiaries and its successors and assigns (whether by merger, consolidation,
sale of all or substantially all assets or otherwise).
“France Propco Debt” means that certain term loan facility agreement entered
into by France Propco on February 27, 2013, including any guarantees, collateral
documents, mortgages, instruments and agreements executed in connection
therewith, as may be amended or supplemented (but not increased in principal
amount).
“GAAP” means generally accepted accounting principles in the United States which
are in effect on the Issue Date.
“Global Note Legend” means the legend set forth in Section 2.06(f)(ii) hereof,
which is required to be placed on all Global Notes issued under this Indenture.
“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A hereto, issued in accordance with Section 2.01(b), 2.06(b), 2.06(d) or
2.06(i) hereof.
“Government Securities” means securities that are:
(1)    direct obligations of the United States of America for the timely payment
of which its full faith and credit is pledged; or
(2)    obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America the timely payment of
which is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuers thereof, and shall also include a depository
receipt issued by a bank (as defined in Section 3(a)(2) of the Securities Act),
as custodian with respect to any such Government Securities or a specific
payment of principal of or interest on any such Government Securities held by
such custodian for the account of the holder of such depository receipt;
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the Government
Securities or the specific payment of principal of or interest on the Government
Securities evidenced by such depository receipt.
“guarantee” means (i) a guarantee of (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), (ii) an
assumption or incurrence of a direct obligation for or (iii)_the provision of,
in each case, credit support, direct or indirect, in any manner (including
letters of credit and reimbursement agreements in respect thereof or the
provision of security) for, all or any part of any Indebtedness or other
obligations.
“Guarantee” means the guarantee by any Guarantor or Parent Guarantor of the
Issuers’ Obligations under this Indenture.
“Guarantor” means each Restricted Subsidiary of the Issuer that Guarantees the
Notes in accordance with the terms of this Indenture.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer, modification or
mitigation of interest rate, commodity or currency risks either generally or
under specific contingencies.
“Holder” means the Person in whose name a Note is registered on the Registrar’s
books.


9



--------------------------------------------------------------------------------





“Indebtedness” means, as to any Person at a particular time, the following
(without duplication):
(1)    any indebtedness of such Person, whether or not contingent:
(a)    in respect of borrowed money;
(b)    evidenced by bonds, notes, debentures or similar instruments or letters
of credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);
(c)    representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (i) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business and (ii) any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP; or
(d)    representing net obligations under any Hedging Obligations;
if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;
(2)    to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise on, the obligations of
the type referred to in clause (1) of a third Person (whether or not such items
would appear upon the balance sheet of the such obligor or guarantor), other
than by endorsement of negotiable instruments for collection in the ordinary
course of business; and
(3)    to the extent not otherwise included, the obligations of the type
referred to in clause (1) of a third Person secured by a Lien on any asset owned
by such first Person, whether or not such Indebtedness is assumed by such first
Person; and
(4)    the maximum fixed redemption or repurchase price of Disqualified Stock in
such Person at the time of determination.
For purposes of the foregoing: (a) the maximum fixed repurchase price of any
Disqualified Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were repurchased on any date on which Indebtedness shall be
required to be determined pursuant to this Indenture; provided that, if such
Disqualified Stock is not then permitted to be repurchased, the repurchase price
shall be the book value of such Disqualified Stock; (b) the amount outstanding
at any time of any Indebtedness issued with original issue discount is the
principal amount of such Indebtedness less the remaining unamortized portion of
the original issue discount of such Indebtedness at such time as determined in
conformity with GAAP, but such Indebtedness shall be deemed incurred only as of
the date of original issuance thereof; (c) the amount of any Indebtedness
described in clause (1)(d) is the net amount payable (after giving effect to
permitted set off) if such Hedging Obligations are terminated at that time due
to default of such Person; (d) the amount of any Indebtedness described in
clause (2) above shall be the maximum liability under any such guarantee;
(e) the amount of any Indebtedness described in clause (3) above shall be the
lesser of (i) the maximum amount of the obligations so secured and (ii) the fair
market value of such property or other assets; and (f) interest, fees, premium,
and expenses and additional payments, if any, will not constitute Indebtedness.
Notwithstanding the foregoing, in connection with the purchase of any business,
the term “Indebtedness” will exclude (x) customary indemnification obligations
and (y) post-closing payment adjustments to which the seller may become entitled
to the extent such payment is determined by a final closing balance sheet or
such payment is otherwise contingent; provided that, at the time of closing, the
amount of any such payment is not


10



--------------------------------------------------------------------------------





determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 60 days thereafter.
The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, only upon the occurrence of the contingency giving rise to
the obligations, of any contingent obligations at such date; provided that in
the case of Indebtedness sold at a discount, the amount of such Indebtedness at
any time will be the accreted value thereof at such time. If such Person or any
of its Subsidiaries (in the case of the Parent, any of its Restricted
Subsidiaries) directly or indirectly guarantees Indebtedness of a third Person,
the amount of Indebtedness of such Person shall give effect to the incurrence of
such guaranteed Indebtedness as if such Person or such Subsidiary had directly
incurred or otherwise assumed such guaranteed Indebtedness.
“Indenture” means this Indenture, as amended or supplemented from time to time.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Permitted Businesses of
nationally recognized standing that is, in the good faith judgment of the
Issuer, qualified to perform the task for which it has been engaged.
“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.
“Initial Notes” has the meaning set forth in the recitals hereto.
“Intellectual Property Licenses” has the meaning given to it in the Foreign
Guarantors Agreement.
“Interest Payment Date” means (a) the last Business Day of each calendar month
after the Issue Date starting with the month of October 2017 and ending with and
including December 2018 and (b) the stated maturity date of the Notes, or if
such day is not a Business Day, on the next succeeding Business Day.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.
“Investment Grade Securities” means:
(1)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents);
(2)    debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Parent and its Subsidiaries;
(3)    investments in any fund that invests exclusively in investments of the
type described in clauses (1) and (2) which fund may also hold immaterial
amounts of cash pending investment or distribution; and
(4)    corresponding instruments in countries other than the United States
customarily utilized for high quality investments.
“Investments” by any Person means any direct or indirect loan, advance,
guarantee for the benefit of (or other extension of credit) or capital
contribution to (by means of any transfer of cash or other property or assets to
another Person or any other payments for property or services for the account or
use of another Person) another Person, including, without limitation, the
following: (i) the purchase or acquisition of any Equity Interest or other
evidence of beneficial ownership in another Person; (ii) the purchase,
acquisition or guarantee of the Indebtedness of another Person; and (iii) the
purchase or acquisition of the business or assets of another Person
substantially as an entirety but shall exclude: (a) accounts receivable and
other extensions of trade credit in


11



--------------------------------------------------------------------------------





accordance with the Parent’s and its Subsidiaries’ customary practices; (b) the
acquisition of property and assets from suppliers and other vendors in the
normal course of business; (c) the acquisition of Real Estate in the normal
course of business (but not the acquisition of any Person that owns Real
Estate); and (d) prepaid expenses and workers’ compensation, utility, lease and
similar deposits, in the normal course of business.
“Issue Date” means the date the Initial Notes are issued.
“Issuer” means TRU Taj LLC, TRU Taj Finance, Inc. and their respective
successors and assigns (whether by merger, consolidation or sale of all or
substantially all assets or otherwise).
“Issuer Asset Sale” means:
(1)    the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Issuer or any of
its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or
(2)    the issuance or sale of Equity Interests of any Restricted Subsidiary of
the Issuer, whether in a single transaction or a series of related transactions
(other than Preferred Stock of Restricted Subsidiaries of the Issuer issued in
compliance with the covenant described under Section 4.10),
in each case, other than:
(a)    any disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) held for sale in the
ordinary course of business (including any discounted or sale-priced inventory);
(b)    the disposition of all or substantially all of the assets of the Issuer
in a manner permitted pursuant to the provisions described under Section 5.01
hereof;
(c)    the making of any Restricted Payment or Permitted Investment (other than
Permitted Investments pursuant to clause (12) or (19) of the definition thereof)
that is permitted to be made, and is made, by the Issuer or any of its
Restricted Subsidiaries under the covenant described under Section 4.07 hereof;
(d)    any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary of the Issuer in any transaction or series of related
transactions with an aggregate fair market value of less than $1.5 million;
(e)    any disposition of property or assets or issuance of securities by a
Restricted Subsidiary of the Issuer to the Issuer or by the Issuer or a
Restricted Subsidiary of the Issuer to another Restricted Subsidiary of the
Issuer;
(f)    to the extent allowable under Section 1031 of the Code or any comparable
or successor provision, any exchange of like property (excluding any boot
thereon) for use in a Permitted Business;
(g)    the lease, assignment, license, sub-lease or sublicense of any real or
personal property (including intellectual property) in the ordinary course of
business;
(h)    [Reserved];
(i)    foreclosures on assets;


12



--------------------------------------------------------------------------------





(j)    [Reserved];
(k)    sales of accounts receivable, or participations therein, under any
factoring arrangement or facility with terms and conditions customary for
financings of this type, to the extent the Indebtedness related to such
arrangement or facility is incurred pursuant to Section 4.10(b)(22) and (c)(21);
(l)    sales or forgiveness of accounts in the ordinary course of business or in
connection with the collection or compromise thereof;
(m)    the creation of a Permitted Lien and dispositions of Permitted Liens;
(n)    any disposition of Real Estate to a governmental authority as a result of
condemnation of such Real Estate; and
(o)    sales of Real Estate, stores or store leases by the Issuer or any of its
Restricted Subsidiaries for fair market value, the net proceeds of which are to
be used in connection with a relocation of such Real Estate, stores or store
leases to an identified site that is under contract.
For avoidance of doubt, only the portion of a transaction (which may be the
entire transaction) involving assets of the Issuer or its Restricted
Subsidiaries or Equity Interests of a Restricted Subsidiary of the Issuer, as
applicable, will be deemed to constitute an Issuer Asset Sale.
“Issuer Group” means the Issuer and its Restricted Subsidiaries.
“Issuer Order” means a written request or order signed on behalf of the Issuers
by an Officer of each of the Issuers, who must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Issuers, and delivered to the Trustee.
“Issuers” has the meaning set forth in the recitals hereto.
“Issuer Tax Amount” means, without duplication, for any taxable period (or
portion thereof) of the Issuer ending after the Issue Date, if, for such period,
the Issuer is a member, or a disregarded entity of a member, of a group filing a
consolidated, unitary or combined income tax return with the Parent (the “Parent
Tax Group”) up to an amount not to exceed the Tax liability for any
consolidated, combined or similar foreign, federal, state or local income or
similar tax group that includes the Issuer and its Subsidiaries that is
attributable to the taxable income, revenue, receipts, gross receipts, gross
profits, capital or margin of the Issuer and/or their applicable Subsidiaries;
provided that (i) such Tax liability shall not exceed the amount that the Issuer
and/or its applicable Subsidiaries would have been required to pay in respect of
the relevant foreign, federal, state or local income or similar Taxes for such
fiscal year had the Issuer and Subsidiaries paid such Taxes separately from any
such parent as a standalone consolidated, combined, or similar foreign, federal
state or local income or similar tax group (for this purpose, treating the
Issuer as a corporation) (such hypothetical group, the “Issuer Tax Group”); (ii)
the calculation of the amounts attributable to the Issuer and its Subsidiaries
shall take into account any net operating losses, foreign tax credits, or other
tax attributes attributable to members of the Issuer Tax Group and any recapture
of overall domestic losses of the Parent Tax Group, in each case, that have not
been previously taken into account in calculating the Issuer Tax Amount; (iii)
any distributions by the Issuer Tax Group that fund deductible items at the
Parent or its Subsidiaries (other than the Issuer Tax Group), including shared
services, corporate overhead, or similar items, shall be treated as creating
deductions for this purpose; (iv) the amount of any Issuer Tax Amount shall, in
all cases, be limited to amounts that will be actually paid to a taxing
authority by the Parent Group; (v) the amount of any Issuer Tax Amount shall be
further limited to take into account tax distributions of Subsidiaries of Parent
that are not part of the Issuer Tax Group such that the portion of the Issuer
Tax Amount composes a portion of the overall Parent Tax Group tax liability that
fairly reflects the portion of such Parent Tax Group cash tax liability
attributable to the Issuer Tax Group, with such amount to be reasonably
determined by agreement between the Issuer and the Requisite Holder Designee;
and (vi) the Issuer shall treat the results of Wayne Real Estate Parent Company,
LLC and its


13



--------------------------------------------------------------------------------





Subsidiaries as attributable to the Toys Delaware Group, unless otherwise agreed
by the Issuer and the Requisite Holder Designee, acting reasonably.
“ITASSA” means that certain Information Technology and Administrative Support
Services Agreement by and among Toys Delaware and the counterparties thereto
from time to time, dated as of February 1, 2009.
“Japan Term Loan and Credit Lines” means the agreements among Toys “R” Us –
Japan, Ltd, and its successors and assigns, and a syndicate of financial
institutions, for ordinary course working capital purposes, including any
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements, refundings or refinancings thereof and any
indentures or credit facilities or commercial paper facilities with banks or
other institutional lenders or investors that replace, refund or refinance any
part of the loans, notes, other credit facilities or commitments thereunder,
including any such replacement, refunding or refinancing facility or indenture
that increases the amount borrowable thereunder or alters the maturity thereof
(provided that such increase in borrowings is permitted under Section 4.10
hereof).
“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York or in the
place of payment.
“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, deed, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset in the nature of a
security interest, whether or not filed, recorded or otherwise perfected under
applicable law, including any conditional sale or other title retention
agreement, any lease in the nature thereof, or any other agreement in the nature
of a security interest; provided that in no event shall an operating lease be
deemed to constitute a Lien.
“Material Adverse Effect” means any event which individually, or together with
all other events, has had or would reasonably be expected to have a material
adverse effect on the (i) business, assets, financial condition or income of the
Parent and its Restricted Subsidiaries, taken as a whole, other than, in each
case, events leading up to and that would reasonably be expected to result from
the filing or commencement of the Cases or the announcement of the filing or
commencement of the Cases or (ii) the ability of the Parent Guarantors, the
Issuers and the Guarantors, taken as a whole, to perform their obligations
under, or to consummate the transactions contemplated by this Indenture and the
transactions related thereto.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Net Cash Proceeds” means the aggregate cash proceeds received by the Parent or
any of its Restricted Subsidiaries in respect of any Asset Sale, net of the
direct costs relating to such Asset Sale, including legal, accounting and
investment banking fees, and brokerage and sales commissions, any relocation
expenses incurred as a result thereof, taxes paid or payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements), amounts required to be applied to the repayment of
principal, premium, and interest on Indebtedness required (other than required
by Section 4.11(b)(1) or Section 4.11(c)(1) hereof) to be paid as a result of
such transaction and any deduction of appropriate amounts to be provided by the
Parent or any of its Restricted Subsidiaries as a reserve in accordance with
GAAP against any liabilities associated with the asset disposed of in such
transaction and retained by the Parent or any of its Restricted Subsidiaries
after such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction.
“Non-Recourse Indebtedness” means any Indebtedness of the Issuer or any of its
Restricted Subsidiaries owed to a Person unrelated to Parent or any of its
Subsidiaries or Affiliates with respect to which (1) neither the Issuer nor any
Restricted Subsidiary, other than UK Propco (solely with respect to Indebtedness
of UK Propco) or France Propco (solely with respect to Indebtedness of France
Propco), (a) provides any guarantee or credit support of any kind (including any
undertaking, guarantee, indemnity, agreement, security or instrument that


14



--------------------------------------------------------------------------------





would constitute Indebtedness), (b) is directly or indirectly liable (as a
guarantor or otherwise) or (c) is the lender; and (2) no default with respect to
which would permit upon notice, lapse of time or both any holder of any other
Indebtedness of the Parent or any Restricted Subsidiary of the Parent to declare
a default on such other Indebtedness or cause the payment of such other
Indebtedness to be accelerated or payable prior to its stated maturity (except
for Indebtedness of the Parent or its Restricted Subsidiaries existing on the
Issue Date). For avoidance of doubt, Indebtedness of UK Propco or France Propco
will not cease to constitute Non-Recourse Indebtedness as a result of any
indemnity or similar ordinary course obligations of the Parent or any of its
Restricted Subsidiaries with respect to UK Propco or France Propco consistent
with their customary business practices.
“Non-U.S. Person” means a Person who is not a U.S. Person.
“Note Obligations” means the Obligations under the Notes, the Guarantees, the
Indenture and the Security Documents on the Issue Date.
“Notes” means the Initial Notes and any Additional Notes issued by the Issuer
pursuant to the terms of Section 11.01(d)(3).
“Obligations” means any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), premium, penalties, fees, indemnifications, reimbursements
(including reimbursement obligations with respect to letters of credit and
bankers’ acceptances), damages and other liabilities, and guarantees of payment
of such principal, interest, penalties, fees, indemnifications, reimbursements,
damages and other liabilities, payable under the documentation governing any
Indebtedness.
“Offering Memorandum” means the Offering Memorandum relating to the 2021 Notes,
dated July 13, 2016.
“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the Parent,
the Issuer, the Co-Issuer or a Guarantor, as applicable.
“Officer’s Certificate” means a certificate signed on behalf of the Parent by an
Officer of the Parent, on behalf of the Issuer by an Officer of the Issuer, on
behalf of the Co-Issuer by an Officer of the Co-Issuer or on behalf of a
Guarantor by an Officer of such Guarantor, who must be the principal executive
officer, the principal financial officer, the treasurer, the principal
accounting officer or any other executive officer of the Issuer or Guarantor, as
applicable, that meets the requirements set forth in this Indenture.
“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Parent, the Issuer, the Co-Issuer or any Guarantor.
“Parent” means Toys “R” Us, Inc. and its successors and assigns (whether by
merger, consolidation, sale of all or substantially all assets or otherwise).
“Parent Guarantors” means, collectively, Parent and each Dealco.
“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).
“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Parent or any of its Restricted Subsidiaries and
another Person; provided that any cash or Cash Equivalents received must be
applied in accordance with Section 4.11 hereof.


15



--------------------------------------------------------------------------------





“Permitted Business” means the business and any services, activities or
businesses incidental, or directly related or similar to, any line of business
engaged in by the Parent and its Subsidiaries as of the Issue Date or any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.
“Permitted Collateral Liens” means Liens securing the Initial Notes and the
Guarantees thereof and Permitted Liens incurred pursuant to clauses (2), (3),
(4), (7)(a), (21), (29), (33), (34), (35) or (37) of the definition thereof.
“Permitted Investments” means:
(1)    any Investment (a) by the Parent in any Restricted Subsidiary or by a
Restricted Subsidiary (other than the Issuer and its Restricted Subsidiaries) in
the Parent or another Restricted Subsidiary and (b) by the Issuer in any of its
Restricted Subsidiaries or by a Restricted Subsidiary of the Issuer in the
Issuer or another Restricted Subsidiary of the Issuer; provided, that no more
than an aggregate of $10.0 million of Investments by the Issuer or any Guarantor
shall be permitted pursuant to this clause (b) to any Restricted Subsidiary of
the Issuer that is not a Guarantor by the Issuer or any Guarantor;
(2)    any Investment in cash and Cash Equivalents or Investment Grade
Securities;
(3)    any Investment (a) by the Parent or any of its Restricted Subsidiaries
(other than the Issuer or its Restricted Subsidiaries) in property or assets
owned or used by the Parent or its Restricted Subsidiaries in the ordinary
course of business or (b) by the Issuer or any of its Restricted Subsidiaries in
property or assets owned or used by the Issuer or its Restricted Subsidiaries in
the ordinary course of business;
(4)    any Investment by (i) the Parent or any Restricted Subsidiary (other than
the Issuer or any of its Restricted Subsidiaries) in a Person that is engaged in
a Permitted Business if as a result of such Investment (A) such Person becomes a
Restricted Subsidiary of the Parent or (B) such Person, in one transaction or a
series of related transactions, is merged, consolidated or amalgamated with or
into, or transfers or conveys substantially all of its assets to, or is
liquidated into, the Parent or a Restricted Subsidiary of the Parent and, in
each case, any Investment held by such Person or (ii) the Issuer or any of its
Restricted Subsidiaries in a Person that is engaged in a Permitted Business if
as a result of such Investment (A) such Person becomes a Guarantor or (B) such
Person, in one transaction or a series of related transactions, is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Issuer or a Guarantor and, in
each case, any Investment held by such Person; provided, that, in the case of
each of clauses (i) and (ii), such Investment held by such Person was not
acquired by such Person in contemplation of such acquisition, merger,
consolidation or transfer and that any Investment held by such Person does not
constitute a material amount of the total purchase price or fair market value of
such Person;
(5)    any Investment in securities or other assets received in connection with
disposition of assets that is otherwise permitted by this Indenture;
(6)    any Investment existing on the Issue Date or required to be made pursuant
to any agreement or obligation of the Parent or any Restricted Subsidiary (other
than the Issuer and its Restricted Subsidiaries) in effect on the Issue Date and
any modification, replacement, renewal or extension thereof; provided that the
amount of any such Investment may be increased (x) as required by the terms of
such Investment as in existence on the Issue Date or (y) as otherwise permitted
under this Indenture;
(7)    (a) loans and advances to employees of Parent or any of its Restricted
Subsidiaries (other than the Issuer or any of its Restricted Subsidiaries) and
any guarantees thereof, in each case made in the ordinary course of business by
Parent or any of its Restricted Subsidiaries (other than the Issuer or its
Restricted Subsidiaries), and (b) loans and advances to employees of any
Restricted Subsidiary of the Issuer and any guarantees thereof, in each case
made in the ordinary course of business by any of the


16



--------------------------------------------------------------------------------





Issuer’s Restricted Subsidiaries; provided that the aggregate amount of
Investments at any one time outstanding pursuant to this clause (7) does not
exceed $2.5 million;
(8)    any Investment acquired by the Parent or any Restricted Subsidiary (A) in
exchange for any other Investment or accounts receivable held by the Parent or
Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of the Parent of such other
Investment or accounts receivable or (B) as a result of a foreclosure by the
Parent or Restricted Subsidiary with respect to any secured Investment or other
transfer of title with respect to any secured Investment in default;
(9)    Hedging Obligations permitted (A) under Section 4.10(b)(8) hereof or
(B) under Section 4.10(c)(10) hereof;
(10)    loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business;
(11)    (i) any Investment by any member of the Toys Delaware Group having an
aggregate fair market value, taken together with all other Investments made
pursuant to this clause (11)(i) that are at that time outstanding (with the fair
market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value), not to exceed $25.0 million; and
(i) any Investment by any member of the Issuer Group having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (11)(ii) that are at that time outstanding (with the fair market value of
each Investment being measured at the time made and without giving effect to
subsequent changes in value), not to exceed $5.0 million at any time outstanding
and shall not be made in the Parent or any controlled Affiliate of the Parent,
other than a member of the Issuer Group;
(12)    Investments (other than Investments by the Issuer or any Restricted
Subsidiary of the Issuer in the Parent or any Restricted Subsidiary of the
Parent other than the Issuer or any of its Restricted Subsidiaries) the payment
for which consists of Equity Interests of the Parent or any of its direct or
indirect parent companies (exclusive of Disqualified Stock of the Parent);
(13)    guarantees of Indebtedness, to the extent such guarantees are permitted
to be incurred by the applicable obligor under Section 4.10 hereof and
performance guarantees consistent with past practice;
(14)    Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons;
(15)    Investments by Parent or its Restricted Subsidiaries (other than the
Issuer Group) to secure obligations of the Captive Insurance Subsidiary in the
ordinary course of business not to exceed $10.0 million at any one time
outstanding;
(16)    Investments consisting of earnest money deposits required in connection
with a purchase agreement or other acquisition;
(17)    Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;
(18)    any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;
(19)    Investments in the UK Group (i) made not later than January 31, 2018 to
fund ordinary course working capital needs of the UK Group not to exceed, in the
aggregate, $40.0 million


17



--------------------------------------------------------------------------------





(calculated on a gross basis, based on the amount of assets contributed or
invested, not net of Indebtedness assumed) at any one time outstanding, which
Investments shall be made in accordance with the Agreed On-Lending Principles or
(ii) as a result of accrued or payment-in-kind interest on account of and
pursuant to intercompany notes of the UK Group existing on the Issue Date;
(20)    Investments consistent with the DIP Budget (including permitted
variance) or the DIP Orders or other First and Second Day Orders (so long as
such orders do not conflict with the DIP Budget);
(21)    Investments by the Wayne Holdings Group consisting of the Wayne Loans;
(22)    Investments by Toys “R” Us (Canada) Ltd. And Toys “R” Us (Canada) Ltee
consisting of the Tru Canada Loans;
(23)    Investments consisting of the SALTRU Transaction; and
(24)    Investments consisting of the SALTRU Investments.
“Permitted Liens” means, with respect to any Person:
(1)    pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;
(2)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet overdue for a period of more than 60 days
or being contested in good faith by appropriate proceedings or other Liens
arising out of judgments or awards against such Person with respect to which
such Person shall then be proceeding with an appeal or other proceedings for
review if adequate reserves with respect thereto are maintained on the books of
such Person in accordance with GAAP;
(3)    Liens for taxes, assessments or other governmental charges (a) not yet
overdue for a period of more than 30 days or payable or subject to penalties for
nonpayment or which are being contested in good faith by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP or (b) for which nonpayment
is permitted pursuant to applicable bankruptcy law;
(4)    Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;
(5)    minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;
(6)    Liens securing Indebtedness permitted to be incurred pursuant to
clause (3) or (12) of Section 4.10(b) hereof or pursuant to clause (5)  of
Section 4.10(c) hereof; provided that (a) Liens securing Indebtedness,
Disqualified Stock or Preferred Stock permitted to be incurred pursuant to
clause (12) of Section 4.10(b) hereof relate only to Refinancing Indebtedness
that serves to refund or refinance Indebtedness, Disqualified Stock or Preferred
Stock incurred under clause (3) of Section 4.10(b)


18



--------------------------------------------------------------------------------





hereof and (b) Liens securing Indebtedness, Disqualified Stock or Preferred
Stock permitted to be incurred pursuant to clause (3) of Section 4.10(b) hereof
or clause (5) of Section 4.10(c) hereof extend only to the assets so financed,
purchased, constructed or improved;
(7)    (a) Liens securing the Notes outstanding on the Issue Date, any
Additional Notes issued by the Issuer pursuant to the terms of Section
11.01(d)(3) and any other Note Obligations related thereto, (b) Liens securing
the Specified Toys Delaware Facilities incurred pursuant to Section
4.10(b)(1)(i), (ii) or (iii) and Obligations related thereto (which Liens, in
the case of clause (b), (A) extend only to property or assets of the Toys
Delaware Group and not to any property or assets of the Issuer and its
Subsidiaries and (B) extend only to the collateral to which such Liens apply on
the Issue Date or the categories of collateral to which such Liens apply on the
Issue Date under the relevant security documents in effect on the Issue Date)
and (c) Liens on the Capital Stock of Wayne Holdings securing the Toys Delaware
Term Loan DIP Facility and Obligations related thereto;
(8)    Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided, however, such Liens are not created
or incurred in connection with, or in contemplation of, such other Person
becoming such a Restricted Subsidiary; provided, further, however, that such
Liens may not extend to any other property owned by the Parent or any of its
Restricted Subsidiaries;
(9)    Liens on property at the time the Parent or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Parent or any of its Restricted Subsidiaries;
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition; provided, further, however, that
the Liens may not extend to any other property owned by the Parent or any of its
Restricted Subsidiaries;
(10)    Liens securing Indebtedness or other obligations of a Restricted
Subsidiary (other than the Issuer or its Restricted Subsidiaries) owing to the
Parent;
(11)    Liens securing Hedging Obligations;
(12)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(13)    leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business;
(14)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Parent and its Restricted
Subsidiaries or the consignment of goods to the Parent or any of its Restricted
Subsidiaries;
(15)    Liens in favor of the Issuer, the Co-Issuer or any Guarantor;
(16)    Liens on equipment of the Parent or any of its Restricted Subsidiaries
granted in the ordinary course of business;
(17)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (8), (9), (37) (other than subclause
(i)) and (38); provided, however, that (a) such new Lien shall be limited to all
or part of the same property that secured the original Lien (plus improvements
on such property), (b) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (i) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6), (8), (9), (37) and (38) at the time the original Lien became a
Permitted Lien under this Indenture, and (ii) an amount


19



--------------------------------------------------------------------------------





necessary to pay any fees and expenses, including premiums, related to such
refinancing, refunding, extension, renewal or replacement, and (c) such Lien, to
the extent it is imposed on the Collateral, is of no higher priority relative to
the Liens securing the Secured Obligations than the original Lien;
(18)    deposits made in the ordinary course of business to secure liability to
insurance carriers;
(19)    (i) other Liens on the property and assets of the Toys Delaware Group
securing obligations incurred in the ordinary course of business by the Toys
Delaware Group, which obligations (when taken together with the Indebtedness
secured pursuant to clause (27)(i) below) do not exceed $25.0 million at any one
time outstanding and (ii) other Liens on the property and assets of the Issuer
Group securing obligations incurred in the ordinary course of business by the
Issuer Group, which obligations (when taken together with the Indebtedness
secured pursuant to clause (27)(ii) below) do not exceed $5.0 million at any one
time outstanding;
(20)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 6.01(5) hereof so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;
(21)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(22)    Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code, or any comparable or successor provision, on items in
the course of collection, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(iii) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;
(23)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 4.10 hereof; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreements;
(24)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(25)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Parent and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Parent or any of its
Restricted Subsidiaries in the ordinary course of business;
(26)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Parent or any Restricted Subsidiary in the ordinary course of business;
(27)    (i) Liens on furniture, fixtures and equipment of the Toys Delaware
Group securing Indebtedness of the Toys Delaware Group in an aggregate principal
amount (taken together with the obligations secured pursuant to clause (19)(i)
above) not to exceed $25.0 million; and (ii) Liens on furniture, fixtures and
equipment of the Issuer Group securing Indebtedness of the Issuer Group in an


20



--------------------------------------------------------------------------------





aggregate principal amount (taken together with the obligations secured pursuant
to clause (19)(ii) above) not to exceed $5.0 million;
(28)    any encumbrance or restriction (including put and call arrangements)
with respect to Capital Stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;
(29)    security given to any public or private utility or any governmental
authority as required in the ordinary course of business;
(30)    Liens securing Indebtedness or other obligations of a Restricted
Subsidiary of the Issuer owing to the Issuer or any Guarantor that is a
Restricted Subsidiary of the Issuer;
(31)    Liens securing Indebtedness incurred pursuant to Section 4.10(b)(16)
(provided such Liens are incurred in the ordinary course of business);
(32)    Liens securing Indebtedness permitted to be incurred pursuant to Section
4.10(c)(23), so long as the Liens do not extend to any property or assets of the
Issuer or any Guarantors;
(33)    Liens on the property and assets of the Issuer and the Guarantors
securing the 2021 Notes outstanding as of the Issue Date and the guarantees,
indenture and security documents related thereto and all Obligations related to
any of the foregoing (which Liens shall rank junior in priority to those
securing the Note Obligations and shall extend only to the collateral to which
such Liens apply on the Issue Date or the categories of collateral to which such
Liens apply on the Issue Date under the relevant security documents in effect on
the Issue Date, as such security documents may be amended with respect to any
addition of Liens contemplated by the Foreign Guarantors Agreement);
(34)    Liens on the property and assets of the European ABL Obligors securing
Indebtedness incurred under the European ABL Facility pursuant to Section
4.10(b)(10)(ii) and Section 4.10(c)(2) and related Obligations (which Liens may
rank senior in priority to those securing the Note Obligations and shall extend
only to the collateral to which such Liens apply on the Issue Date or the
categories of collateral to which such Liens apply on the Issue Date under the
relevant security documents in effect on the Issue Date);
(35)    Liens on the property and assets of the Toys (Labuan) Holding Limited
Group securing Indebtedness incurred under the Japan Term Loan and Credit Lines
or the TRU Asia Credit Lines pursuant to Section 4.10(b)(10)(i) and Section
4.10(c)(1) and related Obligations; provided, however, that such Liens may only
extend to any property owned by the Toys (Labuan) Holding Limited Group or any
of its Restricted Subsidiaries; and
(36)    landlords’ and lessors’ Liens in respect of rent not in default for more
than 60 days or the existence of which, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect;
(37)    Liens securing: (i) France Propco Debt; (ii) UK Propco Debt; (iii)
Indebtedness under the Propco I Term Loan; or (iv) any Indebtedness set forth on
Schedule C hereto, in each of case (i) to (iv), as existing on the Issue Date;
(38)    Liens on the property and assets of the Toys Delaware Group securing the
Wayne Loans and the Tru Canada Loans;
(39)    Liens on the property and assets of the Toys Delaware Group relating to
the SALTRU Transaction; and


21



--------------------------------------------------------------------------------





(40)    Liens incurred in connection with any factoring arrangement or facility
described under Section 4.10(b)(22) and (c)(21).
For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.
“Person” means any individual, corporation, company, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, undertaking, government or any agency or political
subdivision thereof or any other entity.
“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution or winding up.
“Private Placement Legend” means the legend set forth in Section 2.06(f)(i)
hereof to be placed on all Notes issued under this Indenture, except where
otherwise permitted by the provisions of this Indenture.
“Propco I” means Wayne Holdings and its current or future Subsidiaries and its
successors and assigns (whether by merger, consolidation, sale of all or
substantially all assets or otherwise).
“Propco I Term Loan” means that certain Term Loan Credit Agreement, dated as of
August 21, 2013, among Toys “R” Us Property Company 1, LLC, the several lenders
from time to time party thereto, and Goldman Sachs Lending Partners LLC, as
administrative agent, as may be further amended, restated, supplemented, waived,
replaced (whether or not upon termination, and whether with the original lenders
or otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement extending the maturity thereof,
refinancing, replacing or otherwise restructuring all or any portion of the
Indebtedness under such agreement or agreements or any successor or replacement
agreement or agreements or increasing the amount loaned or issued thereunder or
altering the maturity (provided that such increase in amount loaned or issued is
permitted under Section 4.10 hereof).
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Issuer, which shall be substituted for Moody’s or S&P or both, as the case may
be.
“Real Estate” means, collectively, all right, title and interest (including any
leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all buildings, structures,
parking areas and improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership, lease or operation thereof.
“Record Date” for the interest payable on any applicable Interest Payment Date
means the fifth Business Day preceding such Interest Payment Date.
“Regulation S” means Regulation S promulgated under the Securities Act.
“Regulation S Global Note” means a Regulation S Temporary Global Note or a
Regulation S Permanent Global Note, as appropriate.
“Regulation S Permanent Global Note” means a permanent Global Note in the form
of Exhibit A hereto, bearing the Global Note Legend and the Private Placement
Legend and deposited with or on behalf of and registered in the Depositary or
its nominee, issued in a denomination equal to the outstanding principal amount
of the Regulation S Temporary Global Note upon expiration of the Restricted
Period.


22



--------------------------------------------------------------------------------





“Regulation S Temporary Global Note” means a temporary Global Note in the form
of Exhibit A hereto, bearing the Global Note Legend, the Private Placement
Legend and the Regulation S Temporary Global Note Legend and deposited with or
on behalf of and registered in the name of the Depositary or its nominee, issued
in a denomination equal to the outstanding principal amount of the Notes
initially sold in reliance on Regulation S.
“Regulation S Temporary Global Note Legend” means the legend set forth in
Section 2.06(f)(iii) hereof, which is required to be placed on all Regulation S
Temporary Global Notes issued under this Indenture.
“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Permitted Business; provided that any assets received by the
Parent or a Restricted Subsidiary in exchange for assets transferred by the
Parent or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person is or would become a Restricted
Subsidiary.
“Requisite Holder Designee” means a representative agent for the Requisite
Holders appointed by written agreement of the Holders for the purposes of
delivering and receiving notices and taking actions under Annex I, as such
designee may be changed from time to time by a written agreement of the
Requisite Holders. Prior to acting upon the direction of the Requisite Holder
Designee, the Collateral Trustee may request a copy such written agreement and
shall be entitled to rely upon such written agreement, and to act at the
direction of any Person designated as the Requisite Holder Designee thereunder,
conclusively without any liability.
“Requisite Holders” means Holders holding a majority in aggregate principal
amount of the Notes.
“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any managing
director, director, vice president, assistant vice president, trust officer or
any other officer of the corporate trust group of the Trustee who customarily
performs functions similar to those performed by the Persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter
relating to this Indenture is referred because of such Person’s knowledge of and
familiarity with the particular subject and who, in each case, shall have direct
responsibility for the administration of this Indenture.
“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.
“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.
“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.
“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Parent (including the Issuer, the Co-Issuer and any Foreign Subsidiary). For
avoidance of doubt, the Issuer, the Co-Issuer and Toys Delaware are Restricted
Subsidiaries of the Parent (but Toys Delaware is not a Restricted Subsidiary of
the Issuer or the Co-Issuer), and the Co-Issuer is a Restricted Subsidiary of
the Issuer.
“Rule 144” means Rule 144 promulgated under the Securities Act.
“Rule 144A” means Rule 144A promulgated under the Securities Act.
“Rule 903” means Rule 903 promulgated under the Securities Act.
“Rule 904” means Rule 904 promulgated under the Securities Act.
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.
“Sale and Lease-Back Transaction” means any direct or indirect arrangement
pursuant to which property is sold or transferred by the Parent or a Restricted
Subsidiary and is thereafter leased back as a capital lease


23



--------------------------------------------------------------------------------





that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP by the Parent or a Restricted Subsidiary, as applicable.
“SALTRU Investments” means Investments by the Toys Delaware Group (i) required
to be made pursuant to organizational documents of SALTRU Associates JV as in
effect on the Petition Date; and (ii) other Investments in SALTRU Associates JV
and SAJV Holdings, LLC in an aggregate amount not to exceed $10.0 million at any
one time outstanding.
“SALTRU Transaction” means that certain transaction to be entered into by Toys
Delaware pursuant to which Toys Delaware will sell the property and/or its
ownership interest in SALTRU Associates JV and subsequently lease back the
property of SALTRU Associates JV, as such transaction is contemplated on the
Issue Date and as permitted by the Specified Toys Delaware Facilities.
“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce (b) the United Nations
Security Council; (c) the European Union or any of its member states; (d) Her
Majesty’s Treasury; or (e) any other relevant authority.
“SEC” means the U.S. Securities and Exchange Commission.
“Secured Guarantees” means the Guarantees (other than the Guarantee of the
Parent).
“Secured Indebtedness” means any Indebtedness of the Parent or any of its
Restricted Subsidiaries secured by a Lien.
“Secured Obligations” means, as to any of the Issuers or any Guarantor (other
than the Parent), all of the following:
(1)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all Obligations of each of the Issuers and each
Guarantor (other than the Parent) to the Holders, whether now existing or
hereafter incurred under, arising out of, or in connection with each of the
Indenture, the Notes and each Security Document to which any of the Issuers or
any Guarantor is a party (including, without limitation, all such obligations,
liabilities and indebtedness of a Guarantor (other than the Parent) under its
Guarantee);
(2)    any and all sums advanced by the Trustee or the Collateral Trustee in
order to preserve the Collateral or preserve its security interest in the
Collateral; and
(3)    in the event of any proceeding for the collection of enforcement of any
indebtedness referred to in clause (1) of this definition, after an Event of
Default shall have occurred and be continuing, the expenses of retaking,
holding, preparing for sale or lease, selling or otherwise disposing of or
realizing on the Collateral, or of any exercise by the Trustee or Collateral
Trustee of its rights hereunder, together with reasonable attorneys’ fees and
court costs.
Notwithstanding anything herein to the contrary, the Obligations of the Parent
under this Indenture or otherwise in respect of the Notes (including, without
limitation, its Guarantee of the Notes) are not Secured Indebtedness, and in no
event will any such Obligation constitute a Secured Obligation.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Security Documents” means the Collateral Trust Agreement, the European ABL
Intercreditor Agreement, any other intercreditor agreement entered into in
accordance with this Indenture, each joinder to the Collateral Trust Agreement
or any such intercreditor agreement, and all other security agreements and
deeds, pledge


24



--------------------------------------------------------------------------------





agreements or deeds, collateral assignments or deeds, or other grants or
transfers for security or agreements or deeds related thereto executed and
delivered by the Issuer or any Guarantor or Parent Guarantor (other than the
Parent) creating or perfecting (or purporting to create or perfect) a Lien upon
Collateral in favor of the Collateral Trustee directly or indirectly for the
benefit of itself, the Trustee and the Holders to secure the Notes and the
Guarantees (other than the Parent’s Guarantee of the Notes), including, without
limitation, the DIP Orders, in each case, as amended, modified, restated,
supplemented or replaced from time to time, and in each case subject to the
Agreed Guarantee and Security Principles.
“Senior Indebtedness” means:
(1)    all Indebtedness of the Issuer or any Guarantor outstanding under the
Notes and related Guarantees (including interest accruing on or after the filing
of any petition in bankruptcy or similar proceeding or for reorganization of the
Issuer or any Guarantor (at the rate provided for in the documentation with
respect thereto, regardless of whether or not a claim for post-filing interest
is allowed in such proceedings)), and any and all other fees, expense
reimbursement obligations, indemnification amounts, penalties, and other amounts
(whether existing on the Issue Date or thereafter created or incurred) and all
obligations of the Issuer or any Guarantor to reimburse any bank or other Person
in respect of amounts paid under letters of credit, acceptances or other similar
instruments;
(2)    all Hedging Obligations (and guarantees thereof) owing by the Issuer or
any Guarantor; provided that such Hedging Obligations are permitted to be
incurred under the terms of this Indenture;
(3)    any other Indebtedness of the Parent or any of its Restricted
Subsidiaries permitted to be incurred under the terms of this Indenture, unless
the instrument under which such Indebtedness is incurred expressly provides that
it is subordinated in right of payment to the Notes or any related Guarantee;
and
(4)    all Obligations with respect to the items listed in the preceding
clauses (1), (2) and (3);
provided, however, that Senior Indebtedness shall not include:
(a)    any obligation of such Person to the Parent or any of its Subsidiaries;
(b)    any liability for federal, state, local or other taxes owed or owing by
such Person;
(c)    any accounts payable or other liability to trade creditors arising in the
ordinary course of business;
(d)    any Indebtedness or other Obligation of such Person which is subordinate
or junior in any respect to any other Indebtedness or other Obligation of such
Person; or
(e)    that portion of any Indebtedness which at the time of incurrence is
incurred in violation of this Indenture.
“Significant Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that would be a “significant subsidiary” of such
Person as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such regulation is in effect on the Issue
Date; provided that for purposes of any calculation pursuant to such definition
of “significant subsidiary,” UK Propco and France Propco will be excluded, in
each case so long as UK Propco or France Propco, as applicable, have no
Indebtedness other than Non-Recourse Indebtedness.


25



--------------------------------------------------------------------------------





“Spain Propco” means Toys “R” Us Iberia Real Estate S.L.U., its current or
future Subsidiaries and its successors and assigns (whether by merger,
consolidation, sale of all or substantially all assets or otherwise).
“Specified Taj Facilities” means the European ABL Facility, the Japan Term Loan
and Credit Lines, and the TRU Asia Credit Lines.
“Specified Toys Delaware Facilities” means the Toys Delaware Term Loan Facility,
the Toys Delaware Term Loan DIP Facility and the Toys Delaware ABL DIP Facility.
“Subordinated Indebtedness” means, with respect to the Notes,
(1)    any Indebtedness of the Issuer which is (i) by its terms subordinated in
right of payment to the Notes, (ii) unsecured or (iii) secured by a Lien ranking
junior to the Liens securing the Notes, and
(2)    any Indebtedness of any Guarantor which is (i) by its terms subordinated
in right of payment to the Guarantee of such entity of the Notes, (ii) unsecured
or (iii) secured by a Lien ranking junior to the Liens securing such Guarantor’s
Guarantee.
“Subordinated Intercompany Loans” means Subordinated Indebtedness of the Issuer,
the Co-Issuer or any Guarantor borrowed from Parent or any of its Subsidiaries
(other than the Issuer or any of its Subsidiaries); provided that (a) such
Subordinated Indebtedness constitutes debt for money borrowed in cash and (b) as
of the date of incurrence, the interest rate or yield of such Subordinated
Indebtedness is no less favorable to the Issuer, the Co-Issuer or such Guarantor
than current market rates for comparable indebtedness of the Issuer, the
Co-Issuer or such Guarantor, as determined in the good faith judgment of the
Issuer.
“Subsidiary” means, with respect to any Person:
(1)    any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof or is
consolidated under GAAP with such Person at such time; and
(2)    any partnership, joint venture, limited liability company or similar
entity of which
(x)    more than 50% of the capital accounts, distribution rights, total equity
and voting interests or general or limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and
(y)    such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.
“Taxes” means all present and future taxes, levies, imposts, deductions, duties,
assessment, fees, withholdings (including backup withholding) or other charges
imposed by any government or taxing authority, including any interest, additions
to tax or penalties with respect thereto.
“Toys Delaware” means Toys “R” Us-Delaware, Inc., and its successors and assigns
(whether by merger, consolidation, sale of all or substantially all assets or
otherwise).


26



--------------------------------------------------------------------------------





“Toys Delaware ABL DIP Facility” means that certain ABL DIP facility governed by
the superpriority secured debtor-in-possession credit agreement dated as of
September 22, 2017 (as amended, modified or otherwise supplemented from time to
time) among Toys Delaware, as lead borrower for the borrowers named therein, the
lenders party thereto, Toys “R” US (Canada) Ltd. Toys “R” US Canada Ltee, as the
Canadian borrower, JPMorgan Chase Bank, N.A., as administrative agent and as
collateral agent, JPMorgan Chase Bank, N.A. (acting through its Toronto branch),
as Canadian agent, and the other agents and arrangers party thereto from time to
time.
“Toys Delaware Group” means Toys “R” Us-Delaware, Inc. and its Restricted
Subsidiaries, excluding, for the avoidance of doubt, any member of the Issuer
Group.
“Toys Delaware Term Loan DIP Facility” means that certain term loans DIP
facility governed by the Debtor-in-Possession Credit Agreement, dated as of
September 22, 2017 (as amended, modified or otherwise supplemented from time to
time) among Toys Delaware, as borrower, the lenders party thereto, NexBank SSA,
as administrative agent and as collateral agent.
“Toys Delaware Term Loan Facility” means the Amended and Restated Credit
Agreement, as amended, dated as of August 24, 2010, as amended October 24, 2014,
by and among Toys Delaware, as borrower, Bank of America, N.A., as
administrative agent and collateral agent and the other lenders party thereto,
as may be further amended, restated, supplemented, waived, replaced (whether or
not upon termination, and whether with the original lenders or otherwise),
restructured, repaid, refunded, refinanced or otherwise modified from time to
time, including any agreement extending the maturity thereof, refinancing,
replacing or otherwise restructuring all or any portion of the Indebtedness
under such agreement or agreements or any successor or replacement agreement or
agreements or increasing the amount loaned or issued thereunder or altering the
maturity (provided that such increase in amount loaned or issued is permitted
under Section 4.10 hereof).
“Toys (Labuan) Holding Limited Group” means Toys (Labuan) Holding Limited and
its Restricted Subsidiaries.
“Transfer Agent” means the Person specified in Section 2.03 hereof as the
Transfer Agent, and any and all successors thereto, to receive on behalf of the
Registrar any Notes for transfer or exchange pursuant to this Indenture.
“TRU Asia Credit Lines” means the agreements among Toys (Labuan) Holding Limited
Group, and its successors and assigns, and various financial institutions
relating to uncommitted lines of credit, for ordinary course working capital
purposes, including any guarantees, collateral documents, instruments and
agreements executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings or refinancings
thereof and any indentures or credit facilities or commercial paper facilities
with banks or other institutional lenders or investors that replace, refund or
refinance any part of the loans, notes, other credit facilities or commitments
thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof (provided that such increase in borrowings is permitted under
Section 4.10 hereof).
“Tru Canada Loans” means loans made after the Issue Date from Toys “R” Us
(Canada) Ltd./Toys “R” Us (Canada) Ltee to Toys Delaware in an aggregate
principal amount not to exceed $75.0 million at any one time outstanding.
“Trustee” means Wilmington Savings Fund Society, FSB, as trustee, until a
successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means the successor serving hereunder.
“UK Group” means TRU (UK) H7 Limited and its Restricted Subsidiaries and any
European ABL Obligor that holds any part of the United Kingdom business of
Parent and its Restricted Subsidiaries.
“UK Propco” means Toys “R” Us Properties (UK) Limited, its current or future
Subsidiaries and its successors and assigns (whether by merger, consolidation,
sale of all or substantially all assets or otherwise).


27



--------------------------------------------------------------------------------





“UK Propco Debt” means that certain facility agreement between UK Propco and
Debussy DTC Plc, dated March 28, 2013, as may be amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with Debussy DTC Plc or otherwise), restructured, repaid, refunded, refinanced
or otherwise modified from time to time, including any agreement extending the
maturity thereof, refinancing, replacing or otherwise restructuring all or any
portion of the Indebtedness under such agreement or agreements or any successor
or replacement agreement or agreements or increasing the amount loaned or issued
thereunder or altering the maturity (provided that such increase in amount
loaned or issued is permitted under Section 4.10 hereof).
“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.
“Unrestricted Global Note” means a permanent Global Note, substantially in the
form of Exhibit A attached hereto, that bears the Global Note Legend and that
has the “Schedule of Exchanges of Interests in the Global Note” attached
thereto, and that is deposited with or on behalf of and registered in the name
of the Depositary, representing Notes that do not bear the Private Placement
Legend.
“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.
“Wayne Holdings” means Wayne Real Estate Parent Company LLC and its successors
and assigns (whether by merger, consolidation, sale of all or substantially all
assets or otherwise).
“Wayne Holdings Group” means Wayne Holdings and its Restricted Subsidiaries.
“Wayne Loans” loans from Wayne Holdings to Toys Delaware.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:
(1)    the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by
(2)    the sum of all such payments.
“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares) shall at the time be owned, directly or indirectly, by such Person or by
one or more Wholly-Owned Subsidiaries of such Person.
Section 1.02    Other Definitions.
Term
Section
Additional Amounts
4.17(a)
Additional Notes
11.01(d)(3)
Affiliate Transaction
4.12(a)
Auditors
12.02(b)(10)
Auditors’ Determination
12.02(b)(10)
Australian Guarantor
12.02(d)
Authentication Order
2.02



28



--------------------------------------------------------------------------------





Term
Section
Bankruptcy Court
Recitals
BVI Guarantor Entity
12.02(c)
Capital Impairment
12.02(b)(3)
Cases
Recitals
CFC
1.01
Co-Issuer
Preamble
Debtors
Recitals
disposition
1.01
DTC
2.06(f)(2)
Event of Default
6.01(a)
FSHCO
1.01
German Guarantee
12.02(b)
German Guarantor
12.02(b)
GmbH
12.02(b)
GmbHG
12.02(b)(3)
Guaranteed Obligations
12.01
HGB
12.02(b)(6)
incur
4.10(a)
incurrence
4.10(a)
Initial Notes
Recitals
Interim Financing Order
Recitals
Issuer
Preamble
Issuer Affiliate Transaction
4.12(c)
Issuer Refunding Capital Stock
4.07(c)(2)
Issuer Tax Distributions
4.07(b)(4)
Issuers
Preamble
Management Notification
12.02(b)(4)
Net Assets
12.02(b)(6)
Note Register
2.03
Parent
Preamble
Paying Agent
2.03
Petition Date
Recitals
recursos propios
12.02(g)
Redemption Date
3.07(b)
Refinancing Indebtedness
4.10(b)(12)
Refunding Capital Stock
1.01(a)(2)
Registrar
2.03
Restricted Investments
1.01(a)(IV)
Restricted Payments
1.01(a)(IV)
Retired Capital Stock
1.01(a)(2)
SECURITIES ACT
2.06(f)(1)(A)
Significant Entities
6.01(a)(6)
Spanish Company
12.02(g)
Tax Jurisdiction
4.17(a)
Trustee
Recitals
United States Guarantee
12.02(a)



29



--------------------------------------------------------------------------------





Term
Section
US Guarantor
12.02(a)



Section 1.03    [Reserved].
Section 1.04    Rules of Construction.
Unless the context otherwise requires:
(a)    a term has the meaning assigned to it;
(b)    an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
(c)    “or” is not exclusive;
(d)    words in the singular include the plural, and in the plural include the
singular;
(e)    “will” shall be interpreted to express a command;
(f)    provisions apply to successive events and transactions;
(g)    references to sections of, or rules under, the Securities Act or the
Exchange Act shall be deemed to include substitute, replacement or successor
sections or rules adopted by the SEC from time to time;
(h)    unless the context otherwise requires, any reference to an “Article,”
“Section” or “clause” refers to an Article, Section or clause, as the case may
be, of this Indenture;
(i)    the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not any particular Article,
Section, clause or other subdivision;
(j)    for the avoidance of doubt, any references to “interest” shall include
any additional interest that may be payable;
(k)    for purposes of this Indenture, unless otherwise specifically indicated,
the term “consolidated” with respect to any Person refers to such Person on a
consolidated basis in accordance with GAAP;
(l)    the registered Holder of a Note shall be treated as its owner for all
purposes; and
(m)    this Indenture will not treat (1) unsecured Indebtedness as subordinated
or junior to Secured Indebtedness merely because it is unsecured or (2) senior
indebtedness as subordinated or junior to any other senior indebtedness merely
because it has a junior priority with respect to the same collateral.
In the event of a conflict between the provisions of Section 2.06 hereof and the
Applicable Procedures, the Applicable Procedures shall control.
Section 1.05    Acts of Holders.
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders
(including the Requisite Holder Designee) may be embodied in and evidenced by
one or more instruments of substantially similar tenor signed by such Holders
(including the Requisite Holder Designee) in person or by an agent duly
appointed in writing. Except as herein otherwise expressly provided, such action
shall become effective when such instrument or instruments or record or


30



--------------------------------------------------------------------------------





both are delivered to the Trustee and, where it is hereby expressly required, to
the Issuers. Proof of execution of any such instrument or of a writing
appointing any such agent (including the Requisite Holder Designee), or the
holding by any Person of a Note, shall be sufficient for any purpose of this
Indenture and (subject to Section 7.01) conclusive in favor of the Trustee and
the Issuers, if made in the manner provided in this Section 1.05.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by
the certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
or on behalf of any legal entity other than an individual, such certificate or
affidavit shall also constitute proof of the authority of the Person executing
the same. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner that the Trustee deems sufficient.
(c)    The ownership of Notes shall be proved by the Note Register.
(d)    Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Note shall bind every future Holder of the
same Note and the Holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, in respect of any action
taken, suffered or omitted by the Trustee or the Issuers in reliance thereon,
whether or not notation of such action is made upon such Note.
(e)    The Issuers may set a record date for purposes of determining the
identity of Holders entitled to give any request, demand, authorization,
direction, notice, consent, waiver or take any other act, or to vote or consent
to any action by vote or consent authorized or permitted to be given or taken by
Holders. Unless otherwise specified, if not set by the Issuers prior to the
first solicitation of a Holder made by any Person in respect of any such action,
or in the case of any such vote, prior to such vote, any such record date shall
be the later of 30 days prior to the first solicitation of such consent or the
date of the most recent list of Holders furnished to the Trustee prior to such
solicitation.
(f)    Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Note may do so with regard to all or any
part of the principal amount of such Note or by one or more duly appointed
agents, each of which may do so pursuant to such appointment with regard to all
or any part of such principal amount. Any notice given or action taken by a
Holder or its agents with regard to different parts of such principal amount
pursuant to this clause (f) shall have the same effect as if given or taken by
separate Holders of each such different part.
(g)    Without limiting the generality of the foregoing, a Holder, including DTC
that is the Holder of a Global Note, may make, give or take, by a proxy or
proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders, and DTC that is the Holder of a Global Note
may provide its proxy or proxies to the beneficial owners of interests in any
such Global Note through such depositary’s standing instructions and customary
practices.
(h)    The Issuers may fix a record date for the purpose of determining the
Persons who are beneficial owners of interests in any Global Note held by DTC
(or its nominee) entitled under the procedures of such depositary to make, give
or take, by a proxy or proxies duly appointed in writing, any request, demand,
authorization, direction, notice, consent, waiver or other action provided in
this Indenture to be made, given or taken by Holders. If such a record date is
fixed, the Holders on such record date or their duly appointed proxy or proxies,
and only such Persons, shall be entitled to make, give or take such request,
demand, authorization, direction, notice, consent, waiver or other action,
whether or not such Holders remain Holders after such record date. No such
request, demand, authorization, direction, notice, consent, waiver or other
action shall be valid or effective if made, given or taken more than 90 days
after such record date.
ARTICLE II    

THE NOTES


31



--------------------------------------------------------------------------------





Section 2.01    Form and Dating; Terms.
(a)    General. The Notes and the Trustee’s certificate of authentication shall
be substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rules or usage. Each
Note shall be dated the date of its authentication. The Notes shall be in
minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof.
(b)    Global Notes. Notes issued in global form shall be substantially in the
form of Exhibit A hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Notes
issued in definitive form shall be substantially in the form of Exhibit A
attached hereto (but without the Global Note Legend thereon and without the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Each
Global Note shall represent such of the outstanding Notes as shall be specified
in the “Schedule of Exchanges of Interests in the Global Note” attached thereto
and each shall provide that it shall represent up to the aggregate principal
amount of Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as applicable, to reflect exchanges and redemptions.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the aggregate principal amount of outstanding Notes represented
thereby shall be made by the Trustee or the Custodian, at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.06 hereof.
(c)    Notes offered and sold in reliance on Regulation S shall be issued
initially in the form of the Regulation S Temporary Global Note, which will be
deposited on behalf of the purchasers of the Notes represented thereby with the
Trustee, as custodian for the Depositary, and registered in the name of the
Depositary or the nominee of the Depositary for the accounts of designated
agents holding on behalf of Euroclear or Clearstream, duly executed by the
Issuers and authenticated by the Trustee as hereinafter provided. Following the
termination of the Restricted Period, beneficial interests in the Regulation S
Temporary Global Note will be exchanged for beneficial interests in the
Regulation S Permanent Global Note pursuant to the Applicable Procedures.
Simultaneously with the authentication of the Regulation S Permanent Global
Note, the Trustee will cancel the Regulation S Temporary Global Note. The
aggregate principal amount of the Regulation S Temporary Global Note and the
Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interests
therein as provided in this Indenture.
(d)    Terms. The aggregate principal amount of Notes that may be authenticated
and delivered under this Indenture is (a) on the Issue Date, $375,000,000, and
(b) the Additional Notes issued under Section 11.01(d)(3) hereof.
The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Issuers, the Parent Guarantors,
the Guarantors and the Trustee, by their execution and delivery of this
Indenture, expressly agree to such terms and provisions and to be bound thereby.
However, to the extent any provision of any Note conflicts with the express
provisions of this Indenture, the provisions of this Indenture shall govern and
be controlling.
The Notes shall be subject to repurchase by the Issuers pursuant to an Asset
Sale Offer as provided in Section 4.11 hereof. The Notes shall not be
redeemable, other than as provided in Article III.
Additional Notes ranking pari passu with the Initial Notes may be created and
issued from time to time by the Issuers without notice to or consent of the
Holders and shall be consolidated with and form a single class with the Initial
Notes and shall have the same terms as to status, redemption or otherwise as the
Initial Notes; provided that the Issuers’ ability to issue Additional Notes
shall be subject to the Issuers’ compliance with Section 11.01(d)(3) hereof.
Except as described under Article 9 hereof, the Notes offered by the Issuers and
any Additional Notes subsequently issued under this Indenture will be treated as
a single class for all purposes under this Indenture, including waivers,
amendments, redemptions and offers to purchase. Unless the context requires
otherwise, references to “Notes” for all purposes of this Indenture include any
Additional Notes that are actually issued. In authenticating and delivering the
Initial Notes and any Additional Notes, the Trustee shall receive and shall be
fully


32



--------------------------------------------------------------------------------





protected and shall incur no liability in conclusively relying on an Officer’s
Certificate and Opinion of Counsel required by Section 14.04 hereof.
(e)    Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream shall be applicable to transfers
of beneficial interests in the Regulation S Global Notes that are held by
Participants through Euroclear or Clearstream.
Section 2.02    Execution and Authentication. At least one Officer shall execute
the Notes on behalf of each of the Issuers by manual or facsimile signature.
If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.
A Note shall not be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose until authenticated substantially in the form
provided for in Exhibit A attached hereto, by the manual signature of the
Trustee. The signature shall be conclusive evidence that the Note has been duly
authenticated and made available for delivery under this Indenture to or upon
the order of the Issuers.
On the Issue Date, the Trustee shall, upon receipt of an Issuer Order (an
“Authentication Order”), authenticate and make the Initial Notes available for
delivery under this Indenture to or upon the order of the Issuers. In addition,
at any time, from time to time, the Trustee shall upon an Authentication Order
authenticate and make any Additional Notes available for delivery under this
Indenture to or upon the order of the Issuers. Such Authentication Order shall
specify the amount of the Notes to be authenticated and, in the case of any
issuance of Additional Notes pursuant to Section 11.01(d)(3) hereof, shall
certify that such issuance is in compliance with Section 4.10 of this Indenture.
The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuers.
Section 2.03    Registrar and Paying Agent. The Issuers shall maintain an office
or agency where Notes may be presented for registration of transfer or for
exchange (“Registrar”) and an office or agency where Notes may be presented for
payment (“Paying Agent”). The Registrar shall keep a register of the Notes
(“Note Register”) and of their transfer and exchange. The Issuers may appoint
one or more co-registrars and one or more additional paying agents. The term
“Registrar” includes any co-registrar and the term “Paying Agent” includes any
additional paying agent. The Issuers may change any Paying Agent or Registrar
without prior notice to any Holder. The Issuers shall notify the Trustee in
writing of the name and address of any Agent not a party to this Indenture. If
the Issuers fail to appoint or maintain another entity as Registrar or Paying
Agent, the Trustee shall act as such, acting solely for this purpose as an agent
of the Issuers. The Issuers or any of their Subsidiaries may act as Paying Agent
or Registrar.
The Issuers initially appoint The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.
The Issuers initially appoint the Trustee to act as the Paying Agent, Registrar
and Transfer Agent for the Notes and the Registrar to act as Custodian with
respect to the Global Notes.
Section 2.04    Paying Agent to Hold Money in Trust. The Issuers shall require
each Paying Agent other than the Trustee to agree in writing that the Paying
Agent shall hold in trust for the benefit of Holders or the Trustee all money
held by the Paying Agent for the payment of principal, premium or interest on
the Notes, and will notify the Trustee of any default by the Issuers in making
any such payment. While any such default continues, the Trustee may require a
Paying Agent to pay all money held by it to the Trustee. The Issuers at any time
may require a Paying Agent to pay all money held by it to the Trustee. Upon
payment over to the Trustee, the Paying Agent (if other than the Issuers or a
Subsidiary) shall have no further liability for the money. If the Issuer, the
Co-


33



--------------------------------------------------------------------------------





Issuer or one of their respective Subsidiaries acts as Paying Agent, it shall
segregate and hold in a separate trust fund for the benefit of the Holders all
money held by it as Paying Agent.
Section 2.05    Holder Lists. The Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of all Holders. If the Trustee is not the Registrar, the Issuers shall
furnish to the Trustee at least seven Business Days before each Interest Payment
Date and at such other times as the Trustee may request in writing, a list in
such form and as of such date as the Trustee may reasonably require of the names
and addresses of the Holders of Notes.
Section 2.06    Transfer and Exchange.
(a)    Transfer and Exchange of Global Notes. Except as otherwise set forth in
this Section 2.06, a Global Note may be transferred, in whole and not in part,
only to another nominee of the Depositary or to a successor Depositary or a
nominee of such successor Depositary. A beneficial interest in a Global Note may
not be exchanged for a Definitive Note unless (i) the Depositary notifies the
Issuers that it is unwilling or unable to continue as Depositary for the Global
Notes or the Depositary ceases to be a “clearing agency” registered under the
Exchange Act and a successor depositary is not appointed by the Issuers within
90 days of such notice or (ii) there shall have occurred and be continuing an
Event of Default with respect to the Notes (provided, however, that the
Regulation S Temporary Global Note may not be exchanged for Definitive Notes
prior to (1) the expiration of the Restricted Period and (2) the receipt by the
Registrar of any certificates required by Rule 903). Upon the occurrence of any
of the preceding events in (i) or (ii) above, Definitive Notes delivered in
exchange for any Global Note or beneficial interests therein will be registered
in the names, and issued in any approved denominations, requested by or on
behalf of the Depositary (in accordance with its customary procedures). Global
Notes also may be exchanged or replaced, in whole or in part, as provided in
Sections 2.07 and 2.10 hereof. Every Note authenticated and delivered in
exchange for, or in lieu of, a Global Note or any portion thereof, pursuant to
this Section 2.06 or Section 2.07 or 2.10 hereof, shall be authenticated and
delivered in the form of, and shall be, a Global Note, except for Definitive
Notes issued subsequent to any of the preceding events in (i) or (ii)  above and
pursuant to Section 2.06(c) or (e) hereof. A Global Note may not be exchanged
for another Note other than as provided in this Section 2.06(a); provided,
however, beneficial interests in a Global Note may be transferred and exchanged
as provided in Section 2.06(b), (c) and (i) hereof.
(b)    Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:
(1)    Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S
Temporary Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person. Beneficial interests in any Unrestricted Global Note
may be transferred to Persons who take delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note. No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.06(b)(i).
(2)    All Other Transfers and Exchanges of Beneficial Interests in Global
Notes. In connection with all transfers and exchanges of beneficial interests
that are not subject to Section 2.06(b)(i) hereof, the transferor of such
beneficial interest must deliver to the Registrar either (A) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to credit or
cause to be credited a beneficial interest in another Global Note in an amount
equal to the beneficial interest to be transferred or exchanged and
(2) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase
or (B) (1) a


34



--------------------------------------------------------------------------------





written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to cause to be issued a Definitive Note in an amount equal to the beneficial
interest to be transferred or exchanged and (2) instructions given by the
Depositary to the Registrar containing information regarding the Person in whose
name such Definitive Note shall be registered to effect the transfer or exchange
referred to in (1) above; provided that in no event shall Definitive Notes be
issued upon the transfer or exchange of beneficial interests in the Regulation S
Temporary Global Note prior to (A) the expiration of the Restricted Period and
(B) the receipt by the Registrar of any certificates required pursuant to
Rule 903. Upon satisfaction of all of the requirements for transfer or exchange
of beneficial interests in Global Notes contained in this Indenture and the
Notes or otherwise applicable under the Securities Act, the Trustee shall adjust
the principal amount of the relevant Global Note(s) pursuant to Section 2.06(g)
hereof.
(3)    Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(2) hereof and the Registrar receives the following:
(A)    if the transferee will take delivery in the form of a beneficial interest
in the 144A Global Note, then the transferor must deliver a certificate in the
form of Exhibit B hereto, including the certifications in item (1) thereof; or
(B)    if the transferee will take delivery in the form of a beneficial interest
in the Regulation S Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item (2)
thereof.
(4)    Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(2) hereof and:
(A)    the Registrar receives the following:
(1)    if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder substantially in the
form of Exhibit C hereto, including the certifications in item (1)(a) thereof;
or
(2)    if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;
and in each such case set forth in this subparagraph (A), if the Issuers or the
Registrar so request or if the Applicable Procedures so require, an Opinion of
Counsel in form reasonably acceptable to the Issuers to the effect that such
exchange or transfer is in compliance with the Securities Act and that the
restrictions on transfer contained herein and in the Private Placement Legend
are no longer required in order to maintain compliance with the Securities Act;
or
(B)    such transfer is effected pursuant to an automatic exchange in accordance
with Section 2.06(i) of this Indenture.
If any such transfer is effected pursuant to subparagraph (A) or (B) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes


35



--------------------------------------------------------------------------------





in an aggregate principal amount equal to the aggregate principal amount of
beneficial interests transferred pursuant to subparagraph (A) or (B) above.
Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.
(c)    Transfer or Exchange of Beneficial Interests for Definitive Notes.
(1)    Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon the occurrence of any of
the events in subsections (i) or (ii)  of Section 2.06(a) hereof and receipt by
the Registrar of the following documentation:
(A)    if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder substantially in the form of Exhibit C hereto,
including the certifications in item (2)(a) thereof;
(B)    if such beneficial interest is being transferred to a QIB in accordance
with Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;
(C)    if such beneficial interest is being transferred to a Non-U.S. Person in
an offshore transaction in accordance with Rule 903 or Rule 904, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (2) thereof;
(D)    if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with
Rule 144, a certificate substantially in the form of Exhibit B hereto, including
the certifications in item (3)(a) thereof;
(E)    if such beneficial interest is being transferred to an Issuer or any of
its Restricted Subsidiaries, a certificate substantially in the form of
Exhibit B hereto, including the certifications in item (3)(b) thereof; or
(F)    if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate substantially in
the form of Exhibit B hereto, including the certifications in item (3)(c)
thereof,
the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(g) hereof, and the
Issuers shall execute and the Trustee shall authenticate and mail to the Person
designated in the instructions a Definitive Note in the applicable principal
amount. Any Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c) shall be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect Participant.
The Trustee shall mail such Definitive Notes to the Persons in whose names such
Notes are so registered. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c)(1) shall
bear the Private Placement Legend and shall be subject to all restrictions on
transfer contained therein.
(2)    Beneficial Interests in Regulation S Temporary Global Note to Definitive
Notes. Notwithstanding Sections 2.06(c)(1)(A) and (C) hereof, a beneficial
interest in the Regulation S Temporary Global Note may not be exchanged for a
Definitive Note or transferred to a Person who takes delivery thereof in the
form of a Definitive Note prior to (A) the expiration of the Restricted Period
and (B) the receipt by the Registrar of any certificates required pursuant to
Rule 903 under the Securities Act, except in the case of a transfer pursuant to
an exemption for the registration requirements of the Securities Act other than
Rule 903 or Rule 904.


36



--------------------------------------------------------------------------------





(3)    Beneficial Interests in Restricted Global Notes to Unrestricted
Definitive Notes. A holder of a beneficial interest in a Restricted Global Note
may exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only upon the occurrence of any of the
events in subsection (i) or (ii) of Section 2.06(a) hereof and if:
(A)    the Registrar receives the following:
(1)    if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder substantially in the form of Exhibit C
hereto, including the certifications in item (1)(b) thereof; or
(2)    if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder substantially in the form of Exhibit B hereto, including the
certifications in item (4) thereof;
and in each such case set forth in this subparagraph (A), if the Issuers or the
Registrar so request or if the Applicable Procedures so require, an Opinion of
Counsel in form reasonably acceptable to the Issuers to the effect that such
exchange or transfer is in compliance with the Securities Act and that the
restrictions on transfer contained herein and in the Private Placement Legend
are no longer required in order to maintain compliance with the Securities Act;
or
(B)    such transfer is effected pursuant to an automatic exchange in accordance
with Section 2.06(i) of this Indenture.
(4)    Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon the occurrence of any of the events
in subsection (i) or (ii) of Section 2.06(a) hereof and satisfaction of the
conditions set forth in Section 2.06(b)(2) hereof, the Trustee shall cause the
aggregate principal amount of the applicable Global Note to be reduced
accordingly pursuant to Section 2.06(g) hereof, and the Issuers shall execute
and the Trustee shall authenticate and mail to the Person designated in the
instructions a Definitive Note in the applicable principal amount. Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(4) shall be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from or through the
Depositary and the Participant or Indirect Participant. The Trustee shall mail
such Definitive Notes to the Persons in whose names such Notes are so
registered. Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(4) shall not bear the Private Placement Legend.
(d)    Transfer and Exchange of Definitive Notes for Beneficial Interests.
(1)    Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:
(A)    if the Holder of such Restricted Definitive Note proposes to exchange
such Note for a beneficial interest in a Restricted Global Note, a certificate
from such Holder substantially in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof;


37



--------------------------------------------------------------------------------





(B)    if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (1) thereof;
(C)    if such Restricted Definitive Note is being transferred to a Non-U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate substantially in the form of Exhibit B hereto, including the
certifications in item (2) thereof;
(D)    if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(a) thereof;
(E)    if such Restricted Definitive Note is being transferred to an Issuer or
any of its Restricted Subsidiaries, a certificate substantially in the form of
Exhibit B hereto, including the certifications in item (3)(b) thereof; or
(F)    if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (3)(c) thereof,
the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the applicable Restricted Global Note, in the case of clause (B) above, the
applicable 144A Global Note, and in the case of clause (C) above, the applicable
Regulation S Global Note.
(2)    Restricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of a Restricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in an Unrestricted Global Note only if:
(A)    the Registrar receives the following:
(1)    if the Holder of such Definitive Notes proposes to exchange such Notes
for a beneficial interest in the Unrestricted Global Note, a certificate from
such Holder substantially in the form of Exhibit C hereto, including the
certifications in item (1)(c) thereof; or
(2)    if the Holder of such Definitive Notes proposes to transfer such Notes to
a Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder substantially in
the form of Exhibit B hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (A), if the Issuers or the
Registrar so request or if the Applicable Procedures so require, an Opinion of
Counsel in form reasonably acceptable to the Issuers and the Registrar to the
effect that such exchange or transfer is in compliance with the Securities Act
and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act; or
(B)    such transfer is effected pursuant to an automatic exchange in accordance
with Section 2.06(i) of this Indenture.
Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(ii), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note.
(3)    Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an


38



--------------------------------------------------------------------------------





Unrestricted Global Note or transfer such Definitive Notes to a Person who takes
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note at any time. Upon receipt of a request for such an exchange or transfer,
the Trustee shall cancel the applicable Unrestricted Definitive Note and
increase or cause to be increased the aggregate principal amount of one of the
Unrestricted Global Notes.
If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraph (2)(A) or (3) above at a time when an
Unrestricted Global Note has not yet been issued, the Issuers shall issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee shall authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of Definitive Notes so
transferred.
(e)    Transfer and Exchange of Definitive Notes for Definitive Notes. Upon
request by a Holder of Definitive Notes and such Holder’s compliance with the
provisions of this Section 2.06(e), the Registrar shall register the transfer or
exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting Holder shall present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this
Section 2.06(e):
(1)    Restricted Definitive Notes to Restricted Definitive Notes. Any
Restricted Definitive Note may be transferred to and registered in the name of
Persons who take delivery thereof in the form of a Restricted Definitive Note if
the Registrar receives the following:
(A)    if the transfer will be made pursuant to a QIB in accordance with
Rule 144A, then the transferor must deliver a certificate substantially in the
form of Exhibit B hereto, including the certifications in item (1) thereof;
(B)    if the transfer will be made pursuant to Rule 903 or Rule 904 then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; or
(C)    if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications required by item (3) thereof, if applicable.
(2)    Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:
(A)    the Registrar receives the following:
(1)    if the Holder of such Restricted Definitive Notes proposes to exchange
such Notes for an Unrestricted Definitive Note, a certificate from such Holder
substantially in the form of Exhibit C hereto, including the certifications in
item (1)(d) thereof; or
(2)    if the Holder of such Restricted Definitive Notes proposes to transfer
such Notes to a Person who shall take delivery thereof in the form of an
Unrestricted Definitive Note, a certificate from such Holder substantially in
the form of Exhibit B hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (A), if the Issuers or the
Registrar so request, an Opinion of Counsel in form reasonably acceptable to the
Registrar to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in


39



--------------------------------------------------------------------------------





the Private Placement Legend are no longer required in order to maintain
compliance with the Securities Act; or
(B)    such transfer is effected pursuant to an automatic exchange in accordance
with Section 2.06(i) of this Indenture.
(3)    Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder
of Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.
(f)    Legends.
(1)    Private Placement Legend.
(A)    Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
therefor) shall bear the legend in substantially the following form:
“THE NOTES EVIDENCED HEREBY HAVE NOT BEEN AND ARE NOT EXPECTED TO BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
(A) (1) TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (2) IN AN OFFSHORE
TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE AND PROVIDED THAT
PRIOR TO SUCH TRANSFER, THE TRUSTEE IS FURNISHED WITH AN OPINION OF COUNSEL
ACCEPTABLE TO THE ISSUERS THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT), (4) TO AN INSTITUTIONAL ACCREDITED INVESTOR IN A TRANSACTION
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR (5) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND (B) IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED
STATES AND OTHER JURISDICTIONS.”
(B)    Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraph (b)(4), (c)(3), (c)(4), (d)(2), (d)(3), (e)(2), (e)(3)
or (i) of this Section 2.06 (and all Notes issued in exchange therefor or
substitution thereof) shall not bear the Private Placement Legend.
(2)    Global Note Legend. Each Global Note shall bear a legend in substantially
the following form:
“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (i) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06(g) OF THE INDENTURE, (ii) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(iii) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (iv) THIS GLOBAL NOTE MAY


40



--------------------------------------------------------------------------------





BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE
ISSUERS. UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN
DEFINITIVE FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY. UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”) TO
THE ISSUERS OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT
IS MADE TO CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”
(3)    Regulation S Temporary Global Note Legend. Each Regulation S Temporary
Global Note shall bear a legend in substantially the following form:
“THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR DEFINITIVE NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN). NEITHER THE HOLDER NOR THE
BENEFICIAL OWNERS OF THIS REGULATION S TEMPORARY GLOBAL NOTE SHALL BE ENTITLED
TO RECEIVE PAYMENT OF INTEREST HEREON.”
(4)    OID Legend. Notes issued with more than a de minimis amount of original
issue discount shall bear a legend in substantially the following form (and,
notwithstanding any in this Indenture to the contrary, may bear a separate CUSIP
or other identification number in order to facilitate trading separately from
other Notes of the same series):
“THIS NOTE MAY HAVE BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S.
FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, THE AMOUNT OF ANY OID, THE ISSUE
DATE AND THE YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY SENDING A WRITTEN
REQUEST TO MICHAEL SHORT, EXECUTIVE PRESIDENT AND CHIEF FINANCIAL OFFICER, TOYS
“R” US, INC., ONE GEOFFREY WAY, WAYNE, NEW JERSEY 07470.”


(g)    Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
cancelled in whole and not in part, each such Global Note shall be returned to
or retained and cancelled by the Trustee in accordance with Section 2.11 hereof.
At any time prior to such cancellation, if any beneficial interest in a Global
Note is exchanged for or transferred to a Person who will take delivery thereof
in the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.
(h)    General Provisions Relating to Transfers and Exchanges.
(1)    To permit registrations of transfers and exchanges, the Issuers shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon receipt of an Authentication Order in accordance with Section 2.02 hereof
or at the Trustee’s or the Registrar’s request.


41



--------------------------------------------------------------------------------





(2)    No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.07, 2.10, 4.11, 4.15 and 9.05
hereof).
(3)    Neither the Registrar nor the Issuers shall be required to register the
transfer of or exchange any Note selected for redemption in whole or in part, or
tendered (and not withdrawn) for repurchase in connection with an Asset Sale
Offer or other tender offer except the unredeemed or unrepurchased portion of
any Note being redeemed or repurchased in part.
(4)    All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
(5)    The Issuers shall not be required (A) to issue, to register the transfer
of or to exchange any Notes during a period beginning at the opening of business
15 days before the day of any selection of Notes for redemption under
Section 3.02 hereof and ending at the close of business on the day of selection,
(B) to register the transfer of or to exchange any Note so selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part or (C) to register the transfer of or to exchange a Note
between a Record Date and the next succeeding Interest Payment Date.
(6)    Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Issuers may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of (and premium) and interest on such Notes
and for all other purposes, and none of the Trustee, any Agent or the Issuers
shall be affected by notice to the contrary.
(7)    Upon surrender for registration of transfer of any Note at the office or
agency of the Issuers designated pursuant to Section 4.02 hereof, the Issuers
shall execute, and the Trustee shall authenticate and mail, in the name of the
designated transferee or transferees, one or more replacement Notes of any
authorized denomination or denominations of a like aggregate principal amount.
(8)    At the option of the Holder, Notes may be exchanged for other Notes of
any authorized denomination or denominations of a like aggregate principal
amount upon surrender of the Notes to be exchanged at such office or agency.
Whenever any Global Notes or Definitive Notes are so surrendered for exchange,
the Issuers shall execute, and the Trustee shall authenticate and mail, the
replacement Global Notes and Definitive Notes which the Holder making the
exchange is entitled to in accordance with the provisions of Section 2.02
hereof.
(9)    All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile or PDF.
(i)    Automatic Exchange from Restricted Global Note to Unrestricted Global
Note. At the option of the Issuers and upon compliance with the following
procedures, beneficial interests in a Restricted Global Note shall be exchanged
for beneficial interests in an Unrestricted Global Note. In order to effect such
exchange, the Issuers shall (i) provide written notice to the Trustee
instructing the Trustee to direct the Depositary to transfer the specified
amount of the outstanding beneficial interests in a particular Restricted Global
Note to an Unrestricted Global Note and provide the Depositary with all such
information as is necessary for the Depositary to appropriately credit and debit
the relevant Holder accounts and (ii) provide prior written notice to all
Holders of such exchange, which notice must include the date such exchange is
proposed to occur, the CUSIP number of the relevant Restricted Global Note and
the CUSIP number of the Unrestricted Global Note into which such Holders’
beneficial interests will be exchanged. As a condition to any such exchange
pursuant to this Section 2.06(i), the


42



--------------------------------------------------------------------------------





Trustee shall be entitled to receive from the Issuers, and rely upon
conclusively without any liability, an Officer’s Certificate and an Opinion of
Counsel of the Issuers, in form reasonably satisfactory to the Trustee, to the
effect that such transfer of beneficial interests to the Unrestricted Global
Note shall be effected in compliance with the Securities Act. The Issuers may
request from Holders such information it reasonably determines is required in
order to be able to deliver such Officer’s Certificate and Opinion of Counsel.
Upon such exchange of beneficial interests pursuant to this Section 2.06(i), the
Registrar shall reflect on its books and records the date of such transfer and a
decrease and increase, respectively, in the principal amount of the applicable
Restricted Global Note and the Unrestricted Global Note, respectively, equal to
the principal amount of beneficial interests transferred. Following any such
transfer pursuant to this Section 2.06(i) of all of the beneficial interests in
a Restricted Global Note, such Restricted Global Note shall be cancelled.
(j)    The Trustee shall have no responsibility or obligation to any Depositary
Participant or beneficial owner of interests in any Global Notes or other Person
with respect to the accuracy of the records of the Depositary or its nominee or
of any participant or member thereof, with respect to any ownership interest in
the Notes or with respect to the delivery to any participant, member, beneficial
owner or other Person (other than the Depositary) of any notice (including any
notice of optional redemption) or the payment of any amount, under or with
respect to such Notes.
(k)    The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depositary Participants or
beneficial owners of interests in any Global Notes) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.
(l)    Neither the Trustee nor any Agent shall have any responsibility for any
actions taken or not taken by the Depositary.
Section 2.07    Replacement Notes. If any mutilated Note is surrendered to the
Trustee, the Registrar or the Issuers and the Trustee receives evidence to its
satisfaction of the ownership and destruction, loss or theft of any Note, the
Issuers shall issue and the Trustee, upon receipt of an Authentication Order,
shall authenticate a replacement Note if the Trustee’s requirements are met. An
indemnity bond must be supplied by the Holder that is sufficient in the judgment
of the Trustee to protect the Trustee and its Agents and any authentication
Agent, and in the judgment of the Issuers to protect the Issuers and its Agents,
from any loss that any of them may suffer if a Note is replaced. The Issuers
and/or the Trustee may charge for their expenses in replacing a Note.
Every replacement Note is a contractual obligation of the Issuers and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.
Section 2.08    Outstanding Notes. The Notes outstanding at any time are all the
Notes authenticated by the Trustee except for those cancelled by it, those
delivered to it for cancellation, those reductions in the interest in a Global
Note effected by the Trustee in accordance with the provisions hereof, and those
described in this Section 2.08 as not outstanding. Except as set forth in
Section 2.09 hereof, a Note does not cease to be outstanding because the Issuers
or an Affiliate of the Issuers holds the Note.
If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.
If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.
If the Paying Agent (other than the Issuers, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.


43



--------------------------------------------------------------------------------





Section 2.09    Treasury Notes. In determining whether the Holders of the
required principal amount of Notes have concurred in any direction, waiver or
consent, Notes owned by the Issuer or any Guarantor, or by any Affiliate of the
Issuer or any Guarantor, will be considered as though not outstanding, except
that for the purposes of determining whether the Trustee shall be protected in
relying on any such direction, waiver or consent, only Notes that a Responsible
Officer of the Trustee actually knows are so owned shall be so disregarded.
Notes so owned which have been pledged in good faith shall not be disregarded if
the pledgee establishes to the satisfaction of the Trustee the pledgee’s right
to deliver any such direction, waiver or consent with respect to the Notes and
that the pledgee is not an Issuer or any obligor upon the Notes or any Affiliate
of the Issuers or of such other obligor.
Section 2.10    Temporary Notes. Until certificates representing Notes are ready
for delivery, the Issuers may prepare and the Trustee, upon receipt of an
Authentication Order, shall authenticate temporary Notes. Temporary Notes shall
be substantially in the form of certificated Notes but may have variations that
the Issuers considers appropriate for temporary Notes and as shall be reasonably
acceptable to the Trustee. Without unreasonable delay, the Issuers shall prepare
and the Trustee shall authenticate definitive Notes in exchange for temporary
Notes.
Holders and beneficial holders, as the case may be, of temporary Notes shall be
entitled to all of the benefits accorded to Holders, or beneficial holders,
respectively, of Notes under this Indenture.
Section 2.11    Cancellation. The Issuers at any time may deliver Notes to the
Trustee for cancellation. The Registrar and Paying Agent shall forward to the
Trustee any Notes surrendered to them for registration of transfer, exchange or
payment. The Trustee or, at the direction of the Trustee, the Registrar or the
Paying Agent and no one else shall cancel all Notes surrendered for registration
of transfer, exchange, payment, replacement or cancellation and shall destroy
cancelled Notes (subject to the record retention requirement of the Exchange Act
and the Trustee’s customary procedures). Certification of the destruction of all
cancelled Notes shall be delivered to the Issuers upon the Issuers’ request. The
Issuers may not issue new Notes to replace Notes that it has paid or that have
been delivered to the Trustee for cancellation.
Section 2.12    Defaulted Interest. If the Issuers default in a payment of
interest on the Notes, the Issuers shall pay the defaulted interest in any
lawful manner plus, to the extent lawful, interest payable on the defaulted
interest to the Persons who are Holders on a subsequent special record date, in
each case at the rate provided in the Notes and in Section 4.01 hereof. The
Issuers shall notify the Trustee in writing of the amount of defaulted interest
proposed to be paid on each Note and the date of the proposed payment, and at
the same time the Issuers shall deposit with the Trustee an amount of money
equal to the aggregate amount proposed to be paid in respect of such defaulted
interest or shall make arrangements satisfactory to the Trustee for such deposit
prior to the date of the proposed payment, such money when deposited to be held
in trust for the benefit of the Persons entitled to such defaulted interest as
provided in this Section 2.12. The Issuers shall fix or cause to be fixed each
such special record date and payment date; provided that no such special record
date shall be less than 10 days prior to the related payment date for such
defaulted interest. The Issuers shall promptly notify the Trustee of such
special record date. At least 15 days before the special record date, the
Issuers (or, upon the written request of the Issuers, the Trustee in the name
and at the expense of the Issuers) shall mail or cause to be mailed, first-class
postage prepaid, or otherwise send electronically, to each Holder a notice at
his or her address as it appears in the Note Register that states the special
record date, the related payment date and the amount of such interest to be
paid.
Subject to the foregoing provisions of this Section 2.12 and for greater
certainty, each Note delivered under this Indenture upon registration of
transfer of or in exchange for or in lieu of any other Note shall carry the
rights to interest accrued and unpaid, and to accrue, which were carried by such
other Note.
Section 2.13    CUSIP and ISIN Numbers. The Issuers in issuing the Notes may use
CUSIP and/or ISIN numbers (if then generally in use) and, if so, the Trustee
shall use CUSIP and/or ISIN numbers in notices of redemption as a convenience to
Holders; provided, that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Notes or as
contained in any notice of redemption and that reliance may be placed only on
the other identification numbers printed on the Notes, and any such redemption
shall not be affected by any defect in or omission of such numbers. The Issuers
will as promptly as practicable notify the Trustee in writing of any change in
the CUSIP or ISIN numbers.


44



--------------------------------------------------------------------------------





ARTICLE III    

REDEMPTION
Section 3.01    Notices to Trustee. If the Issuers elect to redeem Notes
pursuant to Section 3.07 hereof, they shall furnish to the Trustee, at least two
Business Days (unless a shorter notice shall be agreed to by the Trustee) before
notice of redemption is required to be sent or caused to be sent to Holders
pursuant to Section 3.03 hereof but not more than 60 days before a Redemption
Date, an Officer’s Certificate setting forth (i) the paragraph or subparagraph
of such Note and/or Section of this Indenture pursuant to which the redemption
shall occur, (ii) the redemption date, (iii) the principal amount of the Notes
to be redeemed and (iv) the redemption price (if then determined and otherwise
the method of determination).
Section 3.02    Selection of Notes to Be Redeemed or Purchased. If less than all
of the Notes, are to be redeemed or purchased in an offer to purchase at any
time, the Registrar and Paying Agent shall select the Notes to be redeemed or
purchased (a) if the Notes are listed on any national securities exchange and
the Registrar and Paying Agent are informed of such listing, in compliance with
the requirements of the principal national securities exchange on which the
Notes are listed, (b) on a pro rata basis to the extent practicable or (c) by
lot or by such other method in accordance with the procedures of DTC. In the
event of partial redemption or purchase by lot, the particular Notes to be
redeemed or purchased shall be selected, unless otherwise provided herein, not
less than 30 nor more than 60 days prior to the redemption date by the Registrar
and Paying Agent from the outstanding Notes not previously called for redemption
or purchase.
The Registrar and Paying Agent shall promptly notify the Issuers in writing of
the Notes selected for redemption or purchase and, in the case of any Note
selected for partial redemption or purchase, the principal amount thereof to be
redeemed or purchased. Notes and portions of Notes selected shall be in amounts
of $2,000 or whole multiples of $1,000 in excess thereof; no Notes of $2,000 or
less can be redeemed in part, except that if all of the Notes of a Holder are to
be redeemed or purchased, the entire outstanding amount of Notes held by such
Holder, even if not $2,000 or a multiple of $1,000 in excess thereof, shall be
redeemed or purchased. Except as provided in the preceding sentence, provisions
of this Indenture that apply to Notes called for redemption or purchase also
apply to portions of Notes called for redemption or purchase.
Section 3.03    Notice of Redemption. The Issuers shall deliver electronically,
mail or cause to be mailed by first-class mail, postage prepaid, notices of
redemption at least 30 days but not more than 60 days before the Redemption Date
to each Holder of Notes to be redeemed at such Holder’s registered address or
otherwise in accordance with the procedures of DTC, except that redemption
notices may be mailed more than 60 days prior to a Redemption Date if the notice
is issued in connection with Article XIII hereof.
The notice shall identify the Notes to be redeemed and shall state:
(a)    the Redemption Date;
(b)    the redemption price;
(c)    if any Note is to be redeemed in part only, the portion of the principal
amount of that Note that is to be redeemed and that, after the Redemption Date
upon surrender of such Note, a new Note or Notes in principal amount equal to
the unredeemed portion of the original Note representing the same indebtedness
to the extent not redeemed will be issued in the name of the Holder of the Notes
upon cancellation of the original Note;
(d)    the name and address of the Paying Agent;
(e)    that Notes called for redemption must be surrendered to the Paying Agent
to collect the redemption price;


45



--------------------------------------------------------------------------------





(f)    that, unless the Issuers default in making such redemption payment,
interest on Notes called for redemption ceases to accrue on and after the
Redemption Date;
(g)    the paragraph or subparagraph of the Notes and/or Section of this
Indenture pursuant to which the Notes called for redemption are being redeemed;
(h)    that no representation is made as to the correctness or accuracy of the
CUSIP and/or ISIN number, if any, listed in such notice or printed on the Notes;
and
(i)    any condition to such redemption.
At the Issuers’ request, the Trustee shall give the notice of redemption in the
Issuers’ name and at its expense; provided that the Issuers shall have delivered
to the Trustee, at least two Business Days before notice of redemption is
required to be delivered, mailed or caused to be mailed to Holders pursuant to
this Section 3.03 (unless a shorter notice shall be agreed to by the Trustee),
an Officer’s Certificate requesting that the Trustee give such notice and a copy
of the notice of redemption that sets forth the information to be stated in such
notice as provided in the preceding paragraph.
Section 3.04    Effect of Notice of Redemption. Once notice of redemption is
mailed or delivered in accordance with Section 3.03 hereof, Notes called for
redemption become irrevocably due and payable on the Redemption Date at the
redemption price (except as provided for in Section 3.07(e) hereof). The notice,
if mailed or delivered in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Holder receives such notice. In
any case, failure to give such notice by mail or any defect in the notice to the
Holder of any Note designated for redemption in whole or in part shall not
affect the validity of the proceedings for the redemption of any other Note.
Subject to Section 3.05 hereof, on and after the redemption date, interest
ceases to accrue on Notes or portions thereof called for redemption.
Section 3.05    Deposit of Redemption or Purchase Price. Prior to 10:00 a.m.
(New York City time) on the redemption or purchase date, the Issuers shall
deposit with the Trustee or with the Paying Agent money sufficient to pay the
redemption or purchase price of and accrued and unpaid interest on all Notes to
be redeemed or purchased on that date. The Trustee or the Paying Agent shall
promptly return to the Issuers any money deposited with the Trustee or the
Paying Agent by the Issuers in excess of the amounts necessary to pay the
redemption or purchase price of, and accrued and unpaid interest on, all Notes
to be redeemed or purchased.
If the Issuers comply with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest shall cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after a Record Date but on or prior to the related
Interest Payment Date, then any accrued and unpaid interest to the redemption or
purchase date shall be paid to the Person in whose name such Note was registered
at the close of business on such Record Date. If any Note called for redemption
or purchase shall not be so paid upon surrender for redemption or purchase
because of the failure of the Issuers to comply with the preceding paragraph,
interest shall be paid on the unpaid principal, from the redemption or purchase
date until such principal is paid, and to the extent lawful on any interest
accrued to the redemption or purchase date not paid on such unpaid principal, in
each case at the rate provided in the Notes and in Section 4.01 hereof.
Section 3.06    Notes Redeemed or Purchased in Part. Upon surrender of a Note
that is redeemed or purchased in part, the Issuers shall issue and the Trustee
shall authenticate for the Holder at the expense of the Issuers a new Note equal
in principal amount to the unredeemed or unpurchased portion of the Note
surrendered representing the same indebtedness to the extent not redeemed or
purchased; provided that each new Note will be in a principal amount of $2,000
or an integral multiple of $1,000 in excess thereof. It is understood that,
notwithstanding anything in this Indenture to the contrary, only an
Authentication Order and not an Opinion of Counsel or Officer’s Certificate is
required for the Trustee to authenticate such new Note.


46



--------------------------------------------------------------------------------





Section 3.07    Optional Redemption.
(a)    Except as set forth below and in Section 4.11, the Issuers will not be
entitled to redeem or prepay Notes.
(b)    The Issuers may redeem the Notes, in whole or in part, upon notice as
described in Section 3.03, at a redemption price equal to 103% of the principal
amount of the Notes to be redeemed, plus accrued and unpaid interest thereon, if
any, to, but excluding the applicable date of redemption (the “Redemption
Date”), subject to the right of Holders of record on the relevant Record Date to
receive interest due on the relevant Interest Payment Date.
(c)    Any notice of any redemption may be given prior to the redemption
thereof, and any such redemption or notice may, at the Issuers’ discretion, be
subject to one or more conditions precedent, including, but not limited to, any
corporate or financing transaction.
(d)    If the Issuers redeem less than all of the outstanding Notes, the
Registrar and Paying Agent shall select the Notes to be redeemed in the manner
described under Section 3.02 hereof.
(e)    Any redemption pursuant to this Section 3.07 shall be made pursuant to
the provisions of Sections 3.01 through 3.06 hereof.
Section 3.08    Mandatory Redemption. The Issuers will not be required to make
any mandatory redemption or sinking fund payments with respect to the Notes
except for as provided in Sections 3.09 and 4.11 hereof.
Section 3.09    Asset Sales.
(a)    In the event that, pursuant to Section 4.11 hereof, the Issuers shall be
required to commence an Asset Sale Offer, they shall follow the procedures
specified below.
(b)    The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”). No later than five
Business Days after the termination of the Offer Period (the “Purchase Date”),
the Issuers shall apply all Excess Proceeds (the “Offer Amount”) to the purchase
of Notes (on a pro rata basis, if applicable), or, if less than the Offer Amount
has been tendered, all Notes tendered in response to the Asset Sale Offer.
Payment for any Notes so purchased shall be made in the same manner as interest
payments are made.
(c)    If the Purchase Date is on or after a Record Date and on or before the
related Interest Payment Date, any accrued and unpaid interest, if any, up to
but excluding the Purchase Date, shall be paid to the Person in whose name a
Note is registered at the close of business on such Record Date, and no
additional interest shall be payable to Holders who tender Notes pursuant to the
Asset Sale Offer.
(d)    Upon the commencement of an Asset Sale Offer, the Issuers shall deliver
electronically or send, by first-class mail, a notice to each of the Holders,
with a copy to the Trustee. The notice shall contain all instructions and
materials necessary to enable such Holders to tender Notes pursuant to the Asset
Sale Offer. The Asset Sale Offer shall be made to all Holders. The notice, which
shall govern the terms of the Asset Sale Offer, shall state:
(i)
that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.11 hereof and the length of time the Asset Sale Offer shall remain
open;

(ii)
the Offer Amount, the purchase price and the Purchase Date;

(iii)
that any Note not tendered or accepted for payment shall continue to accrue
interest;



47



--------------------------------------------------------------------------------





(iv)
that, unless the Issuers default in making such payment, any Note accepted for
payment pursuant to the Asset Sale Offer shall cease to accrue interest on and
after the Purchase Date;

(v)
that Holders electing to have a Note purchased pursuant to an Asset Sale Offer
may elect to have Notes purchased in the minimum amount of $2,000 or an integral
multiple of $1,000 in excess thereof only;

(vi)
that Holders electing to have a Note purchased pursuant to any Asset Sale Offer
shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Note completed, or transfer by
book-entry transfer, to the Issuers, the Depositary, if appointed by the
Issuers, or a Paying Agent at the address specified in the notice at least three
days before the Purchase Date;

(vii)
that Holders shall be entitled to withdraw their election if the Issuers, the
Depositary or the Paying Agent, as the case may be, receives, not later than the
expiration of the Offer Period, a facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Note the Holder delivered
for purchase and a statement that such Holder is withdrawing his election to
have such Note purchased;

(viii)
that, if the aggregate principal amount of Notes surrendered by the holders
thereof exceeds the Offer Amount, the Trustee shall select the Notes to be
purchased on a pro rata basis based on the accreted value or principal amount of
the Notes (with such adjustments as may be deemed appropriate by the Trustee so
that only Notes of authorized denominations remain outstanding); and

(ix)
that Holders whose Notes were purchased only in part shall be issued new Notes
equal in principal amount to the unpurchased portion of the Notes surrendered
(or transferred by book-entry transfer) representing the same indebtedness to
the extent not repurchased.



(e)    On or before the Purchase Date, the Issuers shall, to the extent lawful,
(1) accept for payment, on a pro rata basis to the extent necessary, subject to
Section 3.09(b), the Offer Amount of Notes or portions thereof validly tendered
pursuant to the Asset Sale Offer or, if less than the Offer Amount has been
tendered, all Notes tendered and (2) deliver or cause to be delivered to the
Trustee the Notes properly accepted together with an Officer’s Certificate
stating the aggregate principal amount of Notes or portions thereof so tendered.
(f)    The Issuers, the Depositary or the Paying Agent, as the case may be,
shall promptly mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes properly tendered by such Holder and accepted by the
Issuers for purchase, and the Issuers shall promptly issue a new Note, and the
Trustee, upon receipt of an Authentication Order, shall authenticate and mail or
deliver (or cause to be transferred by book-entry) such new Note to such Holder
(it being understood that, notwithstanding anything in this Indenture to the
contrary, no Opinion of Counsel or Officer’s Certificate is required for the
Trustee to authenticate and mail or deliver such new Note) in a principal amount
equal to any unpurchased portion of the Note surrendered representing the same
indebtedness to the extent not repurchased; provided that each such new Note
shall be in a principal amount of $2,000 or an integral multiple of $1,000 in
excess thereof. Any Note not so accepted shall be promptly mailed or delivered
by the Issuers to the Holder thereof. The Issuers shall publicly announce the
results of the Asset Sale Offer on or as soon as practicable after the Purchase
Date.


48



--------------------------------------------------------------------------------





(g)    Other than as specifically provided in this Section 3.09 or Section 4.11,
any purchase pursuant to this Section 3.09 shall be made pursuant to the
applicable provisions of Sections 3.01 through 3.06 hereof.


ARTICLE IV    

COVENANTS
Section 4.01    Payment of Notes. The Issuers shall pay or cause to be paid the
principal of, premium and interest on the Notes on the dates and in the manner
provided in the Notes. Principal, premium and interest shall be considered paid
on the date due if the Paying Agent, if other than the Issuers or a Subsidiary,
holds as of noon Eastern Time on the due date money deposited by the Issuers in
immediately available funds and designated for and sufficient to pay all
principal, premium and interest then due.
The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; it shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful.
Section 4.02    Maintenance of Office or Agency. The Issuers shall maintain an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuers in respect of the Notes and this Indenture may be served. The
Issuers shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Issuers
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.
The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Issuers of their
obligation to maintain an office or agency for such purposes. The Issuers shall
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.
The Issuers hereby designate the office of the Registrar at the address
specified in Section 14.02 hereof (or such other address as to which the
Registrar may give notice to the Holders and the Issuer) as one such office or
agency of the Issuers in accordance with Section 2.03 hereof; provided that, the
office of the Registrar shall not be an office or agency of the Issuers for
purposes of service of legal process on the Issuers.
Section 4.03    Reports and Other Information. So long as any Notes are
outstanding, whether or not required by the rules and regulations of the SEC,
the Parent shall furnish, without cost, to each Holder of Notes and shall make
available on the website referred to in clause (d) of this Section 4.03 below to
the extent required therein:
(a)    all quarterly and annual financial information (excluding exhibits) that
would be required to be contained in a filing with the SEC on Forms 10-Q and
10-K if the Parent were required to file such Forms, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” that
describes the financial condition and results of operations of the Parent and
its consolidated Subsidiaries and, with respect to the annual information only,
a report thereon by the Parent’s certified independent accounts; and
(b)    the information (excluding exhibits) required to be contained in all
current reports that would be required to be filed with the SEC on Form 8-K if
the Parent were required to file such reports, in each case within the time
periods specified in the SEC’s rules and regulations if the Parent were a
“non-accelerated filer” as defined in the applicable rules and regulations of
the SEC; provided, however that the


49



--------------------------------------------------------------------------------





provisions of this paragraph shall be satisfied if the Parent files reports
containing such information with the SEC within the time periods required by the
applicable SEC rules and regulations for “non-accelerated filers.”
In addition, the Parent will include in the annual and quarterly reports
described in Section 4.03(a) hereof, or otherwise furnish or file with the SEC,
annual financial information for the most recently completed fiscal year and
quarterly financial information for the most recently completed fiscal quarter
and interim period, in each case for the Issuer or for Toys “R” Us, Europe, LLC
or any other parent company of the Issuer that is a subsidiary of the Parent,
substantially consistent with the presentation of such financial information in
the Offering Memorandum under the caption “Summary Historical Condensed
Consolidated Financial Data”; provided that such financial information may be
presented for Toys “R” Us, Europe, LLC or any other such parent company, in lieu
of the Issuer, only if (i) the Issuer is a Wholly-Owned Subsidiary of Toys “R”
Us, Europe, LLC or such other parent company and (ii) Toys “R” Us, Europe, LLC
or such other parent company has no material assets or operations other than in
connection with acting as a direct or indirect holding company for the Issuer.
Notwithstanding the foregoing, no such reports shall be required to comply with
(a) sections 302, 906 and 404 of the Sarbanes-Oxley Act of 2002 and Items 307,
308 and 402 of Regulation S-K, (b) Regulation G under the Exchange Act or
Item 10(e) of Regulation S-K with respect to any “non-GAAP” financial
information contained therein or (c) Rule 3-10 or Rule 3-16 of Regulation S-X
(including, without limitation, Rule 3-10(a) to the extent such Rule would
otherwise require the provision of financial statements of the Issuer or any
Guarantor other than consolidated financial statements of the Parent).
For so long as any Notes remain outstanding, the Issuer shall furnish to the
Holders and to securities analysts, market makers and bona fide prospective
investors that certify that they are qualified institutional buyers, upon their
request, the information described above as well as, so long as the Notes
constitute “restricted securities” as defined in Rule 144(a)(3) under the
Securities Act, all information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.
Notwithstanding anything herein to the contrary, the Parent will file the
reports and financial information specified in clauses (a) and (b) of this
Section 4.03 with the SEC, unless the SEC will not accept such filings. The
Parent will not take any action for the purpose of causing the SEC not to accept
such filings. If the SEC will not accept such filings, the Parent shall maintain
a website to which all of the reports and press releases required by this
Section 4.03 are posted. It shall be understood that for the purposes of this
Section 4.03, the filing by any direct or indirect parent of the Parent with the
SEC of the required information shall constitute a filing by the Parent.
The Parent shall also hold a quarterly conference call to discuss the financial
results of the Parent with Holders. Such conference call may be part of or
separate from any conference call relating to the financial results of any of
the Parent’s Subsidiaries. The conference call shall not be later than five
Business Days from the date on which the Parent would be required to file its
annual or quarterly report with the SEC if the Parent were a “non-accelerated
filer” as defined in the applicable rules and regulations of the SEC. No fewer
than two days prior to the conference call, the Parent shall issue a press
release to the appropriate wire services announcing the time, date and access
details of such conference call.
If at any time any direct or indirect parent of the Parent becomes a Guarantor
(there being no obligation of any such parent to do so), the reports,
information and other documents required to be furnished to Holders of the Notes
pursuant to this Section 4.03 and made available on the website referenced in
clause (d) of this Section 4.03(d)may, at the option of the Parent, be furnished
by and be those of such parent rather than the Parent; provided that the same is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such parent and its subsidiaries
other than the Parent and its Subsidiaries, on the one hand, and the information
relating to the Parent and its Subsidiaries, on the other hand.
(c)    In addition, the Issuer will provide without cost to the Holders on the
website referred to in clause (d) of the Section 4.03 below:
(1)    on or before the 20th Business Day after the end of each fiscal month of
the Issuer, commencing with the fiscal month ending on or about December 31,
2017, the information required by


50



--------------------------------------------------------------------------------





Schedule D hereto, provided that (i) Holders shall only be provided the
information contemplated to be provided on a “public” basis by such Schedule D
and (ii) information contemplated by such Schedule D to be provided on a
quarterly basis only need be provided with respect to the end of each completed
fiscal quarter of the Issuer;
(2)    on the 20th Business Day after the end of each fiscal month of the Issuer
commencing with the fiscal month ending on or about December 31, 2017, a
certificate of a responsible financial Officer of the Issuer confirming
compliance with the Financial Covenant with respect to the Issuer’s last
completed fiscal month; and
(3)    copies of all reports or other materials provided to lenders under the
Toys Delaware Term Loan DIP Facility that are provided to “public side” lenders,
at the time such reports or other materials are provided.
(d)    So long as any Notes are outstanding, the Issuers will also maintain a
website to which beneficial owners of the Notes or prospective purchasers of
beneficial ownership of the Notes are given access (subject to reasonable
confidentiality restrictions) and to which all of the reports and other
information required by this “Reports and Other Information” covenant are
posted, unless they are otherwise publicly filed with the SEC, and the posting
of such reports to such website shall satisfy the above reporting requirements.
Such website may be password protected so long as such password is made
available to beneficial owners of the Notes and bona fide prospective purchasers
of beneficial ownership of the Notes.
(e)    Reports and any other information of the Parent or the Issuers, if any,
delivered to the Trustee should be considered for informational purposes only
and the Trustee’s receipt of such shall not constitute constructive notice of
any information contained therein or determinable from information contained
therein, including the Issuers’ or the Parent’s compliance with any of their
covenants hereunder (as to which the Trustee is entitled to rely exclusively on
Officer’s Certificates). The Trustee shall not be obligated to (i) monitor or
confirm, on a continuing basis or otherwise, the Parent’s or the Issuers’
compliance with the covenants described herein or with respect to any reports or
other information filed with the SEC or EDGAR or posted on any website under
this Indenture, (ii) provide the Holders of the Notes with any of the reports or
other information required by this “Reports and Other Information” covenant, or
(iii) participate in any conference calls.
Section 4.04    Compliance Certificate.
(a)    The Issuer shall deliver to the Trustee, within 90 days after the end of
each fiscal year ending after the Issue Date, a certificate from the principal
executive officer, principal financial officer or principal accounting officer
stating that a review of the activities of the Parent and Restricted
Subsidiaries of the Parent during the preceding fiscal year has been made under
the supervision of the signing Officer with a view to determining whether the
Issuers, the Parent Guarantors and the Guarantors have kept, observed, performed
and fulfilled their obligations under this Indenture (including obligations with
respect to Restricted Subsidiaries), and further stating, as to such Officer
signing such certificate, that to the best of his or her knowledge the Issuers,
the Parent Guarantors and the Guarantors have kept, observed, performed and
fulfilled each and every condition and covenant contained in this Indenture
(including with respect to Restricted Subsidiaries) and are not in default in
the performance or observance of any of the terms, provisions, covenants and
conditions of this Indenture (including obligations with respect to Restricted
Subsidiaries), or, if a Default shall have occurred, describing all such
Defaults of which he or she may have knowledge and what action the Issuer is
taking or proposes to take with respect thereto.
(b)    When any Default has occurred and is continuing under this Indenture, or
if the Trustee or the holder of any other evidence of Indebtedness of the Issuer
or any Subsidiary gives any notice or takes any other action with respect to a
claimed Default, the Issuer shall promptly (which shall be no more than five
Business Days) deliver to the Trustee by registered or certified mail or by
facsimile transmission an Officer’s Certificate specifying such event and what
action the Issuer proposes to take with respect thereto.
Section 4.05    Taxes. The Parent shall pay, and shall cause each of its
Restricted Subsidiaries to pay, prior to delinquency, all material taxes,
assessments, and governmental levies (formally due) except such as


51



--------------------------------------------------------------------------------





are contested in good faith and by appropriate negotiations or proceedings or
where the failure to effect such payment is not adverse in any material respect
to the Holders of the Notes.
Section 4.06    Stay, Extension and Usury Laws. The Issuer, the Co-Issuer, the
Parent Guarantors and each of the Guarantors covenant (to the extent that they
may lawfully do so) that they shall not at any time insist upon, plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Indenture; and the
Issuer, the Co-Issuer, the Parent Guarantors and each of the Guarantors (to the
extent that they may lawfully do so) hereby expressly waive all benefit or
advantage of any such law, and covenant that they shall not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
the Trustee, but shall suffer and permit the execution of every such power as
though no such law has been enacted.
Section 4.07    Limitation on Restricted Payments.
(a)    The Parent shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:
(I)    declare or pay any dividend or make any other distribution on account of
the Parent’s or any of its Restricted Subsidiaries’ Equity Interests, including
any dividend or distribution payable in connection with any merger or
consolidation (other than (A) dividends or distributions by the Parent payable
in Equity Interests (other than Disqualified Stock) of the Parent, (B) dividends
or distributions by a Restricted Subsidiary payable to the Parent or any other
Restricted Subsidiary, or (C), in the case of any dividend or distribution
payable on or in respect of any class or series of securities issued by a
Restricted Subsidiary other than a Wholly-Owned Subsidiary, pro rata dividends
or distributions to minority stockholders of such Restricted Subsidiary (or
owners of an equivalent interest in the case of a Subsidiary that is an entity
other than a corporation); provided that the Parent or one of its Restricted
Subsidiaries receives at least its pro rata share of such dividend or
distribution in accordance with its Equity Interests in such class or series of
securities);
(II)    purchase, redeem or otherwise acquire or retire for value any Equity
Interests of the Parent or any direct or indirect parent entity of the Parent
held by any Person (other than by a Restricted Subsidiary), including in
connection with any merger or consolidation;
(III)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case prior to any scheduled
payment or scheduled maturity, any Subordinated Indebtedness, other than the
payment, redemption, repurchase, defeasance, acquisition or retirement of any
such Subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeaseance,
acquisition or retirement; or
(IV)    make any Investment that is not a Permitted Investment (“Restricted
Investments”);
(all such payments and other actions set forth in these clauses (I) through (IV)
being collectively referred to as “Restricted Payments”).
(b)    The provisions of Section 4.07(a) shall not prohibit:
(1)    the payment of any dividend or other distribution within 60 days after
the date of declaration thereof, if at the date of declaration such payment
would have complied with the provisions of this Indenture;
(2)    (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests of the Parent or any direct or indirect parent company of the
Parent (“Retired Capital Stock”) in exchange for or out of the net cash proceeds
of the substantially concurrent sale (other than to a Restricted


52



--------------------------------------------------------------------------------





Subsidiary or the Parent) of Equity Interests of the Parent or contributions to
the equity capital of the Parent (in each case, other than Disqualified Stock)
(“Refunding Capital Stock”); or (b) the repayment, redemption, repurchase,
retirement or other acquisition of any Subordinated Indebtedness with the net
cash proceeds from a substantially concurrent incurrence of Refinancing
Indebtedness or with the net cash proceeds of Refunding Capital Stock;
(3)     repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants ;
(4)    the declaration and payment of dividends or distributions to, or the
marking of loans to, a direct or indirect parent Person of the Issuer to enable
such parent to pay income, franchise, and other similar taxes attributable to
the Issuer and its Subsidiaries, provided, that the amounts distributed pursuant
to this clause (the “Issuer Tax Distributions”) in any tax year (or portion
thereof) shall not exceed the Issuer Tax Amount for such tax year (or portion
thereof); or
(5)    cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock of the Parent; provided that any such cash
payment shall not be for the purpose of evading the limitation of this
Section 4.07 (as determined in good faith by the Board of Directors of the
Parent).
(c)    Notwithstanding any of the foregoing to the contrary, the Issuer will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly:
(I)    declare or pay any dividend or make any other distribution on account of
the Issuer’s or any of its Restricted Subsidiaries’ Equity Interests (including,
for the avoidance of doubt, the payment, redemption, repurchase, defeasance,
acquisition or retirement of Indebtedness of the Parent or any of its
Affiliates, other than the Issuer and its controlled Affiliates, or the payment
of any dividend or distribution on or the purchase, redemption or retirement for
value of the Equity Interests of the Parent or any of its Affiliates, other than
the Issuer and its controlled Affiliates), including any dividend or
distribution payable in connection with any merger or consolidation (other than
(A) dividends or distributions by the Issuer payable in Equity Interests (other
than Disqualified Stock) of the Issuer, (B) dividends or distributions by a
Restricted Subsidiary of the Issuer payable to the Issuer or any other
Restricted Subsidiary of the Issuer, or (C), in the case of any dividend or
distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary of the Issuer other than a Wholly-Owned
Subsidiary, pro rata dividends or distributions to minority stockholders of such
Restricted Subsidiary (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation); provided that the Issuer
or one of its Restricted Subsidiaries receives at least its pro rata share of
such dividend or distribution in accordance with its Equity Interests in such
class or series of securities);
(II)    purchase, redeem or otherwise acquire or retire for value any Equity
Interests of the Issuer or any direct or indirect parent entity of the Issuer
held by any Person (other than by a Restricted Subsidiary of the Issuer), in
each case including in connection with any merger or consolidation;
(III)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case prior to any scheduled
payment or scheduled maturity, any Subordinated Indebtedness, or Indebtedness of
the Issuer or any Guarantor or Parent Guarantor (other than the Parent) that is
unsecured or secured on a junior basis relative to the Notes or the Guarantee of
such Guarantor or Parent Guarantor, other than the payment, redemption,
repurchase, defeasance, acquisition or retirement of any such Subordinated
Indebtedness in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
such payment, redemption, repurchase, defeaseance, acquisition or retirement; or
(IV)    make any Restricted Investments,
(it being understood that, where the term “Restricted Payments” is used with
respect to the Issuer or its Restricted Subsidiaries, the foregoing payments
shall be “Restricted Payments”), other than:


53



--------------------------------------------------------------------------------





(1)    the payment of any dividend or other distribution within 60 days after
the date of declaration thereof, if at the date of declaration such payment
would have complied with the provisions of this Indenture;
(2)    (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests of the Issuer or any direct or indirect parent company of the
Issuer in exchange for or out of the net cash proceeds of the substantially
concurrent sale (other than to a Restricted Subsidiary or the Issuer) of Equity
Interests of the Issuer or contributions to the equity capital of the Issuer (in
each case, other than Disqualified Stock) (“Issuer Refunding Capital Stock”); or
(b) the repayment, redemption, repurchase, retirement or other acquisition of
any Subordinated Indebtedness with the net cash proceeds from a substantially
concurrent incurrence of Refinancing Indebtedness or with the net cash proceeds
of Issuer Refunding Capital Stock;
(3)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Issuer or any Restricted Subsidiary issued
or incurred in accordance with Section 4.10 hereof;
(4)    the declaration and payment of Issuer Tax Distributions, provided, that,
the Issuer Tax Distributions in any tax year (or portion thereof) shall not
exceed the Issuer Tax Amount for such tax year (or portion thereof);
(5)    the declaration and payment of dividends to, or the making of loans to, a
direct or indirect parent Person of the Issuer in amounts required for such
Person to pay, without duplication:
(A)    franchise and excise taxes and other fees, taxes and expenses required to
maintain the corporate or other existence of such Person;
(B)    customary salary, bonus, severance, indemnification obligations and other
benefits payable to officers and employees of such Person;
(C)    general corporate overhead and operating expenses of such Person;
(D)    reasonable fees and expenses incurred in connection with any unsuccessful
debt or equity offering or other financing transaction by such Person;
(E)    audit costs, professional fees and expenses and other costs incurred in
connection with reporting obligations under or otherwise incurred in connection
with compliance with applicable law (including applicable rules or regulations
of any governmental, regulatory or self-regulatory body or stock exchange);
(F)    obligations under or in respect of director and officer insurance
policies or indemnification obligations to directors or officers and directors’
fees and expenses; and
(G)    trade payables and other operating expenses incurred in the ordinary
course of business and attributable to the operations of the Issuer and its
Restricted Subsidiaries and which are reasonably expected to be, and
appropriately should be payable by, the Issuer and its Restricted Subsidiaries;
provided, that (i) the aggregate amount of Restricted Payments made in any
twelve-month period pursuant to this clause (5) shall not exceed the sum of (x)
the amount of the foregoing items allocated to the Issuer pursuant to the
allocations described in Section 4.15 and approved by the Bankruptcy Court and
(y) $5.0 million, and (ii) such Restricted Payments shall not duplicate any such
allocated amounts paid or to be paid directly by the Issuer Group.
The amount of all Restricted Payments (other than cash) will be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Parent or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The fair
market value of any assets or


54



--------------------------------------------------------------------------------





securities that are required to be valued by this Section 4.07 will be
determined in good faith by the Board of Directors of the Parent, in the case of
a Restricted Payment by the Parent or its Restricted Subsidiaries (other than
the Issuer or its Restricted Subsidiaries), or the Board of Directors of the
Issuer (in the case of a Restricted Payment by the Issuer or its Restricted
Subsidiaries). Such determination must be based upon an opinion or appraisal
issued by an Independent Financial Advisor if the fair market value exceeds
$10.0 million.
The Parent and its Restricted Subsidiaries shall not, directly or indirectly,
use Downstream Investments to make Restricted Junior Payments and the Issuer and
its Restricted Subsidiaries shall not, directly or indirectly, use Downstream
Investments to make the payments restricted by clauses (I), (II) or (III) of
Section 4.07(c).
Section 4.08     Certain Investment and Use of Proceeds Limitations.
Notwithstanding anything to the contrary in this Indenture:
(a)    In no event may Investments be made, directly or indirectly (including by
means of a merger or consolidation or an Investment in another Person), by
Parent or any of its Restricted Subsidiaries in the UK Group (or any Person in
which a Person in the UK Group has made an Investment), other than (A)
Investments made pursuant to clause (19) of the definition of “Permitted
Investments” and (B) Investments made by a member of the UK Group in another
member of the UK Group;
(b)    In no event may Investments be made, directly or indirectly (including by
means of a merger or consolidation or an Investment in another Person), by
Parent or any of its Restricted Subsidiaries in the UK Propco Group (or any
Person in which an entity in the UK Propco Group has made an Investment) other
than by a member of the UK Propco Group in another member of the UK Propco
Group;
(c)    In no event may Investments be made, directly or indirectly (including by
means of a merger or consolidation or an Investment in another Person), by
Parent or its Restricted Subsidiaries (other than Toys Delaware and its
Restricted Subsidiaries), in the Wayne Holdings Group (or any Person in which
the Wayne Holdings Group has made an Investment), other than Investments made by
a member of the Wayne Holdings Group in another member of the Wayne Holdings
Group;
(d)    In no event may any payments be made, directly or indirectly (including
by means of a merger or consolidation or an Investment in another Person), by
the Issuer and its Restricted Subsidiaries to any members of the Toys Delaware
Group using the net proceeds of the Notes;
(e)    Until the European ABL Obligors have become Guarantors and have granted
and perfected Liens on their property and assets as contemplated by Section
11.01(c)(2), the Issuer and its Restricted Subsidiaries may not make Investments
in any of the European ABL Obligors with proceeds of the Notes, other than (A)
up to $75.0 million of net proceeds of the Notes to be lent to the European ABL
Obligors pursuant to the Agreed On-Lending Principles (including, for the
avoidance of doubt, any Investments made pursuant to clause (19) of the
definition of “Permitted Investments”), (B) to European ABL Obligors who have
granted and perfected Liens on their property and assets to secure the Note
Obligations as contemplated by Section 11.01(c)(2) and (C) Investments made by a
European ABL Obligor in another European ABL Obligor;
(f)    If permitted by the Requisite Holders in accordance with the provisions
of the Escrow Agreement, Issuer may withdraw up to $35.0 million of cash from
the Escrow Account for use in connection with the ordinary course working
capital needs of the Issuer and its Restricted Subsidiaries during the 2017
holiday season; provided that, if any such withdrawals are made, the Issuer or
any of its Restricted Subsidiaries shall deposit an amount of cash equal to the
aggregate amount of such withdrawals in the Escrow Account not later than
January 31, 2018;
(g)    The Issuers and their Restricted Subsidiaries shall cause all outstanding
amounts borrowed under the European ABL Facility by members of the UK Group to
be repaid using cash on hand in the UK Group (first) and in the other European
ABL Obligors (second) so that the outstanding balance thereunder borrowed by
members of the UK Group as of January 31, 2018 is zero, and from and after
January 31, 2018, the UK Group


55



--------------------------------------------------------------------------------





shall not borrow any amounts under the European ABL Facility except as
reasonably required for the conduct of its business in the ordinary course,
consistent with the Issuer’s business plan for the UK Group; and
(h)    In no event may the Issuers and their Restricted Subsidiaries (other than
the Wayne Holdings Group), directly or indirectly (including by means of a
merger or consolidation or an Investment in another Person) guarantee any
Indebtedness or other obligations of the Parent or its Restricted Subsidiaries;
provided that the Issuers and their Restricted Subsidiaries may guarantee
Indebtedness or other obligations of the members of the Issuer Group (other than
the Wayne Holdings Group).
Section 4.09    Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.
(a)    The Parent shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any such Restricted Subsidiary to:
(1)    (%5) pay dividends or make any other distributions to the Parent or any
of its Restricted Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or
(A)    pay any Indebtedness owed to the Parent or any of its Restricted
Subsidiaries;
(2)    make loans or advances to the Parent or any of its Restricted
Subsidiaries; or
(3)    sell, lease or transfer any of its properties or assets to the Parent or
any of its Restricted Subsidiaries.
(b)    The restrictions in Section 4.09(a) hereof shall not apply to
encumbrances or restrictions existing under or by reason of:
(1)     (a)(i) contractual encumbrances or restrictions in effect on the Issue
Date, including pursuant to all outstanding Indebtedness of the Parent and its
Restricted Subsidiaries and the related documentation and (ii) contractual
encumbrances or restrictions entered into or modified after the Issue Date to
the extent the Issuer determines that such encumbrance or restriction will not
materially impair the Issuer’s ability to make payments under the Notes when
due;
(2)    this Indenture, the Notes and the Security Documents;
(3)    purchase money obligations for property acquired in the ordinary course
of business (including Capitalized Lease Obligations) that impose restrictions
of the nature discussed in Section 4.09(a)(3) hereof on the property so
acquired;
(4)    applicable law or any applicable rule, regulation or order;
(5)    any agreement or other instrument of a Person acquired by the Parent or
any Restricted Subsidiary in existence at the time of such acquisition (but not
created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person and its Subsidiaries, or the property or assets of the Person and its
Subsidiaries, so acquired;
(6)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Parent pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;


56



--------------------------------------------------------------------------------





(7)    Secured Indebtedness that limits the right of the debtor to dispose of
the assets securing such Indebtedness that is otherwise permitted to be incurred
pursuant to Section 4.10 hereof and Section 4.13 hereof;
(8)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(9)    customary provisions in joint venture agreements and other similar
agreements relating solely to such joint venture;
(10)    customary provisions contained in leases or licenses of intellectual
property and other agreements, in each case, entered into in the ordinary course
of business;
(11)    any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) of Section 4.09(a) hereof imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (1) through (10) of this Section 4.09(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Issuer, not
materially more restrictive with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing; and
(12)    any encumbrance or restriction under other Indebtedness, Disqualified
Stock or Preferred Stock permitted to be incurred subsequent to the Issue Date
pursuant to the provisions of Section 4.10 hereof if (i) such encumbrances and
restrictions, taken as a whole are not materially less favorable or (ii) the
Issuer determines at the time of issuance of such Indebtedness, Disqualified
Stock or Preferred Stock that such encumbrances or restrictions will not
materially impair the Issuer’s ability to make payments under the Notes when
due.
Section 4.10    Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.
(a)    The Parent shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”) any Indebtedness
(including Acquired Indebtedness), and the Parent shall not issue any shares of
Disqualified Stock and shall not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or Preferred Stock.
(b)    The provisions of Section 4.10(a) hereof shall not apply to:
(1)    
1.
The incurrence of Indebtedness and the issuance and creation of letters of
credit and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof), by the Toys Delaware Group under the Toys Delaware ABL DIP Facility,
up to an aggregate principal amount not to exceed $2,300.0 million at any one
time outstanding;

2.
the incurrence of Indebtedness by the Toys Delaware Group under the Toys
Delaware Term Loan DIP Facility, up to an aggregate principal amount not to
exceed $450.0 million at any one time outstanding; and

3.
the incurrence of Indebtedness by the Toys Delaware Group under the Toys
Delaware Term Loan Facility, up to an aggregate principal amount



57



--------------------------------------------------------------------------------





not to exceed, at any one time outstanding, the aggregate principal amount
outstanding thereunder as of the Issue Date;
in each of case (i) and (ii), (x) net of the amount of all mandatory principal
payments or repurchases actually made thereunder in respect of Indebtedness
thereunder with the net proceeds from asset sales and (y) plus any premium,
accrued interest on, or related fees and expenses in incurred in connection with
any refinancing of Indebtedness incurred pursuant to such subclause;
(2)    Indebtedness of the Parent and its Restricted Subsidiaries in respect of
(i) the Notes and the Guarantees issued on the Issue Date, (ii) other
Indebtedness in existence on the Issue Date (excluding Indebtedness under the
Specified Toys Delaware Facilities and the Specified Taj Facilities) listed on
Schedule C hereto and (iii) Capitalized Lease Obligation existing on the Issue
Date;
(3)    Indebtedness (including Capitalized Lease Obligations), Disqualified
Stock or Preferred Stock incurred by the Parent or any Restricted Subsidiary to
finance the purchase, lease, construction, or improvement of property (real or
personal) or equipment that is used or useful in a Permitted Business (whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets), in an aggregate principal amount that, when aggregated with the
principal amount of all other Indebtedness, then outstanding and incurred
pursuant to this clause (3) and, if applicable, Section 4.10(c)(5) hereof
(including any refinancing indebtedness outstanding in respect of Indebtedness
originally incurred under Section 4.10(c)(5) hereof), does not exceed $100.0
million;
(4)    Indebtedness incurred by the Parent or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including without limitation letters of
credit in respect of workers’ compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance; provided that upon
the drawing of such letters of credit or the incurrence of such Indebtedness,
such obligations are reimbursed within 30 days following such drawing or
incurrence;
(5)    Indebtedness arising from agreements of the Parent or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price,
earn-outs or similar obligations, in each case, incurred or assumed in
connection with the disposition or acquisition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition; provided that in the case of a
disposition, the maximum assumable liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds including non-cash proceeds (the fair
market value of such noncash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
the Parent and any Restricted Subsidiaries in connection with a disposition;
(6)    Indebtedness of the Parent owed to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owed to and held by the Parent or any
other Restricted Subsidiary; provided that any subsequent issuance or transfer
of any Capital Stock or any other event that results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any subsequent transfer of
any such Indebtedness (except to the Parent or a Restricted Subsidiary) shall be
deemed, in each case, to constitute the incurrence of such Indebtedness by the
issuer thereof;
(7)    shares of Preferred Stock of a Restricted Subsidiary issued to the Parent
or a Restricted Subsidiary; provided that any subsequent issuance or transfer of
any Capital Stock or any other event which results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to the Parent or a
Restricted Subsidiary) shall be deemed in each case to be an issuance of such
shares of Preferred Stock;


58



--------------------------------------------------------------------------------





(8)    Hedging Obligations of the Parent or any Restricted Subsidiary (excluding
Hedging Obligations entered into for speculative purposes) for the purpose of
limiting, hedging or managing (A) interest rates with respect to any
Indebtedness that is permitted by the terms of this Indenture to be outstanding,
(B) currency exchange rates or (C) commodity prices or otherwise entered into in
the ordinary course of business (in each case, including Hedging Obligations on
behalf of the Parent or any Subsidiary of the Parent);
(9)    self-insurance and obligations in respect of performance, bid, appeal and
surety bonds, appeal bonds and other similar types of bonds and performance and
completion guarantees and similar obligations provided by the Parent or any
Restricted Subsidiary or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practice;
(10)    (i) the incurrence of Indebtedness and the issuance and creation of
letters of credit and bankers’ acceptances thereunder by the Toys (Labuan)
Holding Limited Group under the Japan Term Loan and Credit Lines and the TRU
Asia Credit Lines, each to the extent permitted under Section 4.10(c)(1) and
(ii) the incurrence of Indebtedness and the issuance and creation of letters of
credit and bankers’ acceptances thereunder by the European ABL Obligors under
the European ABL Facility, to the extent permitted under Section 4.10(c)(2), in
both of case (i) and (ii), for ordinary course working capital purposes;
(11)    any guarantee by the Parent or a Restricted Subsidiary of Indebtedness
or other obligations of the Parent or any Restricted Subsidiary so long as the
incurrence of such Indebtedness or other obligations incurred by the Parent or
such Restricted Subsidiary is permitted under the terms of this Indenture;
(12)    the incurrence or issuance by the Parent or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock that serves to refund or
refinance any Indebtedness, Disqualified Stock or Preferred Stock incurred or
issued as permitted under Section 4.10(b)(2) or (14) hereof, this clause (12) or
any Indebtedness, Disqualified Stock or Preferred Stock incurred or issued to so
refund or refinance such Indebtedness, Disqualified Stock or Preferred Stock,
including additional Indebtedness, Disqualified Stock or Preferred Stock
incurred or issued to pay accrued interest, premiums and fees and expenses in
connection therewith prior to its respective maturity (it being understood that
Indebtedness, Disqualified Stock or Preferred Stock of the Parent or any
Restricted Subsidiary may be refunded or refinanced by Indebtedness,
Disqualified Stock or Preferred Stock of the Parent or any Restricted
Subsidiary) (the “Refinancing Indebtedness”); provided that such Refinancing
Indebtedness (A) has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than the Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced, (B)  shall not be in a principal amount in excess
of the principal amount of, premium, accrued interest on, and related fees and
expenses of, the Indebtedness being refunded or refinanced, (C) if the
Indebtedness being refunded or refinanced is Subordinated Indebtedness, such
Refinancing Indebtedness shall be Subordinated Indebtedness and (D) for
avoidance of doubt, shall not include Indebtedness of the Issuer or its
Restricted Subsidiaries that refinances Indebtedness, Disqualified Stock or
Preferred Stock of the Parent unless such refinancing is permitted by
Section 4.10(c) and 4.07 hereof;
(13)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;
(14)    Additional Notes issued by the Issuer pursuant to the terms of Section
11.01(d)(3);
(15)    Indebtedness of the Parent or any Restricted Subsidiary consisting of
the financing of insurance premiums in the ordinary course of business or take
or pay obligations contained in supply agreements incurred in the ordinary
course of business;
(16)    Indebtedness of the Parent or any of its Restricted Subsidiaries
supported by a letter of credit issued pursuant to the Specified Toys Delaware
Facility or Specified Taj Facility or a similar instrument, in a principal
amount not in excess of the stated amount of such letter of credit or similar
instrument;


59



--------------------------------------------------------------------------------





(17)    [Reserved];
(18)    guarantee obligations incurred in the ordinary course of business
(including in respect of construction or restoration activities) in respect of
trade obligations (or to) suppliers, customers, franchises, lessors and
licensees;
(19)    Indebtedness or Disqualified Stock of the Parent or any Restricted
Subsidiary or Preferred Stock of any Restricted Subsidiary not otherwise
permitted hereunder in an aggregate principal amount or liquidation preference
which, when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
and incurred pursuant to this clause (19) and does not exceed as of the date of
any incurrence pursuant to this clause (19), $25.0 million and any premium,
accrued interest on, or related fees and expenses incurred in connection with
any refinancing of Indebtedness incurred pursuant to this clause (19);
(20)    [Reserved];
(21)    Indebtedness attributable to the SALTRU Transaction; and
(22)    Indebtedness incurred in connection with any factoring arrangement or
facility permitted to be incurred under Section 4.10(c)(21).
(c)    Notwithstanding any of the foregoing, the Issuer will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, incur any
Indebtedness (including Acquired Indebtedness), and the Issuer will not issue
any shares of Disqualified Stock and will not permit any Restricted Subsidiary
to issue any shares of Disqualified Stock or Preferred Stock, unless (i) the
Issuer or such Restricted Subsidiary is permitted to incur such Indebtedness,
Disqualified Stock or Preferred Stock pursuant to Section  4.10(b) of this
Indenture, and (ii) such Indebtedness, Disqualified Stock or Preferred Stock
consists of:
(1)    The incurrence of Indebtedness and the issuance and creation of letters
of credit and bankers’ acceptances thereunder (with letters of credit and
bankers’ acceptances being deemed to have a principal amount equal to the face
amount thereof), by the Toys (Labuan) Holding Limited Group, under the TRU Asia
Credit Lines and the Japan Term Loan and Credit Lines, up to an aggregate
principal amount not to exceed the sum of (x) ¥24.0 billion and (y) HK$285.0
million;
(2)    The incurrence of Indebtedness and the issuance and creation of letters
of credit and bankers’ acceptances thereunder (with letters of credit and
bankers’ acceptances being deemed to have a principal amount equal to the face
amount thereof), by the European ABL Obligors, under the European ABL Facility,
up to an aggregate principal amount (taken together with the amount of
Indebtedness incurred under clause (21) below) not to exceed GBP138.0 million at
any one time outstanding;
(3)    Indebtedness of the Issuer or any of its Restricted Subsidiaries in
respect of (A) the Notes and the Guarantees thereof issued on the Issue Date and
(B) any Additional Notes issued pursuant to Section 11.01(d)(3) and the
Guarantees thereof;
(4)    Indebtedness of the Issuer or any of its Restricted Subsidiaries:
(A)    in respect of the 2021 Notes and the guarantees thereof in existence on
the Issue Date;
(B)    in respect of the France Propco Debt outstanding as of the Issue Date;
(C)    in respect of the UK Propco Debt outstanding as of the Issue Date;


60



--------------------------------------------------------------------------------





(D)    in respect of the Propco I Term Loan outstanding on the Issue Date; and
(E)    in respect of Capitalized Lease Obligations (including Indebtedness
relating to Schedule C Items 10, 11 and 13) outstanding on the Issue Date;
(5)    Indebtedness (including Capitalized Lease Obligations), Disqualified
Stock or Preferred Stock incurred by the Issuer or any of its Restricted
Subsidiaries to finance the purchase, lease, construction, or improvement of
property (real or personal) or equipment that is used or useful in a Permitted
Business (whether through the direct purchase of assets or the Capital Stock of
any Person owning such assets), in an aggregate principal amount that, when
aggregated with the principal amount of all other Indebtedness then outstanding
and incurred pursuant to this clause (5) in respect thereof then outstanding
(including any Issuer Refinancing Indebtedness in respect of any of the
foregoing Indebtedness), does not exceed $15.0 million;
(6)    Indebtedness incurred by the Issuer or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including without limitation letters of
credit in respect of workers’ compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance; provided that upon
the drawing of such letters of credit or the incurrence of such Indebtedness,
such obligations are reimbursed within 30 days following such drawing or
incurrence;
(7)    Indebtedness arising from agreements of the Issuer or any of its
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price, earn-outs or similar obligations, in each case, incurred or assumed in
connection with the disposition or acquisition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition; provided that in the case of a
disposition, the maximum assumable liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds including non-cash proceeds (the fair
market value of such noncash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
the Issuer and any of its Restricted Subsidiaries in connection with a
disposition;
(8)    Indebtedness of the Issuer owed to and held by any of its Restricted
Subsidiaries or Indebtedness of a Restricted Subsidiary of the Issuer owed to
and held by the Issuer or any other Restricted Subsidiary of the Issuer;
provided that any subsequent issuance or transfer of any Capital Stock or any
other event that results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any subsequent transfer of any such Indebtedness
(except to the Issuer or a Restricted Subsidiary of the Issuer) shall be deemed,
in each case, to constitute the incurrence of such Indebtedness by the issuer
thereof;
(9)    shares of Preferred Stock of a Restricted Subsidiary issued to the Issuer
or a Restricted Subsidiary of the Issuer; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the Issuer
or a Restricted Subsidiary of the Issuer) shall be deemed in each case to be an
issuance of such shares of Preferred Stock;
(10)    Hedging Obligations of the Issuer or any Restricted Subsidiary of the
Issuer (excluding Hedging Obligations entered into for speculative purposes) for
the purpose of limiting, hedging or managing (A) interest rates with respect to
any Indebtedness that is permitted by the terms of this Indenture to be
outstanding, (B) currency exchange rates or (C) commodity prices or otherwise
entered into in the ordinary course of business (in each case, including Hedging
Obligations on behalf of the Issuer or any Subsidiary of the Issuer);
(11)    self-insurance and obligations in respect of performance, bid, appeal
and surety bonds, appeal bonds and other similar types of bonds and performance
and completion guarantees and similar obligations provided by the Issuer or any
Restricted Subsidiary of the Issuer or obligations in respect of


61



--------------------------------------------------------------------------------





letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;
(12)    [Reserved];
(13)    any guarantee (a) by the Issuer, the Co-Issuer, any Parent Guarantor or
any Guarantor of Indebtedness or other obligations of the Issuer, the Co-Issuer
or any Guarantor, (b) by any Restricted Subsidiary of the Issuer (other than the
Co-Issuer) that is not a Guarantor of Indebtedness or other obligations of any
other Restricted Subsidiary of the Issuer (other than the Co-Issuer) that is not
a Guarantor, in the case of each of clauses (a) and (b), so long as the
incurrence of such Indebtedness or other obligations incurred by the Issuer, the
Co-Issuer, a Guarantor or such Restricted Subsidiary is permitted under the
terms of this Indenture or (c) by Wayne Holdings of the Toys Delaware Term Loan
DIP Facility in effect as of the Issue Date;
(14)    the incurrence or issuance by the Issuer or any of its Restricted
Subsidiaries of Indebtedness, Disqualified Stock or Preferred Stock that serves
to refund or refinance any Indebtedness, Disqualified Stock or Preferred Stock
incurred or issued as permitted under this clause (14) and clauses (3), (4)(A),
(4)(C), (4)(D) and (5), of this Section 4.10(c) or any Indebtedness,
Disqualified Stock or Preferred Stock incurred or issued to so refund or
refinance such Indebtedness, Disqualified Stock or Preferred Stock, including
additional Indebtedness, Disqualified Stock or Preferred Stock incurred or
issued to pay accrued interest, premiums and fees and expenses in connection
therewith prior to its respective maturity (it being understood that
Indebtedness, Disqualified Stock or Preferred Stock of the Issuer or any
Restricted Subsidiary may be refunded or refinanced by Indebtedness,
Disqualified Stock or Preferred Stock of the Issuer or any of its Restricted
Subsidiaries) (the “Issuer Refinancing Indebtedness”); provided that such Issuer
Refinancing Indebtedness (A) has a Weighted Average Life to Maturity at the time
such Issuer Refinancing Indebtedness is incurred which is not less than the
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being refunded or refinanced, (B) shall not include (i)
Indebtedness, Disqualified Stock or Preferred Stock of the Issuer or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary or (ii) Indebtedness, Disqualified
Stock or Preferred Stock of a Restricted Subsidiary of the Issuer (other than
the Co-Issuer) that is not a Guarantor that refinances Indebtedness,
Disqualified Stock or Preferred Stock of the Issuer, the Co-Issuer or a
Guarantor, (C) shall not be in a principal amount in excess of the principal
amount of, premium, if any, accrued interest on, and related fees and expenses
of, the Indebtedness being refunded or refinanced and (D) if the Indebtedness
being refunded or refinanced is Subordinated Indebtedness, such Issuer
Refinancing Indebtedness shall be Subordinated Indebtedness;
(15)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;
(16)    Indebtedness consisting of promissory notes issued by the Issuer or any
of its Restricted Subsidiaries to current or former officers, directors and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of the Issuer or any of its direct or
indirect parent companies permitted by Section 4.07 hereof;
(17)    Indebtedness of the Issuer or any of its Restricted Subsidiaries
consisting of the financing of insurance premiums in the ordinary course of
business or take or pay obligations contained in supply agreements incurred in
the ordinary course of business;
(18)    [Reserved];
(19)    [Reserved];
(20)    guarantees constituting Investments permitted pursuant to clauses (7) or
(18) of the definition of “Permitted Investments”;
(21)    Indebtedness incurred in connection with any factoring arrangement or
facility in an aggregate principal amount (taken together with the amount of
Indebtedness incurred under clause (2)


62



--------------------------------------------------------------------------------





above) not to exceed (i) $5.0 million as permitted under (c)(23) hereof and (ii)
GBP138.0 million (to the extent such exceeds the capacity under (c)(23) hereof)
at any one time outstanding;
(22)    Subordinated Intercompany Loans; or
(23)    revolving credit Indebtedness under ordinary course working capital
facilities (which facilities are used to provide liquidity, fund working capital
or otherwise serve a similar business function as the revolving credit
facilities of the Issuer and its Restricted Subsidiaries as of the Issue Date),
in an aggregate principal amount (taken together with the amount of Indebtedness
incurred under clause (21) above) as of any date of incurrence not to exceed
$5.0 million.
For purposes of determining compliance with this Section 4.10, in the event that
an item of proposed Indebtedness, Disqualified Stock or Preferred Stock meets
the criteria of more than one of the categories of indebtedness pursuant to
clauses (1) through (16) of Section 4.10(b) hereof or clauses (1) through
(23) of Section 4.10(c) hereof, the Parent, in its sole discretion, shall be
permitted to divide and classify and later reclassify such item of Indebtedness,
Disqualified Stock or Preferred Stock in any manner that complies with this
Section 4.10; provided, that for purposes of compliance with Section 4.10(a) and
Section 4.10(b):
(a) 
(A) all Indebtedness outstanding on the Issue Date or incurred in the future
under the Toys Delaware ABL DIP Facility will be treated as incurred under
Section 4.10(b)(1)(i),
(B) all Indebtedness outstanding under the Toys Delaware Term Loan DIP Facility
on the Issue Date will be treated on the Issue Date as incurred under Section
4.10(b)(1)(ii) and
(C) all Indebtedness outstanding under the Toys Delaware Term Loan Facility on
the Issue Date will be treated as incurred under Section 4.10(b)(1)(iii),
and, in each case of clauses (A), (B) and (C), all such Indebtedness (and any
refinancings thereof) may not be later reclassified;
(b) all Capital Lease Obligations of the Parent and its Restricted Subsidiaries
outstanding on the Issue Date shall be treated as incurred on the Issue Date
under Section 4.10(b)(2) and all such Capital Lease Obligations (and any
refinancing thereof to the extent not in excess of the amount outstanding on the
Issue Date) may not later be reclassified to another clause of Section 4.10(b);
and
(c)
(A) all Indebtedness outstanding on the Issue Date or incurred in the future
under the European ABL Facility will be treated as incurred under Section
4.10(c)(2), and
(B) all Indebtedness outstanding on the Issue Date or incurred in the future
under the TRU Asia Credit Lines or the Japan Term Loan and Credit Lines will be
treated as incurred under Section 4.10(c)(1),
and, in each case of clauses (A) and (B), all such Indebtedness (and any
refinancings thereof) may not later be reclassified.
Accrual of interest or dividends, the accretion of accreted value and the
payment of interest or dividends in the form of additional Indebtedness,
Disqualified Stock or Preferred Stock will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock, as applicable, for purposes
of this Section 4.10.


63



--------------------------------------------------------------------------------





For purposes of determining compliance with any U.S. dollar restriction on the
incurrence of Indebtedness where the Indebtedness incurred is denominated in a
different currency, the amount of such Indebtedness will be the U.S. dollar
equivalent determined on the date of the incurrence of such Indebtedness;
provided that if any such Indebtedness denominated in a different currency is
subject to a currency agreement with respect to U.S. dollars covering all
principal, premium and interest payable on such Indebtedness, the amount of such
Indebtedness expressed in U.S. dollars will be as provided in such currency
agreement. For purposes of determining compliance with a restriction on the
incurrence of Indebtedness where the Indebtedness incurred is denominated in a
currency different from the one specified in such restriction, the amount of
such Indebtedness will be determined on the date of the incurrence of such
Indebtedness based on the exchange rates prevailing at on such date. The
principal amount of any Refinancing Indebtedness or Issuer Refinancing
Indebtedness incurred in the same currency as the Indebtedness being refinanced
will be the U.S. dollar equivalent of the Indebtedness being refinanced, except
to the extent that (1) such U.S. dollar equivalent was determined based on a
currency agreement, in which case the Refinancing Indebtedness or Issuer
Refinancing Indebtedness will be determined in accordance with the preceding
sentence, and (2) the principal amount of the Refinancing Indebtedness or Issuer
Refinancing Indebtedness exceeds the principal amount of the Indebtedness being
refinanced, in which case the U.S. dollar equivalent of such excess will be
determined on the date such Refinancing Indebtedness or Issuer Refinancing
Indebtedness is incurred. The maximum amount of Indebtedness that the Parent and
its Restricted Subsidiaries may incur pursuant to this Section 4.10 shall not be
deemed to be exceeded, with respect to any outstanding Indebtedness, solely as a
result of fluctuations in the exchange rate of currencies.
Notwithstanding anything to the contrary, the Issuer, the Co-Issuer, the Parent
Guarantors and the Guarantors shall not, directly or indirectly, incur any
Indebtedness (including Acquired Indebtedness) that is subordinated or junior in
right of payment to any Indebtedness of the Issuer, the Co-Issuer, the Parent
Guarantors or such Guarantor, as the case may be, unless such Indebtedness is
expressly subordinated in right of payment to the Notes or such Guarantor’s or
Parent Guarantors’ Guarantee to the extent and in the same manner as such
Indebtedness is subordinated to other Indebtedness of the Issuer, the Co-Issuer,
the Parent Guarantors or such Guarantor, as the case may be.
The Issuers and the Guarantors, directly or indirectly, shall not incur any
intercompany Indebtedness, other than:
(A)    Subordinated Indebtedness; and
(B)    (i) intercompany Indebtedness outstanding on the Issue Date, (ii) any
refinancing thereof (including any extension of the maturity date) that does not
increase the principal amount (including PIK or other accretion) outstanding,
shorten the maturity date thereof or otherwise have terms and conditions less
favorable to the obligor(s) thereon than the Indebtedness being extended or
refinanced and (iii) any PIK interest or other accretion to the principal amount
thereof in accordance with the terms thereof as in effect on the Issue Date or
as may otherwise be in effect hereafter as a result of an amendment reflecting
arm’s-length terms.
Notwithstanding any of the foregoing, in no event will (a) any member of the
Toys (Labuan) Holding Limited Group guarantee any Indebtedness of any Restricted
Subsidiary of the Issuer or Parent other than Indebtedness of another member of
the Toys (Labuan) Holding Limited Group, (b) any European ABL Obligor guarantee
any Indebtedness of any Restricted Subsidiary of Parent other than Indebtedness
of another European ABL Obligor, (c) UK Propco incur any Indebtedness other than
Non-Recourse Indebtedness or (d) the Parent or any of its Restricted
Subsidiaries (other than UK Propco) incur Indebtedness to refinance Indebtedness
of UK Propco; provided, however that the foregoing clauses (a) and (b) will not
apply to the guarantee of Indebtedness of the Issuer, the Co-Issuer or any
Guarantor.


Section 4.11    Asset Sales.
(a)    The Parent shall not, and shall not permit any of its Restricted
Subsidiaries to consummate, directly or indirectly, an Asset Sale (including an
Issuer Asset Sales), unless:


64



--------------------------------------------------------------------------------





(1)    the Parent or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by the Board of Directors of the Issuer, in
the case of an Issuer Asset Sale, or of the Parent, in the case of any other
Asset Sale) of the assets sold or otherwise disposed of; and
(2)    except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Parent or such Restricted Subsidiary, as
the case may be, is in the form of cash or Cash Equivalents; provided:
(A)    in the case of any Asset Sale (other than an Issuer Asset Sale), the
following shall be deemed to be cash for purposes of this Section 4.11(a)(2) and
for no other purpose: (i) any liabilities (as shown on the Parent’s or such
Restricted Subsidiary’s most recent balance sheet or in the footnotes thereto or
if incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been shown on the Parent’s or such Restricted
Subsidiary’s most recent internal balance sheet or in the footnotes thereto if
such incurrence or accrual had taken place on or prior to the date of such
balance sheet) of the Parent or such Restricted Subsidiary, other than
intercompany liabilities or liabilities that are by their terms subordinated to
the Notes, that are assumed by the transferee of any such assets (or are
otherwise extinguished in connection with the transactions relating to such
Asset Sale, other than by means of repayment by the Parent or any of its
Subsidiaries) and for which the Parent and all of its Restricted Subsidiaries
have been validly released by all creditors in writing and (ii) any securities
received by the Parent or such Restricted Subsidiary from such transferee that
are converted by the Parent or such Restricted Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of such Asset
Sale; and
(B)    in the case of an Issuer Asset Sale, the following shall be deemed to be
cash for purposes of this Section 4.11(a)(2) and for no other purpose: (i) any
liabilities (as shown on the Issuer’s or such Restricted Subsidiary’s most
recent balance sheet or in the footnotes thereto or if incurred or accrued
subsequent to the date of such balance sheet, such liabilities that would have
been shown on the Issuer’s or such Restricted Subsidiary’s most recent internal
balance sheet or in the footnotes thereto if such incurrence or accrual had
taken place on or prior to the date of such balance sheet) of the Issuer or such
Restricted Subsidiary (other than (x) liabilities that are by their terms
subordinated to the Notes or the Guarantees, (y) liabilities of the Issuer or
any Guarantor that are unsecured or are secured by a Lien on the Collateral that
ranks junior to the Liens securing the Notes or the Guarantee of such Guarantor
or (z) intercompany liabilities), that are assumed by the transferee of any such
assets (or are otherwise extinguished in connection with the transactions
relating to such Asset Sale, other than by means of repayment by the Issuer or
any of its Subsidiaries) and for which the Issuer and all of its Restricted
Subsidiaries have been validly released by all creditors in writing and (ii) any
securities received by the Issuer or such Restricted Subsidiary from such
transferee that are converted by the Issuer or such Restricted Subsidiary into
cash (to the extent of the cash received) within 180 days following the closing
of such Asset Sale.
(b)    The Parent or such Restricted Subsidiary shall apply an amount equal to
the Net Cash Proceeds from an Asset Sale (other than an Issuer Asset Sale) (i)
within 90 days after the receipt of such Net Cash Proceeds to permanently reduce
(including, without limitation, by way of redemption, purchase, defeasing or
other discharge) any Indebtedness of the Parent or a Restricted Subsidiary of
the Parent (other than Non-Recourse Indebtedness (unless the Asset Sale relates
to assets of the obligor(s) under such Non-Recourse Indebtedness), Subordinated
Indebtedness of the Parent or intercompany Indebtedness) and, in each case, if
the Indebtedness repaid is revolving credit Indebtedness, to correspondingly
reduce commitments with respect thereto or (ii) to the extent such Asset Sale is
made by the Toys Delaware Group, to reinvest in assets used or useful in the
business of Toys Delaware, pursuant to the terms of the Specified Toys Delaware
Facilities as in effect on the Issue Date.
(c)    Any Net Cash Proceeds of any Issuer Asset Sale shall be considered Excess
Proceeds, unless such Net Cash Proceeds are Excluded Issuer Proceeds. When the
aggregate amount of Excess Proceeds with respect to Issuer Asset Sales exceeds
$5.0 million, the Issuers shall make an offer (an “Asset Sale Offer”) to all
Holders (with a copy to the Trustee) to purchase the maximum aggregate principal
amount of the Notes (that is a minimum of $2,000 or an integral multiple of
$1,000 in excess thereof) that may be purchased out of the Excess Proceeds at an
offer price in cash in an amount equal to 103% of the principal amount thereof,
plus accrued and unpaid interest to, but excluding the date fixed for the
closing of such offer, in accordance with the


65



--------------------------------------------------------------------------------





procedures set forth in this Indenture. The Issuers will commence an Asset Sale
Offer with respect to Excess Proceeds within 30 calendar days after the date
that Excess Proceeds exceed $5.0 million in accordance with the requirements of
Section 3.09 hereof.
(d)    To the extent that the aggregate amount of Notes tendered pursuant to an
Asset Sale Offer is less than the Excess Proceeds, upon completion of such Asset
Sale Offer, the remaining Net Cash Proceeds may be used by the Issuer Group for
general corporate purposes, subject to the other covenants contained in this
Indenture, and the amount of Excess Proceeds shall be reset to zero.
(e)    If the aggregate principal amount of Notes surrendered by such holders
thereof exceeds the amount of Excess Proceeds, the Trustee shall select the
Notes to be purchased on a pro rata basis based on the accreted value or
principal amount of the Notes tendered. Additionally, the Issuers may, at their
option, make an Asset Sale Offer using proceeds from any Asset Sale at any time
after consummation of such Asset Sale. Upon consummation of such Asset Sale
Offer, the amount of Excess Proceeds shall be reset at zero.
(f)    The Issuers shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to an Asset Sale Offer. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of this
Indenture, the Issuers shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in this Indenture by virtue thereof.
Section 4.12    Transactions with Affiliates.
(a)    The Parent shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Parent (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of $5.0
million, unless:
(1)    such Affiliate Transaction is on terms that are not materially less
favorable to the Parent or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Parent or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and
(2)    the Parent, with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate payments or consideration in
excess of $10.0 million, adopts a resolution by the majority of the Board of
Directors of the Parent approving such Affiliate Transaction.
(b)    The provisions of Section 4.12(a) hereof shall not apply to the
following:
(1)    transactions between or among the Parent or any of its Restricted
Subsidiaries, including with any entity that becomes a Restricted Subsidiary as
a result of such transaction;
(2)    Restricted Payments permitted by Section 4.07 hereof and Permitted
Investments;
(3)    [Reserved];
(4)    the payment of reasonable and customary fees paid to, and indemnities
provided for the benefit of, officers, directors, employees or consultants of
the Parent, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries;
(5)    transactions in which the Parent or any of its Restricted Subsidiaries,
as the case may be, delivers to the Trustee a letter from an Independent
Financial Advisor stating that such transaction


66



--------------------------------------------------------------------------------





is fair to the Parent or such Restricted Subsidiary from a financial point of
view or stating that the terms are not materially less favorable to the Parent
or its relevant Restricted Subsidiary than those that would have reasonably been
obtained in a comparable transaction by the Parent or such Restricted Subsidiary
with an unrelated Person on an arm’s-length basis;
(6)    any agreement or arrangement as in effect as of the Issue Date, or any
amendment thereto (so long as any such amendment is not materially
disadvantageous to the Holders when taken as a whole as compared to the
applicable agreement or arrangement as in effect on the Issue Date);
(7)    the existence of, or the performance by the Parent or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Issue Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Parent or any of its Restricted
Subsidiaries of obligations under any future amendment to any such existing
agreement or under any similar agreement entered into after the Issue Date shall
only be permitted by this clause (7) to the extent that the terms of any such
amendment or new agreement are not otherwise materially disadvantageous to the
Holders when taken as a whole;
(8)    transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, or licensees or licensors of intellectual property, in
each case in the ordinary course of business and otherwise in compliance with
the terms of this Indenture which are fair to the Parent and its Restricted
Subsidiaries, in the reasonable determination of the Board of Directors of the
Parent or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;
(9)    the issuance of Equity Interests (other than Disqualified Stock) of the
Parent to any director, officer, employee or consultant;
(10)    [Reserved];
(11)    [Reserved];
(12)    payments to employees, directors or consultants of the Parent, any of
its direct or indirect parent companies or any of its Restricted Subsidiaries
and employment agreements, stock option plans and other similar arrangements
with such employees, directors or consultants which, in each case, are approved
by the Parent in good faith ;
(13)    [Reserved];
(14)    [Reserved]; and
(15)    leases with any Affiliates entered into in the ordinary course of
business.
(c)    In addition, the Issuer will not, and will not permit any of its
Restricted Subsidiaries to, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any controlled Affiliate of the Parent other than the Issuer and its
Restricted Subsidiaries or a Guarantor (each of the foregoing, an “Issuer
Affiliate Transaction”) involving aggregate payments or consideration in excess
of $5.0 million, unless:
(1)    such Issuer Affiliate Transaction is on terms that are not materially
less favorable to the Issuer or its relevant Restricted Subsidiary than those
that would have been obtained in a comparable transaction by the Issuer or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis;


67



--------------------------------------------------------------------------------





(2)    the Issuer, with respect to any Issuer Affiliate Transaction or series of
related Issuer Affiliate Transactions involving aggregate payments or
consideration in excess of $10.0 million, adopts a resolution by the majority of
the Board of Directors of the Issuer approving such Issuer Affiliate
Transaction; and
(3)    the Issuer, with respect to any Issuer Affiliate Transaction or series of
related Issuer Affiliate Transactions involving aggregate payments or
consideration in excess of $25.0 million, delivers to the Trustee a letter from
an Independent Financial Advisor stating that such transaction is fair to the
Issuer or such Restricted Subsidiary from a financial point of view or stating
that the terms are not materially less favorable to the Issuer or its relevant
Restricted Subsidiary than those that would have reasonably been obtained in a
comparable transaction by the Issuer or such Restricted Subsidiary with an
unrelated Person on an arm’s-length basis.
(d)    The provisions of Section 4.12(c) shall not apply to the following:
(1)    Restricted Payments permitted by Section 4.07 hereof and Permitted
Investments;
(2)    any incurrence of Indebtedness pursuant to Section 4.10(c)(22);
(3)    transactions in which the Issuer or any of its Restricted Subsidiaries,
as the case may be, delivers to the Trustee a letter from an Independent
Financial Advisor stating that such transaction is fair to the Issuer or such
Restricted Subsidiary from a financial point of view or stating that the terms
are not materially less favorable to the Issuer or its relevant Restricted
Subsidiary than those that would have reasonably been obtained in a comparable
transaction by the Issuer or such Restricted Subsidiary with an unrelated Person
on an arm’s-length basis;
(4)    any agreement or arrangement as in effect as of the Issue Date, or any
amendment thereto (so long as any such amendment is not materially
disadvantageous to the Holders when taken as a whole as compared to the
applicable agreement or arrangement as in effect on the Issue Date);
(5)    transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, or licensees or licensors of intellectual property, in
each case in the ordinary course of business and otherwise in compliance with
the terms of this Indenture which are fair to the Issuer and its Restricted
Subsidiaries, in the reasonable determination of the Board of Directors of the
Issuer or the senior management thereof, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;
(6)    accruals (if any) by the Issuer and its Subsidiaries pursuant to tax
sharing agreements among the Issuer, any direct or indirect parent of the Issuer
and any Subsidiaries of the Issuer on customary terms with respect to any such
agreement in effect on the date hereof, provided, that no payments shall be made
with respect to such accruals); and
(7)    any transaction permitted pursuant to the next two paragraphs.
The Issuer shall not, and shall not permit any of its Restricted Subsidiaries to
enter into any new intellectual property or other intercompany agreements
providing for fees paid to the Toys Delaware Group, or make any modification to
any such agreement existing on the Issue Date, unless (i) such agreements or
modifications are on arm’s-length terms, as determined by the Board of Directors
of the Issuer and (ii) (x) if applicable, such agreements or modifications have
been submitted for approval to a relevant taxing authority, together with an
analysis prepared by an Independent Financial Advisor supporting the
determination of an authorized officer of the Parent or the Issuer that such
agreement or modification is on arm’s-length terms, or (y) the Issuer or any of
its Restricted Subsidiaries, as the case may be, delivers to the Trustee a
letter from an Independent Financial Advisor stating that such transaction is
fair to the Issuer or such Restricted Subsidiary from a financial point of view
or stating that the terms are not materially less favorable to the Issuer or its
relevant Restricted Subsidiary than those


68



--------------------------------------------------------------------------------





that would have reasonably been obtained in a comparable transaction by the
Issuer or such Restricted Subsidiary with an unrelated Person on an arm’s-length
basis.
Section 4.13    Liens.
(a)    The Parent shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien on the
Collateral, except Permitted Collateral Liens.
(b)    In addition, the Parent will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien (except Permitted Liens) that secures obligations under any
Indebtedness of the Parent or any Restricted Subsidiary, on any asset or
property of the Parent or any Restricted Subsidiary, unless in each case:
(1)    in the case of Liens securing Subordinated Indebtedness, the Notes are
secured by a Lien on such property, assets or proceeds that is senior in
priority to such Liens; or
(2)    in all other cases, the Notes are equally and ratably secured.
Any Lien created for the benefit of Holders of the Notes pursuant to this
Section 4.13(b) shall provide by its terms that such Lien shall be automatically
and unconditionally released and discharged upon the release and discharge of
the Lien that gave rise to the obligation to secure the Notes.
Section 4.14    Existence. Subject to Article 5 hereof, the Parent and its
Restricted Subsidiaries shall (i) do or cause to be done all things necessary to
preserve and keep in full force and effect the corporate existence of Parent,
and the corporate, partnership or other existence of each of its Restricted
Subsidiaries, in accordance with the respective organizational or constitutional
documents (as the same may be amended or replaced from time to time) of the
Parent or any such Restricted Subsidiary; (ii) do or cause to be done all things
necessary to preserve and keep in full force and effect to preserve, renew,
extend, keep in full force and effect the rights (charter and statutory),
privileges, permits, franchises, authorizations, patents, trademarks, service
marks, trade names, copyrights, licenses and rights with respect thereto
necessary or desirable in the normal conduct of its business of Parent and its
Restricted Subsidiaries; provided that the Parent shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of any of its Restricted Subsidiaries (other than the Issuer and
the Co-Issuer), if the Parent in good faith shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Parent and its Restricted Subsidiaries, taken as a whole; and (iii) in
accordance with the Bankruptcy Code and subject to any required approval by the
Bankruptcy Court, comply with all contractual obligations except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. For the avoidance of doubt, the
Parent and its Restricted Subsidiaries shall be permitted to change their
organizational form; provided that so long as the Issuer is organized as a
partnership or a limited liability company, it will maintain a corporate
co-issuer of the Notes that is organized under the laws of the United States of
America, any state thereof, the District of Columbia or any territory thereof.
Section 4.15    Allocations. Subject in all cases to the DIP Orders, the Issuer
and the Requisite Holders shall consult in good faith to determine, prior to the
entry of the Final Financing Order, an allocation of overhead expenses and
professional expenses between the Issuer Group and the Toys Delaware Group with
respect to the Cases that is mutually reasonably acceptable to the Issuer and
the Requisite Holders, which allocation shall be reflected in the DIP Budget
attached to the Final Financing Order. In no event shall the Issuer Group,
directly or indirectly, pay (or provide the funding to pay) for professional
expenses incurred during the pendency of the Cases in excess of amounts so
allocated and that have also been allowed by an order of the Bankruptcy Court
with a finding both as to reasonableness of the amount as well as to the
allocation; provided that the Issuer Group may make interim payments to
professionals in accordance with an approved interim compensation arrangement,
but subject to any adjustments in connection with any quarterly or final fee
applications.  Notwithstanding the foregoing, it is understood that the rights
of the Holders to object to the allowance and payment of any and all
professional fees and expenses and overhead expenses on any grounds is fully
reserved.




69



--------------------------------------------------------------------------------





Section 4.16    Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries; Future Guarantors. At any time after the Issue Date, (i) each of
the Issuer’s future Restricted Subsidiaries (other than any Excluded
Subsidiary), and (ii) each existing and future Restricted Subsidiary that
guarantees any other Indebtedness of the Issuer, the Co-Issuer, a Parent
Guarantor or a Guarantor will, in each case, within 30 days of the date such
Restricted Subsidiary is formed or acquired, ceases to be an Excluded
Subsidiary, or guarantees any such Indebtedness, as applicable, but subject to
the Agreed Guarantee and Security Principles:
(1)    execute and deliver a supplemental indenture to this Indenture,
substantially in the form attached as Exhibit D hereto, providing for a
Guarantee by such Restricted Subsidiary (and any Security Documents, if
applicable), except that with respect to a guarantee of Indebtedness of the
Issuer or any Guarantor, that is by its express terms subordinated in right of
payment to the Notes or such Guarantor’s Guarantee, any such guarantee by such
Restricted Subsidiary with respect to such Indebtedness shall be subordinated in
right of payment to such Guarantee substantially to the same extent as such
Indebtedness is subordinated to the Notes; and
(2)    waive, and shall not in any manner whatsoever claim or take the benefit
or advantage of, any rights of reimbursement, indemnity or subrogation or any
other rights against the Issuer or any other Restricted Subsidiary as a result
of any payment by such Restricted Subsidiary under its Guarantee.
Section 4.17    Additional Amounts.
(a)    All payments made by a Foreign Guarantor in respect of a Guarantee will
be made free and clear of and without withholding or deduction for, or on
account of, any present or future Taxes unless the withholding or deduction of
such Taxes is then required by law. If any deduction or withholding for, or on
account of, any Taxes imposed or levied by or on behalf of any jurisdiction in
which the relevant Foreign Guarantor is then incorporated or organized or
resident for tax purposes, any jurisdiction from or through which payment on
behalf of such Foreign Guarantor is made or any political subdivision or
governmental authority thereof or therein having power to tax (each, a “Tax
Jurisdiction”), will at any time be required to be made from any payments made
by or on behalf of the relevant Foreign Guarantor under its Guarantee,
including, without limitation, payments of principal, redemption price, purchase
price, interest or premium, the relevant Foreign Guarantor will pay such
additional amounts (the “Additional Amounts”) as may be necessary in order that
the net amounts received in respect of such payments (including, without
limitation, payments of principal, redemption price, interest or premium) by
each Holder (including Additional Amounts) after such withholding or deduction
will equal the respective amounts that would have been received in respect of
such payments in the absence of such withholding or deduction; provided,
however, that no Additional Amounts will be payable with respect to:
(1)    any Taxes that would not have been so imposed but for the existence of
any present or former connection between the Holder (or between a fiduciary,
settler, beneficiary, partner, member or shareholder of, or possessor of power
over the relevant Holder, if the relevant Holder is an estate, nominee, trust,
partnership or corporation) and the relevant Tax Jurisdiction, other than by the
mere acquisition or holding of any Note or the enforcement or receipt of payment
under or in respect of any Note or a Guarantee;
(2)    any Taxes imposed or withheld as a result of the failure of the Holder or
beneficial owner of any Note or Guarantee to comply with any written request,
made to that Holder within a reasonable period before any such withholding or
deduction would be payable, by an Issuer or a Foreign Guarantor to provide
timely or accurate information concerning the nationality, residence or identity
of such Holder or beneficial owner or to make any valid or timely declaration or
similar claim or satisfy any certification information or other reporting
requirements (in each case, to the extent such Holder or beneficial owner is
legally eligible to do so), which is required or imposed by a statute, treaty,
regulation or administrative practice of the relevant Tax Jurisdiction as a
precondition to exemption from, or reduction in the rate of deduction or
withholding of such Taxes;
(3)    any Taxes that are imposed or withheld as a result of the presentation of
any Note or Guarantee for payment (where presentation is required) more than 30
days after the relevant payment is first made available for payment to the
Holder (except to the extent that the Holder would have been entitled to
Additional Amounts had the note been presented on the last day of such 30 day
period);


70



--------------------------------------------------------------------------------





(4)    any estate, inheritance, gift, sale, excise, transfer, personal property
or similar tax or assessment;
(5)    any Tax which is payable otherwise than by deduction or withholding from
payments made under or with respect to any Guarantee;
(6)    any Tax imposed on or with respect to any payment by a Foreign Guarantor
to the Holder if such Holder is a fiduciary, partnership, limited liability
company or person other than the sole beneficial owner of such payment to the
extent that Taxes would not have been imposed on such payment had such Holder
been the sole beneficial owner of such Note or Guarantee;
(7)    any Taxes that are imposed or withheld as a result of the presentation of
any Note or Guarantee for payment by or on behalf of a Holder of such Notes or
Guarantee who would have been able to avoid such withholding or deduction by
presenting the relevant Note or Guarantee to another paying agent;
(8)    any Taxes that are imposed or withheld pursuant to Sections 1471 through
1474 of the Code, any regulations promulgated thereunder, any official
interpretations thereof, any similar law or regulation adopted pursuant to an
intergovernmental agreement between a non-U.S. jurisdiction and the United
States with respect to the foregoing or any agreements entered into pursuant to
Section 1471(b)(1) of the Code; or
(9)    any combination of items (i) through (viii) above.
(b)    The relevant Foreign Guarantor will pay when due any present or future
stamp, transfer, court or documentary taxes or any other excise or property
taxes, charges or similar levies imposed by a Tax Jurisdiction with respect to
the initial execution, delivery or registration of the Guarantees or any other
document or instrument relating thereto (other than the Notes).
(c)    The relevant Foreign Guarantor will furnish to the Holders, within 60
days after the date the payment of any Taxes so deducted or withheld is due
pursuant to applicable law, either certified copies of tax receipts evidencing
such payment by such Foreign Guarantor, or, if such receipts are not obtainable,
other evidence of such payments by such Foreign Guarantor reasonably
satisfactory to the Holders.
(d)    Except as specifically provided under this Section 4.17, a Foreign
Guarantor will not be required to make any payment for any tax, assessment or
other governmental charge imposed by any government or a political subdivision
or taxing authority of or in any government or political subdivisions.
Section 4.18    [Reserved].
Section 4.19    Limitation on Creating Restrictions on Contributions and
Investments. The Parent will not, and will cause each of its Subsidiaries that
is a direct or indirect parent entity of the Issuer to not, create or suffer to
exist any contractual or similar voluntary restriction on making downstream cash
contributions or other Investments in the Issuer or any such direct or indirect
parent entity of the Issuer, other than restrictions on amounts in excess of the
amount necessary for the Issuers to make interest and/or principal payments on
the Notes.
Section 4.20    Limitation on Activities of the Co-Issuer and the Dealcos. The
Co-Issuer and the Dealcos may not hold any material assets, become liable for
any material obligations, engage in any trade or business or conduct any
business activity, other than (1) with respect to the Co-Issuer, the issuance of
its Capital Stock to any Wholly-Owned Subsidiary of the Parent, (2) with respect
to the Dealcos, owning the Capital Stock of one or more Subsidiaries, (3) the
incurrence of Indebtedness as a co-obligor or guarantor, as the case may be, of
the Notes or other Indebtedness of the Issuer or the Guarantors, to the extent
permitted by this Indenture; provided that the net proceeds thereof may not be
retained by the Co-Issuer or any Dealco, and (4) activities incidental thereto.
Section 4.21    Financial Covenant.


71



--------------------------------------------------------------------------------





(a)    The Issuer shall not permit the Cumulative Consolidated Adjusted European
EBITDA as of the end of any fiscal month to be less than the Relevant Percentage
of the Forecasted Amount with respect to such fiscal month-end (the “Financial
Covenant”).
(b)    For purposes of this Section 4.21, the following definitions shall apply:
(1)    “Consolidated Adjusted European EBITDA” means, with respect to each
relevant period, the consolidated operating income (loss) of the European ABL
Obligors for such period, after deducting ITASSA and Intellectual Property
License fees, increased by depreciation and amortization, and increased or
decreased (as applicable) to exclude any non-cash losses or gains and
non-recurring or unusual charges (including but not limited to restructuring
professional fees, asset impairment charges, severance costs, impact of
litigation, store closure costs, net gains on asset sales and other similar type
charges and expenses).
(2)    “Cumulative Consolidated Adjusted European EBITDA” means, as of the end
of each relevant month, the sum of the Consolidated Adjusted European EBITDA for
each completed month beginning with December 2017 and ending with and including
such relevant month.
(3)    “Forecasted Amount” means the latest forecasted Cumulative Consolidated
EBITDA for the relevant months, as provided to the advisors to the Holders as of
the Issue Date.
(4)    “Relevant Percentage” means (x) for December 2017, January 2018 and
February 2018, 60% and (y) for any months after February 2018, 70%.
Section 4.22    Most Favored Nation. To the extent that any Indebtedness of the
Parent or any Subsidiary of the Parent Incurred after the Interim Financing
Order or any Specified Toys Delaware Facility is Incurred, amended or permitted
to exist which has any milestone covenant relating to deadlines to file
documents or receive approvals from the Bankruptcy Court, achieve any business
plan or objective or other milestone, then the Issuer shall simultaneously cause
this Indenture to be amended so this Indenture contains substantially similar
covenants; provided that the covenant levels for the covenants described in
clause (i) shall be agreed reasonably between the Issuer and the Requisite
Holders.
Section 4.23    Use of Proceeds. Subject in all respects to the DIP Order, on
the Issue Date, (i) the net proceeds of the issuance and sale of the Notes (less
the amount described in clause (ii)) will be funded into the Escrow Account and
(ii) $96.0 million of the net proceeds of the Notes will be wired to the Issuer
at the Issuer’s account as described on Schedule 1 attached to the Note Purchase
Agreement. After the Issue Date, the Requisite Holders will direct the Trustee
to direct the Escrow Agent to release funds from the Escrow Account in
accordance with the terms of the Escrow Agreement and in the amounts and subject
to satisfaction of the conditions described in Section 5 under the Note Purchase
Agreement. Prior to the Trustee taking any action under this Section 4.23 and
the Escrow Agreement, the Requisite Holders will provide the Trustee with
written instructions directing the Trustee to take such action and, with respect
to any beneficial owner of Notes that has signed such written instructions as a
Holder, such beneficial owner of Notes shall supply to the Trustee a letter from
the custodian for such beneficial owner of the Notes, with a medallion
guaranteed signature, evidencing that such beneficial owner is a Holder of the
Notes or such other evidence upon which the Trustee determines (in its sole and
absolute discretion) it may reasonably rely. The Trustee may conclusively rely
without liability on the written instructions, custodial letter and any other
documents provided under this Section 4.23.
Section 4.24    Ratings. The Parent shall use its commercially reasonable
efforts to cause, within 90 days after the Issue Date, the Notes to receive a
rating from S&P or Moody’s or, if during such time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another Rating Agency.
Section 4.25    Additional Covenants. In addition, the Parent and its Restricted
Subsidiaries shall comply with the additional covenants included in Annex I
hereto.


72



--------------------------------------------------------------------------------





Section 4.26    Investments to Use Agreed On-Lending Principles. Any Investment
in any Person that is made by the Issuer or any Restricted Subsidiary directly
or indirectly using the proceeds of the Notes shall otherwise comply with this
Indenture and shall comply with the Agreed On-Lending Principles.
Section 4.27    Bankruptcy Materials. The Parent and the Issuer shall use
commercially reasonable efforts to provide to the Requisite Holder Designee, the
Trustee and the Collateral Trustee (i) drafts of all material motions,
applications (other than applications seeking to retain professional advisors),
and other documents the Parent or the Issuer intends to file with the Bankruptcy
Court, no less than two Business Days before the date when the Parent or the
Issuer intends to file any such document unless such advance notice is
impossible or impracticable under the circumstances, in which case the Parent or
the Issuer, as applicable, shall notify telephonically or by electronic mail
counsel to the Requisite Holder Designee, the Trustee and the Collateral Trustee
to advise such counsel of the documents to be filed and the facts that make the
provision of advance copies no less than two Business Days before submission
impossible or impracticable, and shall provide such copies as soon as reasonably
possible thereafter, (ii) copies of all material documents actually filed by the
Parent or the Issuer with the Bankruptcy Court promptly but not later than one
day after such filing and (iii) any other written reports given to the Trustee
and to any official committee relating to the operations, business, assets,
properties or financial condition of the Parent and its Restricted Subsidiaries.
ARTICLE V    

SUCCESSORS
Section 5.01    Merger, Consolidation or Sale of All or Substantially All
Assets.
(a)    The Parent shall not consolidate or merge with or into or wind up into
(whether or not the Parent is the surviving entity), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets, in one or more related transactions, to any Person without (i) the
consent of the Requisite Holders and (ii) the Issuer having delivered to the
Trustee an Officer’s Certificate and an Opinion of Counsel each stating that
such consolidation, merger or disposition and any documentation required in
connection therewith, if any, comply with this Indenture.
(b)    The Issuer and the Co-Issuer may not, and the Issuer shall not permit the
Co-Issuer to, consolidate or merge with or into or wind up into (whether or not
the Issuer or the Co-Issuer, as applicable, is the surviving entity) or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets, in one or more related transactions, to any Person
without (i) the consent of the Requisite Holders and (ii) the Issuer having
delivered to the Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that such consolidation, merger or disposition and any documentation
required in connection therewith, if any, comply with this Indenture.
ARTICLE VI    

DEFAULTS AND REMEDIES SECTION
Section 6.01    Events of Default.
(a)    An “Event of Default” wherever used herein, means any one of the
following events (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):
(1)    default in payment when due and payable, upon redemption, acceleration or
otherwise, of principal of, or premium on, the Notes;
(2)    default for five days or more in the payment when due of interest on or
with respect to the Notes;


73



--------------------------------------------------------------------------------





(3)    failure by the Parent or any of its Restricted Subsidiaries to comply
with any obligation, covenant or agreement (other than a default referred to in
clauses (1) and (2) of this Section 6.02(a)) contained in this Indenture or the
Notes for 15 days after receipt of written notice thereof given by the Trustee
or the Holders of not less than 30% in principal amount of the Notes;
(4)    default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Parent or any of its Restricted Subsidiaries or the payment of
which is guaranteed by the Parent or any of its Restricted Subsidiaries, other
than Indebtedness owed to the Issuer or a Guarantor, whether such Indebtedness
or guarantee now exists or is created after the issuance of the Notes, if both:
(A)    such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated maturity; and
(B)    the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate (x) 10.0 million or
more at any one time outstanding, in the case of Indebtedness of the Parent or
any of its Restricted Subsidiaries other than the Issuer or any of its
Restricted Subsidiaries or (y) $10.0 million or more at any one time
outstanding, in the case of Indebtedness of the Issuer or its Restricted
Subsidiaries;
(5)    failure (x) by the Parent or any Significant Subsidiary of the Parent
(other than the Issuer and its Restricted Subsidiaries) to pay final judgments
aggregating in excess of $10.0 million or (y) by the Issuer, the Co-Issuer or
any Restricted Subsidiary of the Issuer to pay final judgments aggregating in
excess of $5.0 million, which final judgments remain unpaid, undischarged and
unstayed for a period of more than 60 days after such judgment becomes final,
and in the event such judgment is covered by insurance, an enforcement
proceeding has been commenced by any creditor upon such judgment or decree which
is not promptly stayed;
(6)    any Guarantor of the Issuer or any group of Restricted Subsidiaries of
the Parent that, taken together, would constitute a Significant Subsidiary of
the Parent (the Guarantor and each other entity referred to in the foregoing
clause, the “Significant Entities”), in each case pursuant to or within the
meaning of any Bankruptcy Law (provided, however, that this clause (6) shall not
apply to the Cases and actions taken in furtherance of such Cases by the Debtors
(it being understood that the actions enumerated below with respect to
non-Debtor entities may be subject to this clause (6))):
(A)    commences proceedings to be adjudicated bankrupt or insolvent;
(B)    consents to the institution of bankruptcy or insolvency proceedings
against it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under applicable Bankruptcy Law;
(C)    consents to the appointment of a receiver, liquidator, assignee,
administrator, trustee, sequestrator or other similar official of it or for all
or substantially all of its property;
(D)    makes a general assignment for the benefit of its creditors; or
(E)    generally is not paying its debts as they become due;
(7)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:


74



--------------------------------------------------------------------------------





(A)    is for relief against any Significant Entity, in a proceeding in which
any Significant Entity is to be adjudicated bankrupt or insolvent;
(B)    appoints a receiver, liquidator, assignee, trustee, sequestrator or other
similar official of any Significant Entity, or for all or substantially all of
the property of any Significant Entity; or
(C)    orders the liquidation of any Significant Entity;
and the order or decree remains unstayed and in effect for 60 consecutive days;
(8)    the Guarantee of any Significant Subsidiary of the Parent or the
Guarantee of any Guarantor of the Issuer shall for any reason cease to be in
full force and effect or be declared null and void or any responsible officer of
such Guarantor denies that it has any further liability under its Guarantee or
gives notice to such effect, other than by reason of the termination of this
Indenture or the release of any such Guarantee in accordance with this
Indenture;
(9)    so long as the Security Documents have not otherwise been terminated in
accordance with their terms or the Collateral as a whole of the Issuer or any
Guarantor has not otherwise been released from the Lien of the Security
Documents in accordance with the terms thereof, (a) default by the Issuer or any
such Guarantor for 60 days after written notice given by the Trustee or holders
of at least 30% in aggregate principal amount of the then outstanding Notes in
the performance of the Security Documents which adversely affects the
enforceability, validity, perfection or priority of the Lien on the Collateral
securing the Secured Obligations under this Indenture and the Notes, in each
case, to the extent the fair market value of the Collateral affected thereby
exceeds $5.0 million in the aggregate, (b) repudiation or disaffirmation by the
Issuer or any Guarantor, or any Person acting on behalf of the Issuer or any
Guarantor, of its obligations under the Security Documents or (c) the
determination in a judicial proceeding that all or any portion of the Security
Documents, taken as a whole, are unenforceable or invalid, for any reason,
against the Issuer or any Guarantor, to the extent that the fair market value of
the Collateral affected thereby exceeds $5.0 million in the aggregate; provided,
that, it will not be a Default under this clause (9) if the sole result of the
failure of one or more Security Documents to be fully enforceable is that any
Lien securing the European ABL Facility or Hedging Obligations purported to be
granted under such Security Documents on Collateral ceases to be enforceable and
perfected;
(10)    any one or more of:
(A)    the entry of an order dismissing any of the Cases or converting any of
the Cases to a case under chapter 7 of the Bankruptcy Code, or the Parent or any
of its Subsidiaries files a motion or other pleading seeking entry of such an
order or supports or fails to timely oppose such dismissal or conversion;
(B)    a trustee, responsible officer or an examiner having expanded powers
under Bankruptcy Code Section 1104 (other than (x) a fee examiner or (y) for
purposes of an investigation pursuant to Sections 1106(a)(3) and (4) of the
Bankruptcy Code) is appointed or elected in the Cases, the Parent or any of its
Subsidiaries or applies for, consents to, supports, acquiesces in or fails to
promptly oppose, any such appointment, or the Bankruptcy Court shall have
entered an order providing for such appointment, in each case without the prior
written consent of the Requisite Holders in their sole discretion;
(C)    the entry of an order staying, reversing or vacating the Interim
Financing Order or the Final Financing Order or modifying or amending the
Interim Financing Order or Final Financing Order other than in form and
substance reasonably acceptable to (i) the Requisite Holders and (ii) the
Trustee, with respect to any modification or amendment that is materially
adverse to the rights and duties of the Trustee;
(D)    the entry of an order in any of the Cases granting relief from any stay
or proceeding (including, without limitation, the automatic stay) so as to allow
any third party to proceed


75



--------------------------------------------------------------------------------





with foreclosure (or the granting of a deed in lieu of foreclosure or the like)
against any assets of the Parent or any of its Subsidiaries with a value in
excess of $10.0 million in the aggregate;
(E)    the entry of a final non-appealable order in the Cases (i) charging any
of the Collateral under Section 506(c) of the Bankruptcy Code against the
Holders or challenging the rights and remedies of any of the Holders under this
Indenture in any of the Cases or granting any relief to the Parent or the Issuer
that is inconsistent with the applicable Note Documents (other than use of cash
collateral on a non-consensual basis), (ii) avoiding or requiring disgorgement
by the Holders of any amounts received in respect of the Note Obligations or
(iii) resulting in the marshaling of any Collateral; or
(F)    the Bankruptcy Court shall enter an order in any of the Cases authorizing
(x) financing under Section 364 of the Bankruptcy Code (other than under this
Indenture or the specified Toys Delaware Facilities) or (y) the sale of all or
substantially all of the assets of the Parent or any of its Subsidiaries (unless
such order contemplates payment in full in cash of the Obligations upon the
closing of such financing or consummation of such sale, whether pursuant to a
plan of reorganization or otherwise); or
(11)    the making of any material payments in respect of prepetition
obligations other than (i) to the extent permitted by an order entered by the
Bankruptcy Court in form and substance reasonably acceptable to the Requisite
Holders or as contemplated by the DIP Budget and (ii) the Tax Distributions; or
(12)    the Bankruptcy Court shall not have entered the Final Financing Order in
the Cases in form and substance reasonably acceptable to the Requisite Holders
on or prior to 45 days after the Petition Date; or
(13)    an order of the Bankruptcy Court granting, other than in respect of the
DIP Facility (subject, in the case of the DIP Facility, to the priority set
forth in the DIP Orders) or the Carve-Out (as defined in the Interim Financing
Order or the Final Financing Order, as applicable)) or as otherwise permitted
under the applicable Security Document, (i) a priority of any Lien against the
Parent or any of its Subsidiaries that is equal to or senior to the priority of
the liens of the Holders under the Security Agreement or (ii) any claim entitled
to superpriority administrative expense claim status in the Cases pursuant to
Section 364(c)(1) of the Bankruptcy Code pari passu with or senior to the claims
of the Holders under the Security Document; or
(14)    noncompliance by the Parent or any of its Subsidiaries with the terms of
the Interim Financing Order or, after entry thereof, the Final Financing Order;
or
(15)    the Parent or any of its Subsidiaries (or any direct or indirect parent
thereof), or any Person claiming by or through any of the foregoing, shall
obtain court authorization to commence an adverse proceeding or other proceeding
against the Trustee, the Collateral Trustee or any Holder regarding the Note
Documents, unless such suit or other proceeding is in connection with the
enforcement of the Note Documents against any of the Trustee, the Collateral
Trustee or any Holder; or
(16)    
(A)    a plan of reorganization shall be confirmed in any of the Cases or any
order shall be entered approving a sale of all or substantially all of the
Debtors’ assets under Section 363 of the Bankruptcy Code, that does not provide
for payment in full of the Obligations, or any order shall be entered which
dismisses any of the Cases and which order (x) does not provide for termination
of the unused commitments under the DIP Facility and payment in full in cash of
the obligations of the Parent or any of its Subsidiaries under the DIP Facility
and (y) to the fullest extent permitted by law, does not provide for release and
exculpatory provisions relating to the Trustee, the Collateral Trustee and the
Requisite Holders that are satisfactory to the Trustee, Collateral Trustee and
the Requisite Holders; or
(B)    (i) the Parent, the Issuer and their respective Restricted Subsidiaries,
as applicable, fail to move to assume the Intellectual Property Licenses in
their current form by no later


76



--------------------------------------------------------------------------------





than 21 calendar days after the Petition Date or fail to prosecute diligently
such motion; or (ii) at or prior to 11:59 p.m. (prevailing Eastern Time) 45
calendar days after September 18, 2017, if the Bankruptcy Court fails to enter a
final order authorizing the assumption of the Intellectual Property Licenses in
their current form; or
(C)    the Parent, the Issuer and their respective Restricted Subsidiaries, as
applicable, deliver a notice of non-renewal (or similar notice) under any of the
Intellectual Property Licenses or ITASSA or otherwise fail to renew such
Intellectual Property Licenses or ITASSA on terms not adverse in any material
respect to the Issuer and its Subsidiaries; or
(D)    any voluntary insolvency proceeding shall have been filed by any European
ABL Obligor prior to the expiration of any preference or other clawback period
applicable to Liens imposed on such European ABL Obligor’s assets pursuant to
Section 11.01(c)(1) or (2); or
(17)    the occurrence of any Event of Termination (as defined in the Foreign
Guarantors Agreement) under the Foreign Guarantors Agreement.
(b)    In the event of any Event of Default specified in Section 6.01(a)(4)
hereof, such Event of Default and all consequences thereof (excluding any
resulting payment default, other than as a result of acceleration of the Notes)
shall be annulled, waived and rescinded, automatically and without any action by
the Trustee or the Holders, if within 20 days after such Event of Default arose:
(1)    the Indebtedness or guarantee that is the basis for such Event of Default
has been discharged; or
(2)    holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default; or
(3)    the default that is the basis for such Event of Default has been cured.
Section 6.02    Acceleration.
(a)    If any Event of Default occurs and is continuing under this Indenture,
the Trustee by written notice to the Issuer or the Holders of at least 30% in
principal amount of the then total outstanding Notes by written notice to the
Issuer and the Trustee may, without further order or application of the
Bankruptcy Court, declare the principal, premium, interest and any other
monetary obligations on all the then outstanding Notes to be due and payable
immediately. Upon the effectiveness of such declaration, such principal, premium
and interest shall be due and payable immediately. The Trustee shall have no
obligation to accelerate the Notes if and so long as it in good faith determines
acceleration is not in the interest of the Holders of the Notes.
(b)    If an acceleration occurs, the principal amount of, and premium and
accrued interest, on Notes that becomes due and payable shall equal the optional
redemption price in effect on the date of such acceleration, as if such
acceleration were an optional redemption of the Notes accelerated. The amounts
described in the preceding sentence are intended to be liquidated damages and
not unmatured interest or a penalty.
(c)    The Holders of a majority in aggregate principal amount of the then
outstanding Notes by written notice to the Trustee may on behalf of all of the
Holders rescind an acceleration and its consequences if the rescission would not
conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal, interest, or premium that has become due solely
because of the acceleration) have been cured or waived.
Section 6.03    Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may, upon the written instruction of Holders in accordance with
Section 6.05, pursue any available remedy to collect the payment of principal,
premium, and interest on the Notes or to enforce the performance of any
provision of the Notes or this Indenture.


77



--------------------------------------------------------------------------------





The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.
Section 6.04    Waiver of Past Defaults. Holders of not less than a majority in
aggregate principal amount of the then outstanding Notes by notice to the
Trustee may on behalf of the Holders of all of the Notes waive any existing
Default and its consequences hereunder, except a continuing Default in the
payment of the principal of, premium or interest on, any Note held by a
non-consenting Holder (including in connection with an Asset Sale Offer);
provided, subject to Section 6.02 hereof, that the Holders of a majority in
aggregate principal amount of the then outstanding Notes may rescind an
acceleration and its consequences, including any related payment default that
resulted from such acceleration. Upon any such waiver, such Default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Default or impair any right consequent thereon.
Section 6.05    Control by Majority. The Holders of a majority in principal
amount of the then total outstanding Notes may direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. The Trustee, however,
may refuse to follow any direction that conflicts with law or this Indenture or
that the Trustee determines is unduly prejudicial to the rights of any other
Holder of a Note or that would involve the Trustee in personal liability.
Section 6.06    Limitation on Suits. A Holder of a Note may not use this
Indenture to prejudice the rights of another Holder of a Note or to obtain a
preference or priority over another Holder of a Note (it being understood that
the Trustee does not have an affirmative duty to ascertain whether or not any
such use by a Holder prejudices the rights of any other Holders or obtains
preference or priority over such other Holders).
Section 6.07    Rights of Holders of Notes to Receive Payment. Notwithstanding
any other provision of this Indenture, the right of any Holder of a Note to
receive payment of principal, premium and interest on the Note, on or after the
respective due dates expressed in the Note (including in connection with an
Asset Sale Offer), or to bring suit for the enforcement of any such payment on
or after such respective dates, shall not be impaired or affected without the
consent of such Holder.
For the avoidance of doubt, no amendment to, or deletion of any of the covenants
described in Article 4 hereof, in each case in accordance with the provisions
governing such amendment or deletion contained in this Indenture, or action
taken in compliance with such covenants in effect at the time of such action,
shall be deemed to impair or affect any rights of any Holders to receive payment
of principal of, or interest on the Notes or to institute suit for the
enforcement of any payment on or with respect to such Holder’s Notes.
Section 6.08    Collection Suit by Trustee. If an Event of Default specified in
Section 6.01(a)(1) or (2) hereof occurs and is continuing, the Trustee is
authorized to recover judgment in its own name and as trustee of an express
trust against the Issuers for the whole amount of principal of, premium and
interest remaining unpaid on the Notes and interest on overdue principal and, to
the extent lawful, interest and such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel.
Section 6.09    Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceedings, the Issuers,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding has been
instituted.
Section 6.10    Rights and Remedies Cumulative. Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Notes in Section 2.07 hereof, no right or remedy herein conferred upon or
reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or


78



--------------------------------------------------------------------------------





remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.
Section 6.11    Delay or Omission Not Waiver. No delay or omission of the
Trustee or of any Holder of any Note to exercise any right or remedy accruing
upon any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein. Every right and
remedy given by this Article or by law to the Trustee or to the Holders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders, as the case may be.
Section 6.12    Trustee May File Proofs of Claim. The Trustee is authorized to
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders of the Notes allowed in any
judicial proceedings relative to the Issuers (or any other obligor upon the
Notes including the Guarantors), its creditors or its property and shall be
entitled and empowered to participate as a member in any official committee of
creditors appointed in such matter and to collect, receive and distribute any
money or other property payable or deliverable on any such claims and any
custodian in any such judicial proceeding is hereby authorized by each Holder to
make such payments to the Trustee, and in the event that the Trustee shall
consent to the making of such payments directly to the Holders, to pay to the
Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.07 hereof. To the extent that the
payment of any such compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof out of the estate in any such proceeding, shall be denied
for any reason, payment of the same shall be secured by a Lien on, and shall be
paid out of, any and all distributions, dividends, money, securities and other
properties that the Holders may be entitled to receive in such proceeding
whether in liquidation or under any plan of reorganization or arrangement or
otherwise. Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder, or to authorize the Trustee to vote in respect of the
claim of any Holder in any such proceeding.
Section 6.13    Priorities. If the Trustee collects any money or property
pursuant to this Article VI, it shall pay out the money or property in the
following order:
(a)    to the Trustee, Paying Agent, Registrar, Transfer Agent and Collateral
Trustee, their agents and attorneys for amounts due under Section 7.07 hereof,
including payment of all compensation, expenses and liabilities incurred, and
all advances made, by the Trustee, the Collateral Trustee, Paying Agent,
Registrar or Transfer Agent and the costs and expenses of collection;
(b)    to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal,
premium and interest, respectively; and
(c)    to the Issuers or to such party as a court of competent jurisdiction
shall direct including a Guarantor, if applicable.
The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.13.
Section 6.14    Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as a Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant. This


79



--------------------------------------------------------------------------------





Section 6.14 does not apply to a suit by the Trustee, a suit by a Holder of a
Note pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes.
ARTICLE VII    

TRUSTEE
Section 7.01    Duties of Trustee.
(a)    If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
(b)    Except during the continuance of an Event of Default:
(1)    the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and
(2)    in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, in the case of any
such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture (but need not confirm or investigate the accuracy
of mathematical calculations or other facts stated therein).
(c)    The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:
(1)    this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;
(2)    the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved in a court of competent
jurisdiction that the Trustee was negligent in ascertaining the pertinent facts;
and
(3)    the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.
(d)    Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), (c) and (e) of this Section 7.01.
(e)    The Trustee shall be under no obligation to exercise any of its rights or
powers under this Indenture at the request or direction of any of the Holders of
the Notes unless the Holders have offered to the Trustee indemnity or security
satisfactory to it against any loss, liability or expense.
(f)    The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.
(g)    On the Issue Date, the Trustee shall receive funds comprising the Closing
Fee (as defined in the Note Purchase Agreement), and subject to the receipt of
all required tax forms (including Forms W-8 or W-9, as applicable) and any other
documentation requested by the Trustee in order to comply with applicable


80



--------------------------------------------------------------------------------





law, the Trustee, as paying agent, shall distribute the applicable portion of
the Closing Fee to each Person identified on Schedule B of the Note Purchase
Agreement (the “Closing Fee Distribution Instructions”) by wire transfer of
immediately available funds, in the amount and in accordance with the wire
transfer instructions (which shall be set forth opposite each such Person’s name
on the Closing Fee Distribution Instructions). The Trustee shall be entitled to
rely on the Closing Fee Distribution Instructions, and to act at the direction
of the Issuer with respect thereto pursuant to this Section 7.01 conclusively
and without any liability. The Trustee shall not be responsible for any tax
reporting or withholding with respect to the performance of its duties under
this paragraph (g) of Section 7.01. Should any payment processed by the Trustee
under this paragraph (g) of Section 7.01 be returned or rejected, the Trustee
shall promptly notify the Issuer and distribute the amount of such payment to
the Issuer. Such distribution to the Issuer shall be made by way of cash payment
of immediately available funds to an account notified by the Issuer, without
set-off and free from any deduction or withholding, other than applicable wire
transfer fees.
Section 7.02    Rights of Trustee.
(a)    The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document, but the Trustee,
in its discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuers, personally or by agent or attorney
at the sole cost of the Issuers and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.
(b)    Before the Trustee acts or refrains from acting, it may require an
Officer’s Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officer’s Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its selection and the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.
(c)    The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.
(d)    The Trustee shall not be liable for any action it takes or omits to take
in good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.
(e)    Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuers shall be sufficient if signed by
an Officer of each of the Issuers.
(f)    None of the provisions of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not assured to it.
(g)    The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Notes and this Indenture.
(h)    In no event shall the Trustee be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
(i)    The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in


81



--------------------------------------------------------------------------------





each of its capacities hereunder (including as Collateral Trustee), and each
agent, custodian and other Person employed to act hereunder.
(j)    Delivery of reports to the Trustee pursuant to Section 4.03 hereof shall
not constitute actual knowledge of, or notice to, the Trustee of the information
contained therein. The Trustee shall not be bound to make any investigation into
(i) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (ii) the occurrence of any default, or the
validity, enforceability, effectiveness or genuineness of this Indenture or any
other agreement, instrument or document, (iii) the creation, perfection or
priority of any Lien purported to be created by the Security Documents, (iv) the
value or the sufficiency of any Collateral, or (v) the satisfaction of any
condition set forth in any Security Documents, other than to confirm receipt of
items expressly required to be delivered to the Trustee or the Collateral
Trustee.
(k)    The Trustee may request that the Issuers deliver a certificate setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Indenture (i.e. an incumbency
certificate).
(l)    The permissive rights of the Trustee shall not be construed as duties.
(m)    The Trustee shall not be required to give any bond or surety in respect
of the performance of its powers and duties hereunder.
Section 7.03    Individual Rights of Trustee. The Trustee in its individual or
any other capacity may become the owner or pledgee of Notes and may otherwise
deal with the Issuers or any Affiliate of the Issuers with the same rights it
would have if it were not Trustee. However, in the event that the Trustee
acquires any conflicting interest (as defined in the TIA) after a Default has
occurred and is continuing, it must eliminate such conflict within 90 days or
resign. Any Agent may do the same with like rights and duties. The Trustee is
also subject to Sections 7.09 hereof.
Section 7.04    Trustee’s Disclaimer. The Trustee shall not be responsible for
and makes no representation as to the validity or adequacy of this Indenture or
the Notes, it shall not be accountable for the Issuers’ use of the proceeds from
the Notes or any money paid to the Issuers or upon the Issuers’ direction under
any provision of this Indenture, it shall not be responsible for the use or
application of any money received by any Paying Agent other than the Trustee,
and it shall not be responsible for any statement or recital herein or any
statement in the Notes or any other document in connection with the sale of the
Notes or pursuant to this Indenture other than its certificate of
authentication.
Section 7.05    Notice of Defaults. If a Default occurs and is continuing and if
it is known to the Trustee, the Trustee shall mail (or otherwise deliver in
accordance with the procedures of DTC) to Holders of Notes a notice of the
Default within 90 days after it is actually known to the Trustee. Except in the
case of a Default relating to the payment of principal, premium or interest on
any Note, the Trustee may withhold from the Holders notice of any continuing
Default if and so long as it in good faith determines that withholding the
notice is in the interests of the Holders of the Notes. The Trustee shall not be
deemed to know of any Default unless a Responsible Officer of the Trustee has
actual knowledge thereof or unless written notice of any event which is such a
Default is received by the Trustee at the Corporate Trust Office of the Trustee,
and such notice references the Notes and this Indenture.
Section 7.06    Compensation and Indemnity. The Issuers shall pay to the Trustee
from time to time such compensation for its acceptance of this Indenture and
services hereunder as the parties shall agree in writing from time to time. The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Issuers shall reimburse the Trustee promptly
upon request for all reasonable disbursements, advances and expenses incurred or
made by it in addition to the compensation for its services. Such expenses shall
include the reasonable compensation, disbursements and expenses of the Trustee’s
agents and counsel.
The Issuers, the Parent Guarantors and the Guarantors shall jointly and
severally indemnify the Trustee for, and hold the Trustee harmless against, any
and all loss, damage, claims, liability, expense or cost


82



--------------------------------------------------------------------------------





(including attorneys’ fees and expenses and court costs) incurred by it in
connection with the acceptance or administration of this trust and the
performance of its duties hereunder (including the costs and expenses of
enforcing this Indenture against the Issuers or any of the Parent Guarantors or
the Guarantors (including this Section 7.06) or defending itself against any
claim whether asserted by any Holder, the Issuers, any Parent Guarantor or any
Guarantor, or liability in connective with the acceptance, exercise or
performance of any of its powers or duties hereunder). The Trustee shall notify
the Issuers promptly of any claim for which it may seek indemnity. Failure by
the Trustee to so notify the Issuers shall not relieve the Issuers of their
obligations hereunder. The Issuers shall defend the claim and the Trustee may
have separate counsel and the Issuers shall pay the fees and expenses of such
counsel. The Issuers need not reimburse any expense or indemnify against any
loss, liability or expense incurred by the Trustee through the Trustee’s own
gross negligence, willful misconduct or bad faith as determined by a final
non-appealable judgment of a court of competent jurisdiction.
The obligations of the Issuers under this Section 7.06 shall survive the
satisfaction and discharge of this Indenture or the earlier resignation or
removal of the Trustee.
Notwithstanding anything contrary in Section 4.13 hereto, to secure the payment
obligations of the Issuers, the Parent Guarantors and the Guarantors in this
Section 7.06, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal and interest on particular Notes. Such Lien shall survive the
satisfaction and discharge of this Indenture.
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(a)(6) or (7) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.
As used in this Section 7.06, the term “Trustee” shall also include each of the
Paying Agent, Registrar, Transfer Agent and the Collateral Trustee, as
applicable.
Section 7.07    Replacement of Trustee. A resignation or removal of the Trustee
and appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section 7.07.
The Trustee may resign in writing at any time and the Registrar, Paying Agent
and Transfer Agent may resign with 30 days prior written notice and be
discharged from the trust hereby created by so notifying the Issuers. The
Holders of a majority in principal amount of the then outstanding Notes may
remove the Trustee by so notifying the Trustee and the Issuers in writing at
least 30 days in advance of such removal and may remove the Registrar, Paying
Agent or Transfer Agent by so notifying such Registrar, Paying Agent or Transfer
Agent, as applicable, with 30 days prior written notice. The Issuers may remove
the Trustee if:
(a)    the Trustee fails to comply with Section 7.09 hereof;
(b)    the Trustee is adjudged as bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;
(c)    a custodian or public officer takes charge of the Trustee or its
property; or
(d)    the Trustee becomes incapable of acting.
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuers.
If a successor Trustee does not take office within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the Issuers’ expense),
the Issuers or the Holders of at least 10% in principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.


83



--------------------------------------------------------------------------------





If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.09 hereof, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers. Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail or electronically deliver a notice of its
succession to Holders. The retiring Trustee shall promptly transfer all property
held by it as Trustee to the successor Trustee; provided all sums owing to the
Trustee hereunder have been paid and subject to the Lien provided for in
Section 7.06 hereof. Notwithstanding replacement of the Trustee pursuant to this
Section 7.07, the Issuers’, the Parent Guarantors’ and the Guarantors’
obligations under Section 7.06 hereof shall continue for the benefit of the
retiring Trustee.
As used in this Section 7.07, the term “Trustee” shall also include each of the
Collateral Trustee, Paying Agent, Registrar and Transfer Agent, as applicable.
Section 7.08    Successor Trustee by Merger, etc. Any corporation into which the
Trustee may be merged or converted or with which it may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any corporation succeeding to all or substantially
all the corporate trust business of the Trustee, shall be the successor of the
Trustee hereunder; provided that such corporation shall be otherwise qualified
and eligible under this Article, without the execution or filing of any paper or
any further act on the part of any of the parties hereto. In case any Notes
shall have been authenticated, but not delivered, by the Trustee then in office,
any successor by merger, conversion or consolidation to such authenticating
Trustee may adopt such authentication and deliver the Notes so authenticated
with the same effect as if such successor Trustee had itself authenticated such
Notes.
Section 7.09    Eligibility; Disqualification. There shall at all times be a
Trustee hereunder that is a corporation or national banking association
organized and doing business under the laws of the United States of America or
of any state thereof that is authorized under such laws to exercise corporate
trustee power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $50,000,000
(or if such Person is a member of a bank holding company system, its bank
holding company shall have a combined capital and surplus of at least
$50,000,000) as set forth in its most recent published annual report of
condition.
ARTICLE VIII    

[RESERVED]


ARTICLE IX    

AMENDMENT, SUPPLEMENT AND WAIVER
Section 9.01    Without Consent of Holders of Notes. Notwithstanding
Section 9.02 hereof, the Issuers, any Guarantor or Parent Guarantor (with
respect to a Guarantee or this Indenture) and the Trustee and the Collateral
Trustee (with respect to the Security Documents), may amend or supplement this
Indenture, the Security Documents and any Guarantee or the Notes without the
consent of any Holder:
(1)    to provide for uncertificated Notes in addition to or in place of
certificated Notes, provided that such uncertificated Notes are in registered
form pursuant to Section 163(f) of the Code;
(2)    to comply with Section 5.01 hereof;


84



--------------------------------------------------------------------------------





(3)    to provide for the assumption of the Issuers’, any Parent Guarantor’s or
any Guarantor’s obligations to the Holders;
(4)    to make any change that would provide any additional rights or benefits
to the Holders or that does not adversely affect the legal rights under this
Indenture of any such Holder (as evidenced by an Officer’s Certificate delivered
to the Trustee);
(5)    to add covenants for the benefit of the Holders or to surrender any right
or power conferred upon the Issuers, any Parent Guarantor or any Guarantor;
(6)    to evidence and provide for the acceptance and appointment under this
Indenture of a successor Trustee thereunder pursuant to the requirements
thereof;
(7)    to add a Parent Guarantor or Guarantor under this Indenture;
(8)    to make an amendment required by Section 4.22;
(9)    to make any amendment to the provisions of this Indenture relating to the
transfer and legending of Notes as permitted by this Indenture, including,
without limitation to facilitate the issuance and administration of the Notes;
provided, however, that (i) compliance with this Indenture as so amended would
not result in Notes being transferred in violation of the Securities Act or any
applicable securities law and (ii) such amendment does not materially and
adversely affect the rights of Holders to transfer Notes; or
(10)    to grant any additional Lien for the benefit of the Holders of the Notes
as security for the payment and performance of all or any portion of the
Obligations, in any property or assets in addition to the Collateral, including
any in which a Lien is required to be granted to or for the benefit of the
Holders pursuant to this Indenture, and to provide for the release of a Lien as
provided for in this Indenture.
Upon the request of the Issuers accompanied by a resolution of their Boards of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof, the Trustee, shall join with the Issuers and any Parent
Guarantors or Guarantors in the execution of any amended or supplemental
indenture authorized or permitted by the terms of this Indenture and to make any
further appropriate agreements and stipulations that may be therein contained,
but the Trustee, shall not be obligated to enter into such amended or
supplemental indenture that affects its own rights, duties or immunities under
this Indenture or otherwise. Notwithstanding the foregoing, no Opinion of
Counsel shall be required in connection with the addition of a Parent Guarantor
or Guarantor under this Indenture upon execution and delivery by such Parent
Guarantor or Guarantor and the Trustee of a supplemental indenture to this
Indenture substantially in the form attached hereto as Exhibit D hereto, and
delivery of an Officer’s Certificate.
Section 9.02    With Consent of Holders of Notes. Except as provided below in
this Section 9.02, the Issuers and the Trustee, may amend or supplement this
Indenture, the Security Documents, the Notes and the Guarantees with the consent
of the Holders of at least a majority in principal amount of the Notes
(including Additional Notes, if any) then outstanding voting as a single class
(including, without limitation, consents obtained in connection with a tender
offer or exchange offer for, or purchase of, the Notes), and, subject to
Sections 6.04 and 6.07 hereof, any existing Default or Event of Default (other
than a Default or Event of Default in the payment of the principal of, premium
or interest on the Notes, except a payment default resulting from an
acceleration that has been rescinded) or compliance with any provision of this
Indenture, the Security Documents, the Guarantees or the Notes may be waived
with the consent of the Holders of a majority in principal amount of the then
outstanding Notes (including Additional Notes, if any) voting as a single class
(including consents obtained in connection with a tender offer or exchange offer
for, or purchase of, the Notes). Section 2.08 hereof and Section 2.09 hereof
shall determine which Notes are considered to be “outstanding” for the purposes
of this Section 9.02.


85



--------------------------------------------------------------------------------





Notwithstanding the foregoing, without the consent of the Holders of at least
66-2/3% in principal amount of the Notes then outstanding, no amendment,
supplement or waiver may release all or substantially all of the Collateral
other than in accordance with this Indenture or the Security Documents.
Upon the request of the Issuers accompanied by a resolution of each Issuer’s
Board of Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee,
shall join with the Issuers in the execution of such amended or supplemental
indenture unless such amended or supplemental indenture directly affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise, in
which case the Trustee may in its discretion, but shall not be obligated to,
enter into such amended or supplemental indenture.
It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.
After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers shall mail or electronically deliver to the Holders of
Notes affected thereby a notice briefly describing the amendment, supplement or
waiver. Any failure of the Issuers to mail or electronically deliver such
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such amended or supplemental indenture or waiver.
Without the consent of each affected Holder of Notes, an amendment or waiver
under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):
(1)    reduce the principal amount of such Notes whose Holders must consent to
an amendment, supplement or waiver;
(2)    reduce the principal of or change the fixed final maturity of any such
Note or alter or waive the provisions with respect to the redemption of such
Notes (other than Section 3.09, Section 4.11 and Section 4.15 hereof and
provisions relating thereto);
(3)    reduce the rate of or change the time for payment of interest on any
Note;
(4)    waive a Default in the payment of principal of or premium or interest on
the Notes, except a rescission of acceleration of the Notes by the Holders of at
least a majority in aggregate principal amount of the Notes and a waiver of the
payment default that resulted from such acceleration, or in respect of a
covenant or provision contained in this Indenture or any Guarantee which cannot
be amended or modified without the consent of all Holders;
(5)    make any Note payable in money other than that stated therein;
(6)    make any change in the provisions of this Indenture relating to waivers
of past Defaults or the rights of Holders to receive payments of principal of or
premium or interest on the Notes;
(7)    make any change in these amendment and waiver provisions;
(8)    impair the legal right of any Holder to receive payment of principal of,
or interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes; or
(9)    make any change to or modify the ranking of the Notes that would
adversely affect the Holders.


86



--------------------------------------------------------------------------------





For the avoidance of doubt, no amendment to, or deletion of any of the covenants
described in Article IV hereof, in each case in accordance with the provisions
governing such amendment or deletion contained in this Indenture, shall be
deemed to impair the legal right of any Holder to receive payment of principal
of, or interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes.
Section 9.03    [Reserved].
Section 9.04    Revocation and Effect of Consents. Until an amendment,
supplement or waiver becomes effective, a consent to it by a Holder of a Note is
a continuing consent by the Holder of a Note and every subsequent Holder of a
Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note, even if notation of the consent is not made on any Note. However,
any such Holder of a Note or subsequent Holder of a Note may revoke the consent
as to its Note if the Trustee receives written notice of revocation before the
date the waiver, supplement or amendment becomes effective. An amendment,
supplement or waiver becomes effective in accordance with its terms and
thereafter binds every Holder; provided that any amendment or waiver that
requires the consent of each affected Holder shall not become effective with
respect to any non-consenting Holder.
The Issuers may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement, or waiver. If a record date is fixed, then, notwithstanding the
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only such Persons, shall be entitled to
consent to such amendment, supplement, or waiver or to revoke any consent
previously given, whether or not such Persons continue to be Holders after such
record date. No such consent shall be valid or effective for more than 120 days
after such record date unless the consent of the requisite number of Holders has
been obtained.
Section 9.05    Notation on or Exchange of Notes. The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated. The Issuers in exchange for all Notes may issue and
the Trustee shall, upon receipt of an Authentication Order, authenticate new
Notes that reflect the amendment, supplement or waiver.
Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.
Section 9.06    Trustee to Sign Amendments, etc. The Trustee shall sign any
amendment, supplement or waiver authorized pursuant to this Article IX if the
amendment or supplement does not adversely affect the rights, duties,
liabilities or immunities of the Trustee. The Issuers may not sign an amendment,
supplement or waiver until each Issuer’s Board of Directors approves it. In
executing any amendment, supplement or waiver, the Trustee shall be entitled to
receive and (subject to Section 7.01 hereof) shall be fully protected in relying
upon, in addition to the documents required by Sections 7.02 and 14.04 hereof,
an Officer’s Certificate and an Opinion of Counsel stating that the execution of
such amended or supplemental indenture is authorized or permitted by this
Indenture and that such amendment, supplement or waiver is the legal, valid and
binding obligation of the Issuers and any Guarantors party thereto, enforceable
against them in accordance with its terms, subject to customary exceptions, and
complies with the provisions hereof (including Section 9.03). Notwithstanding
the foregoing, no Opinion of Counsel will be required for the Trustee to execute
any amendment or supplement adding a new Guarantor or Parent Guarantor under
this Indenture.
ARTICLE X    

[RESERVED]
ARTICLE XI    

COLLATERAL AND SECURITY


87



--------------------------------------------------------------------------------





Section 11.01    Security.
(a)    The due and punctual payment of the principal of, premium on, interest
and Additional Amounts, if any, on, the Notes and the Secured Guarantees when
and as the same shall be due and payable, whether on an interest payment date,
at maturity, by acceleration, repurchase, redemption or otherwise, and interest
on the overdue principal of, premium on, interest and Additional Amounts, if
any, on the Notes and the Secured Guarantees and performance of all other
obligations of the Issuers, the Guarantors and the Parent Guarantors (other than
the Parent) to the Holders, the Trustee or the Collateral Trustee under this
Indenture and the Notes and the Secured Guarantees, according to the terms
hereunder or thereunder, shall be secured as provided in the Security Documents.
(b)    Each of the Issuers, each Guarantor and each Parent Guarantor (other than
the Parent) consents to, and agrees to be bound by, the terms of the Escrow
Agreement, the Security Documents, as the same may be in effect from time to
time, and to perform its obligations thereunder in accordance therewith. Each
Holder, by its acceptance of the Notes and Guarantees, consents and agrees to
the terms of the Escrow Agreement, the Security Documents (including, without
limitation, the Collateral Trust Agreement and the European ABL Intercreditor
Agreement and the provisions of the Security Documents providing for foreclosure
and release of Collateral and authorizing the Collateral Trustee and the
Trustee, if applicable, to enter into any Security Document or additional
intercreditor arrangements, or, in each case, amendments in accordance herewith
or therewith, on its behalf) as the same may be in effect or may be amended from
time to time in accordance with their terms, or may be entered after the date
hereof, and authorizes and directs the Collateral Trustee to enter into the
applicable Security Documents and to perform its obligations and exercise its
rights thereunder in accordance therewith.
(c)    Subject to the Agreed Guarantee and Security Principles, the Issuers,
each of the Guarantors and each of the Parent Guarantors (other than the Parent)
will use reasonable best efforts to do or cause to be done all acts and things
that may be required, or that the Collateral Trustee from time to time may
reasonably request, to assure and confirm that the Collateral Trustee holds, for
the benefit of the holders of the Notes, duly created and enforceable and
perfected Liens upon the Collateral. Each of the Issuers, each of the Guarantors
and each of the Parent Guarantors (other than the Parent) will use reasonable
best efforts to promptly execute, acknowledge and deliver such Security
Documents, instruments, certificates, notices, registrations, filings, and other
documents, and take such other actions as shall be reasonably required, or that
the Collateral Trustee may reasonably request, to create, perfect, protect,
continue, assure or enforce the Liens and benefits intended to be conferred, in
each case as contemplated by the Security Documents for the benefit of the
holders of the Notes. Without limiting the generality of the foregoing, and in
accordance with the Agreed Guarantee and Security Principles, the Issuers, the
Parent and their Restricted Subsidiaries shall use best efforts to cause:
(1)    perfected Liens to be granted by the recipients of any proceeds of the
Notes on-lent by any Issuer or any of its Restricted Subsidiaries (that is not a
European ABL Obligor) to a European ABL Obligor, which liens shall rank junior
in priority to the European ABL Liens, and shall be subject to (i) applicable
law, (ii) the Agreed Guarantee and Security Principles, (iii) any agreements of
such Person then existing not created in contemplation of such Investment
(including without limitation those with third party creditors in whose favor
Permitted Liens have been granted); and
(2)    the European ABL Obligors to grant and perfect Liens on their property
and assets to secure (x) the Note Obligations and (y) the obligations under the
2021 Notes and related security documents, in each of case (x) and (y), as
contemplated by the DIP Orders, to the full extent permissible under Applicable
Law as soon as reasonably practicable upon or following the Issue Date; provided
that, in accordance with the Agreed Guarantee and Security Principles, (X) the
Liens securing the Note Obligations (the “European Asset Note Liens”) shall rank
senior in priority to the Liens securing obligations under the 2021 Notes and
related security documents (the “European Asset 2021 Notes Liens”) and junior in
priority to the Liens securing any outstanding Senior Obligations (as defined in
the Agreed Guarantee and Security Principles) under the European ABL Facility
(the “European ABL Liens”) (to the extent there are any outstanding Senior
Obligations under the European ABL Facility), and (Y) the European Asset 2021
Notes Liens shall rank junior in priority to both the European Asset Note Liens
and the European ABL Liens (to the extent there are any outstanding Senior
Obligations under the European ABL Facility);


88



--------------------------------------------------------------------------------





(3)    Spain Propco to grant and perfect Liens on its property and assets to
secure the Note Obligations and the obligations under the 2021 Notes on a
first-priority and second-priority basis, respectively, in each case, as
contemplated by the DIP Orders, to the fullest extent permissible under
Applicable Law as soon as reasonably practicable upon or following the Issue
Date; and
(4)    upon repayment in full and discharge of the France Propco Debt, France
Propco to grant and perfect Liens on its property and assets to secure the Note
Obligations and the obligations under the 2021 Notes on a first-priority and
second-priority basis, respectively, in each case, as contemplated by the DIP
Orders, to the fullest extent permissible under Applicable Law as soon as
reasonably practicable upon or following the Issue Date.


(d)    
(1)    Subject to the Agreed Guarantee and Security Principles, to the extent
any security interest in the Collateral is not created or perfected, or related
security documents are not provided, on or prior to the Issue Date, each of the
Issuers, each Guarantor and each Parent Guarantor (other than the Parent) will
use reasonable best efforts to have all such security interests created or
perfected, and to have such related documents provided, in each case to the
extent required by this Indenture or by the Security Documents, within 45 days
following the Issue Date and to continue to use reasonable best efforts to take
such actions to the extent such security interest has not been created or
perfected and such related documents have not been provided within 45 days
following the Issue Date (until such time, if any, as the Issuer determines that
any further efforts to take any such action would be commercially futile, as
evidenced by an Officer’s Certificate to that effect delivered to the Collateral
Trustee, the Trustee and the Holders).
(2)    If the Liens described in Section 11.01(c)(2) are not granted or
perfected (as reasonably determined by the Issuer) as contemplated by Section
11.01(c)(2) and the Agreed Guarantee and Security Principles within 45 days
after the Issue Date, the Issuers and their Restricted Subsidiaries shall, on
the Business Day after the expiration of such 45-day period, pay each Holder an
aggregate amount in cash equal to $20.00 per $1,000.00 principal amount of Notes
held by such Holder (the “Additional Interest Amount”). The Issuer shall notify
the Trustee in writing of the amounts and payment dates of any Additional
Interest Amount that may become payable under this Section 11.01(d)(2). The
Trustee shall not at any time be under any duty or responsibility to any Holder
to determine any Additional Interest Amount payable under this Section
11.01(d)(2), or with respect to the nature, extent or calculation of the amount
of such Additional Interest Amount owed, or with respect to the method employed
in such calculation of such Additional Interest Amount.
(3)    If the Liens described in Section 11.01(c)(2) are not granted or
perfected (as reasonably determined by the Issuer) as contemplated by Section
11.01(c)(2) and the Agreed Guarantee and Security Principles within 60 days
after the Issue Date, the Issuers shall give prompt written notice thereof to
each Holder, which notice shall state the aggregate outstanding principal amount
and accrued and unpaid interest under the European ABL Facility as of the
expiration of such 60-day period. Each Holder shall have the right, within 10
Business Days after receipt of such notice, to give written notice (each, an
“Exercise Notice”) of the exercise of its rights under this Section 11.01(d)(3).
To the extent that Holders (“Exercising Holders”) have provided Exercise Notices
during such 10-Business Day period, at a time reasonably agreed between the
Issuers and the Exercising Holders, the Issuers shall sell, and the Exercising
Holders shall purchase for cash, additional Notes (“Additional Notes”) in an
aggregate principal amount that will provide net proceeds sufficient to repay in
full and discharge all then outstanding amounts under the European ABL Facility,
and the Issuers shall, upon receipt of the net proceeds from such Additional
Notes, cause the European ABL Facility to be repaid in full and discharged. The
purchase and sale of the Additional Notes under this Section 11.01(d)(3) shall
be on economic terms substantially similar to those in the purchase and sale of
the Initial Notes issued on the Issue Date, and the Issuers shall use all
commercially reasonable efforts to cause such Additional Notes to trade fungibly
with the Initial Notes. Any Exercising Holder shall, upon completion of such
purchase and sale of Additional Notes, repay to the Company a portion of the
Additional Interest Amount received by such Exercising Holder equal to the
lesser of (x) $20.00 per $1,000.00 principal amount of Additional Notes such
Exercising Holder purchased and (y) the full Additional Interest Amount such
Exercising Holder received.


89



--------------------------------------------------------------------------------





(e)    Notwithstanding the foregoing, to the extent the Issuers, the Guarantors
and the Parent Guarantors (other than the Parent) are unable to create or
perfect security interests for the benefit of the Notes, or provide related
security documents, after using reasonable best efforts until further efforts
would be commercially futile (as evidenced by an Officer’s Certificate to that
effect delivered to the Collateral Trustee, the Trustee and the Holders), such
failure shall not constitute a Default or Event of Default hereunder (provided
that the Issuers and the Restricted Subsidiaries shall, in any event, comply
with Section 11.02(d)(2) and (3)).
(f)    The Security Documents and the Collateral shall be subject to the Agreed
Guarantee and Security Principles.
(g)    The Issuers and the Guarantors shall deliver to the Trustee copies of all
Security Documents and all notices and other documents delivered to the
Collateral Trustee pursuant to the Security Documents.
(h)    For avoidance of doubt, the Obligations of the Parent under this
Indenture (including, without limitation, the Guarantee of Parent) are not and
will not be secured by the Collateral.
Section 11.02    Concerning the Trustee.
(a)    Except as otherwise provided in this Indenture or the Collateral Trust
Agreement, the Trustee shall not be obligated to take any action (or to direct
the Collateral Trustee to take any action) under the Collateral Trust Agreement
or any other Security Document without the written direction of the Holders and
may, at the expense of the Issuers, request the direction of the Holders of a
majority in aggregate principal amount of the outstanding Notes with respect to
any such actions and, upon receipt of the written consent of the Holders of a
majority in aggregate principal amount of the outstanding Notes along with
security and indemnity satisfactory to the Trustee and the Collateral Trustee,
shall take such actions.
(b)    Except as expressly provided for herein or in the Security Documents,
neither the Trustee nor any of its officers, directors, employees, attorneys or
agents shall be responsible or liable (except for its own gross negligence or
willful misconduct as determined by a final, non-appealable judgment of a court
of competent jurisdiction) (i) for the legality, enforceability, effectiveness
or sufficiency of the Security Documents, for the creation, perfection,
priority, sufficiency, maintenance, renewal or protection of any Lien, or for
any defect or deficiency as to any such matters, (ii) unless it has been
directed and indemnified in accordance with Section 11.05, for any failure to
demand, collect, foreclose or realize upon or otherwise enforce any of the Liens
or Security Documents or any delay in doing so, or (iii) for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
for the validity of the title, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.
(c)    The rights, privileges, protections, immunities and benefits given to the
Trustee under this Indenture, including, without limitation, its right to be
indemnified and compensated and all other rights, privileges, protections,
immunities and benefits set forth in this Indenture are extended to the
Collateral Trustee when acting under this Indenture, the Collateral Trust
Agreement and the other Security Documents.
(d)    The Trustee will not be responsible for filing any financing or
continuation statements or recording any documents or instruments at any time or
times or otherwise perfecting or maintaining the perfection of any Liens on the
Collateral.
(e)    Whenever an action under the Collateral Trust Agreement requires an Act
of Required Secured Parties (as defined in the Collateral Trust Agreement), the
Trustee, in its capacity as an Authorized Representative (as defined in the
Collateral Trust Agreement), shall seek the direction of Holders of the Notes
(if the Holder consent or direction is required under this Indenture). Subject
to the next succeeding sentence, the Trustee shall deliver an affirmative vote
in such Act of Required Secured Parties in the entire aggregate outstanding
principal amount of the Notes, if the minimum consent or directions of Holders
for such action required under this Indenture are met. If the requested action
requires the consent or direction of each Holder of the Notes affected


90



--------------------------------------------------------------------------------





thereby, then the Trustee shall not deliver an affirmative vote in such Act of
Required Secured Parties unless it receives the consent of each Holder.
Section 11.03    Intercreditor Agreements. This Article XI is subject to the
terms, conditions and benefits set forth in the Collateral Trust Agreement and
the European ABL Intercreditor Agreement. Each of the Issuers and each
Guarantor, to the extent a party thereto, consents to, and agrees to be bound by
the terms of the Collateral Trust Agreement and the European ABL Intercreditor
Agreements, as the same may be in effect from time to time, and to perform its
obligations thereunder in accordance therewith. Each Holder, by its acceptance
of the Notes and the Guarantees, consents and agrees to all the terms and
provisions of the Security Documents and the Collateral Trust Agreement and
European ABL Intercreditor Agreement and to have authorized the Collateral
Trustee to (or authorize the Trustee to direct the Collateral Trustee to) enter
into any such Security Document or Collateral Trust Agreement or European ABL
Intercreditor Agreement, or, in each case, any amendment in accordance
therewith. The claims of Holders will be subject to the Collateral Trust
Agreement and the European ABL Intercreditor Agreement.
Section 11.04    Collateral Trust Agreement. This Article XI and the provisions
of each Security Document are subject to the terms, conditions and benefits set
forth in the Collateral Trust Agreement. Each Holder of Notes, by its acceptance
of the Notes, authorizes and instructs the Collateral Trustee on behalf of the
Holders to (or authorizes the Trustee to direct the Collateral Trustee to) enter
into the Collateral Trust Agreement as Collateral Trustee on behalf of such
holders of Notes.
Section 11.05    Authorization of Actions to be Taken by the Trustee Under the
Security Documents.
(a)    Subject to the provisions of Section 7.01 and Section 7.02 hereof and the
Collateral Trust Agreement and European ABL Intercreditor Agreement and the
other Security Documents, the Trustee may direct, on behalf of the Holders, the
Collateral Trustee to, take all actions as at least a majority of principal
amount of Notes have directed the Trustee to take, or after an Event of Default
in accordance with Section 7.01, it deems necessary or appropriate in order to
enforce any of the terms of the Security Documents including:
(1)    foreclose upon or otherwise enforce any or all of the Liens on the
Collateral;
(2)    enforce any of the terms of the Security Documents to which the
Collateral Trustee is a party; or
(3)    collect and receive payment of any and all Obligations.
(b)    At the Issuers’ sole cost and expense and subject to the Trustee and the
Collateral Trustee having been indemnified by the Holders and/or the Issuers,
the Trustee is authorized and empowered (but is not obligated) to direct the
Collateral Trustee to institute and maintain, such suits and proceedings as may
be reasonably expedient to preserve or protect its interests and the interests
of the Holders of Notes in the Collateral, including the power to institute and
maintain suits or proceedings to restrain the enforcement of or compliance with
any legislative or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid if the enforcement of, or compliance with,
such enactment, rule or order would impair the security interest hereunder or be
prejudicial to the interests of Holders or the Trustee.
Section 11.06    Receipt of Funds of the Collateral Trustee Under the Security
Documents. Subject to the Collateral Trust Agreement and the European ABL
Intercreditor Agreement, the Collateral Trustee is authorized to receive any
funds for the benefit of the Holders distributed under the Security Documents,
and to make further distributions of such funds to the Trustee or the Holders
according to the provisions of this Indenture.
Section 11.07    Collateral Releases and Termination of Security Interest. The
Collateral Trustee’s Liens upon the Collateral will be subject to release as
provided in the Collateral Trust Agreement and the


91



--------------------------------------------------------------------------------





European ABL Intercreditor Agreement. In addition, upon the full and final
payment and performance of all obligations of the Issuers and Guarantors under
this Indenture, the Security Documents, the Notes and the Guarantees or upon
satisfaction and discharge of this Indenture, the Issuers shall deliver an
Officer’s Certificate to the Collateral Trustee stating that such obligations
have been paid in full, and the Liens securing the Secured Obligations pursuant
to this Indenture and the Security Documents shall automatically be released in
accordance with and to the extent provided by the Collateral Trust Agreement and
the European ABL Intercreditor Agreement.
ARTICLE XII    

GUARANTEES
Section 12.01    Guarantee. For purposes of this Section 12.01 only and unless
the context otherwise requires, the term “Guarantors” shall collectively refer
to the Guarantors and the Parent Guarantors.
Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees as primary obligor and not merely as surety to each
Holder of a Note authenticated and delivered by the Trustee and to the Trustee
and its successors and assigns, that: (a) the principal of, interest, premium on
the Notes shall be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of
and interest on the Notes, if any, if lawful, and all other obligations of the
Issuers to the Holders or the Trustee hereunder or thereunder shall be promptly
paid in full or performed, all in accordance with the terms hereof and thereof;
and (b) in case of any extension of time of payment or renewal of any Notes or
any of such other obligations, that same shall be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise (the Obligations described in
the foregoing clauses (a) and (b), the “Guaranteed Obligations”).
Each Guarantor understands, agrees and confirms that the Holders or the Trustee
may enforce, in accordance with the applicable provisions of this Indenture,
this Guarantee up to the full amount of the Guaranteed Obligations against such
Guarantor without proceeding against the Issuer, the Co-Issuer or any other
Guarantor, or against any security for the Secured Obligations, or under any
other guarantee covering all or a portion of the Guaranteed Obligations. This
Guarantee is a guarantee of prompt payment and performance and not of
collection.
Additionally, subject to the provisions of this Article XII, each Guarantor,
jointly and severally, unconditionally, absolutely and irrevocably, guarantees
the payment of any and all Guaranteed Obligations whether or not due or payable
by the Issuers or any Guarantor upon the occurrence in respect of the Issuers or
any Guarantor of any of the events specified in Section 6.01(a)(6) or
(7) hereof, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Holders or the
Trustee hereunder in accordance with the applicable provisions of this
Indenture, on demand, subject in each case to the applicable guarantee
limitations set forth below; provided, however, that the Obligations of the
Parent under this Indenture (including, without limitation, its Guarantee of the
Notes) will not be guaranteed by the Issuer, the Co-Issuer or any other
Guarantor for any purpose under the Notes or this Indenture.
The liability of each Guarantor hereunder is primary, absolute, joint and
several, and unconditional and is exclusive and independent of any security for
or other guarantee of the indebtedness of any of the Issuers whether executed by
such Guarantor, any other Guarantor or by any other party, and the liability of
each Guarantor hereunder shall not be affected or impaired by any circumstance
or occurrence whatsoever, including, without limitation (and each of the Issuers
and each Guarantor hereby waives any defense arising from any of the following):
(a) any direction as to application of payment by any of the Issuers, any
Guarantor or any other party, (b) any other continuing or other guarantee,
undertaking or maximum liability of a Guarantor or of any other party as to the
Guaranteed Obligations, (c) any payment on or in reduction of any such other
guarantee or undertaking, (d) any dissolution, termination or increase, decrease
or change in personnel by any of the Issuers or Guarantors, (e) the failure of
the Guarantor to receive any benefit from or as a result of its execution,
delivery and performance of this Guarantee, (f) any payment made to any Holder
or the Trustee on the indebtedness which any Holder or the Trustee repays to the
Issuer, the Co-Issuer or any Guarantor pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, (g) any action or
inaction


92



--------------------------------------------------------------------------------





by the Holder or the Trustee or (h) any invalidity, rescission, irregularity or
unenforceability of all or any part of the Guaranteed Obligations or of any
security therefor.
The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or any of the Issuers, and a separate action or actions
may be brought and prosecuted against each Guarantor whether or not action is
brought against any other Guarantor or any of the Issuers and whether or not any
other Guarantor or any of the Issuers be joined in any such action or actions.
Each Guarantor waives (to the fullest extent permitted by applicable law) the
benefits of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any of the Issuers or Guarantors or other
circumstance which operates to toll any statute of limitations as to such
Issuer, Co-Issuer or Guarantor shall operate to toll the statute of limitations
as to each Guarantor.
Each Guarantor hereby waives (to the fullest extent permitted by applicable law)
notice of acceptance of this Guarantee and notice of the existence, creation or
incurrence of any new or additional liability to which it may apply, and waives
promptness, diligence, presentment, demand of payment, demand for performance,
protest, notice of dishonor or nonpayment of any such liabilities, suit or
taking of other action by the Trustee or any other Holder against, and any other
notice to, any party liable thereon (including such Guarantor, any other
Guarantor or any of the Issuers) and each Guarantor further hereby waives any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice or proof of reliance by any Holder or the
Trustee upon this Guarantee, and the Guaranteed Obligations shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended, modified, supplemented or waived, in reliance upon this Guarantee. In
addition, each Guarantor hereby waives any non-perfection of any collateral
securing payment of any Secured Obligation and any other circumstance
(including, without limitation, any statute of limitations but excluding payment
or performance of the obligations) or any existence of or reliance on any
representation by the Holders or the Trustee that might otherwise constitute a
defense available to, or a legal or equitable discharge of, any of the Issuers
or any Guarantor or surety.
Each Guarantor waives any right to require the Holders or the Trustee to:
(i) proceed against any of the Issuers, any Guarantor or any other party;
(ii) proceed against or exhaust any security held from any of the Issuers, any
Guarantor or any other party; or (iii) pursue any other remedy in the Trustee’s
or Holders’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of any of the Issuers, any Guarantor or any other
party other than payment in full in cash of the Guaranteed Obligations,
including, without limitation, any defense based on or arising out of the
disability of any of the Issuers, any Guarantor or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any of the Issuers or
any Guarantor other than payment in full in cash of the Guaranteed Obligations.
Each Guarantor acknowledges and agrees that (x) none of the Holders or the
Trustee shall have any obligation to investigate the financial condition or
affairs of any of the Issuers or any other Guarantor for the benefit of such
Guarantor nor to advise such Guarantor of any fact respecting, or any change in,
the financial condition, assets or affairs of any of the Issuers or any
Guarantor that might become known to any Holder or Trustee at any time, whether
or not such Holder or Trustee knows or believes or has reason to know or believe
that any such fact or change is unknown to such Guarantor, or might (or does)
increase the risk of such Guarantor as guarantor hereunder, or might (or would)
affect the willingness of such Guarantor to continue as a guarantor of the
Guaranteed Obligations hereunder and (y) the Holders and the Trustee shall have
no duty to advise any Guarantor of information known to them regarding any of
the aforementioned circumstances or risks. The foreclosure on any Collateral
serving as security held pursuant to the Security Documents, in one or more
judicial or nonjudicial sales, whether or not every aspect of such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or the exercise of any other rights or remedies under the Security
Documents will not affect or impair in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been paid in full
in cash. Each Guarantor waives any defense arising out of any such foreclosure
or exercise of remedies, even though it operates to impair or extinguish any
right of reimbursement, contribution, indemnification or subrogation or other
right or remedy of such Guarantor against any other party or any security.
Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of the Issuers’ financial condition, affairs and assets,
and of other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor


93



--------------------------------------------------------------------------------





assumes and incurs hereunder, and has adequate means to obtain from the Issuers’
on an ongoing basis information relating thereto and each Issuers’ ability to
pay and perform its Obligations under this Indenture, and agrees to assume the
responsibility for keeping, and to keep, so informed for so long as its
Guarantee hereunder is in effect. Each Guarantor hereby acknowledges and agrees
that none of the Holders, the Trustee or any other Person shall be under any
obligation (a) to marshal any assets in favor of such Guarantor or in payment of
any or all of the liabilities of any of the Issuers or any Guarantor under the
Indenture or Security Documents or the obligation of such Guarantor hereunder or
(b) to pursue any other remedy that such Guarantor may or may not be able to
pursue itself any right to which such Guarantor hereby waives.
Each Guarantor warrants and agrees that each of the waivers set forth in this
Section 12.01 is made with full knowledge of its significance and consequences
and that if any of such waivers are determined to be contrary to any applicable
law or public policy, such waivers shall be effective only to the maximum extent
permitted by applicable law.
No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Indenture, the Security Documents or any
other agreement or instrument relating to the Guaranteed Obligations or of any
security or guarantee therefor shall affect, impair or be a defense to this
Guarantee, and this Guarantee shall be primary, absolute and unconditional
notwithstanding the occurrence of any event or the existence of any other
circumstances which might constitute a legal or equitable discharge of a surety
or guarantor except payment in full of the Guaranteed Obligations.
This Guarantee is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Holder or the
Trustee in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Holder or the Trustee would otherwise have. No notice to or demand on
any Guarantor in any case shall entitle such Guarantor to any other further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of any Holder or Trustee to any other or further action in any
circumstances without notice or demand. It is not necessary for any Holder or
Trustee to inquire into the capacity or powers of any of the Issuers or the
Guarantors or the officers, directors, partners or agents acting or purporting
to act on its or their behalf, and any indebtedness made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.
Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Trustee or any Holder in enforcing
any rights under this Section 12.01.
The Guarantee issued by any Guarantor shall be a senior obligation of such
Guarantor.
Each payment to be made by a Guarantor in respect of its Guarantee shall be made
without set-off, counterclaim, reduction or diminution of any kind or nature
(except as required by applicable law).
As used in this Section 12.01, the term “Trustee” shall also include each of the
Paying Agent, Registrar, and Transfer Agent, as applicable.
Section 12.02    Limitation on Guarantor Liability.
(a)    This Section 12.02(a) shall apply to any guarantee (hereafter a “United
States Guarantee”) which is granted as provided under the Agreed Guarantee and
Security Principles by any Guarantor incorporated under the laws of the United
States of America or any State or territory thereof (other than a Parent
Guarantor) (a “US Guarantor”). Each Guarantor and each Holder (by its acceptance
of the benefits of the Guarantee in this Article XII) hereby confirms that it is
its intention that this Guarantee not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act of any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and each Holder (by its acceptance of the benefits of
the Guarantee in this Article XII) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such


94



--------------------------------------------------------------------------------





Guarantor shall be limited to such amount as will, after giving effect to such
maximum amount and all other (contingent or otherwise) liabilities of such
Guarantor that are relevant under such laws and after giving effect to any
rights to contribution pursuant to any agreement providing for an equitable
contribution among such Guarantor and the other Guarantors, result in the
Guaranteed Obligations of such Guarantor in respect of such maximum amount not
constituting a fraudulent transfer or conveyance.
(b)    (%4)    The restrictions in this Section 12.02(b) shall apply to any
guarantee and indemnity (hereinafter the “German Guarantee”) granted by a
Guarantor incorporated under the laws of Germany as a limited liability company
(“GmbH”) (a “German Guarantor”) to secure liabilities of its direct or indirect
shareholder(s) (upstream) or an entity affiliated with such shareholder
(verbundenes Unternehmen) within the meaning of section 15 et seq. of the German
Stock Corporation Act (Aktiengesetz) (cross-stream) (excluding, for the
avoidance of doubt purposes any direct or indirect Subsidiary of such
Guarantor). It is understood and agreed that the limitations set forth in this
Section 12.02(b) shall also apply to any German Guarantor’s obligations under
the Guarantee to repay any amounts owed under Sections 12.04 which are not
attributable to such German Guarantor.
(1)    The restrictions in this Section 12.02(b) shall not apply to the extent
the German Guarantor secures any indebtedness under any Indenture or Security
Document in respect of (i) loans to the extent they are on-lent or otherwise
(directly or indirectly) passed on to the relevant German Guarantor or its
Subsidiaries and such amount on-lent or otherwise passed on is not repaid or
(ii) any other benefit granted under the Indenture or Security Documents.
(2)    The parties to this Indenture agree that if payment under the Guarantee
or enforcement of the Guarantee under the Security Documents to which a German
Guarantor is a party would (i) cause the amount of a German Guarantor’s net
assets, as calculated pursuant to this Section 12.02(b), to fall below the
amount of its registered share capital (Stammkapital), or (ii) increase an
existing shortage of its registered share capital (Vertiefung einer
Unterbilanz), in each case in violation of section 30 of the German Limited
Liability Companies Act (Gesetz betreffend die Gesellschaft mit beschränkter
Haftung) (“GmbHG”) (such events are hereinafter referred to as a “Capital
Impairment”), then the Trustee shall, at the direction of the Requisite Holder
Designee, subject to Sections 12.02(b)(4) and (5) and the applicable provisions
of the Collateral Trust Agreement, demand such payment or enforcement from such
German Guarantor only to the extent such Capital Impairment would not occur.
(3)    If the relevant German Guarantor does not notify the Trustee in writing
(the “Management Notification”) within ten Business Days after the Trustee
notified such German Guarantor of its intention to demand payment under the
Guarantee that a Capital Impairment would occur (setting out in reasonable
detail to what extent a Capital Impairment would occur), then the restrictions
set out in Section 12.02(b)(3) shall not apply.
(4)    If the relevant German Guarantor does not provide an Auditors’
Determination (as defined below) within 30 Business Days from the date on which
the Trustee received the Management Notification then the restrictions set out
in the Section 12.02(b)(3) shall not apply and the Trustee shall not be obliged
to assign or make available to the German Guarantor any net proceeds realized.
(5)    The calculation of net assets (the “Net Assets”) shall only take into
account the sum of the values of the assets of the relevant German Guarantor
determined in accordance with applicable law and court decisions and, if there
is no positive going concern (positive Fortführungsprognose) based on the lower
of book value (Buchwert) and liquidation value (Liquidationswert) (consisting of
all assets which correspond to those items listed in section 266 subsection
(2) A, B and C of the German Commercial Code (Handelsgesetzbuch) “HGB”) less the
relevant German Guarantor’s liabilities (consisting of all liabilities and
liability reserves which correspond to those items listed in accordance with
section 266 subsection (3) B, C and D HGB).


95



--------------------------------------------------------------------------------





(6)    For the purposes of calculating the Net Assets, the following balance
sheet items shall be adjusted as follows:
(A)    the amount of any increase in the registered share capital of the
relevant German Guarantor which was carried out after the relevant German
Guarantor became a party to this Indenture without the prior written consent of
the Trustee shall be deducted from the amount of the registered share capital of
the relevant German Guarantor;
(B)    loans or other contractual liabilities incurred by the relevant German
Guarantor in breach of the Indenture or the Security Documents shall not be
taken into account as liabilities.
(7)    The relevant German Guarantor shall realize, to the extent legally
permitted and commercially reasonable in a situation where it does not have
sufficient Net Assets to maintain its registered share capital, all of its
assets that are shown in the balance sheet with a book value (Buchwert) that is
significantly lower than the market value of the assets if such asset is not
necessary for the German Guarantor’s business (betriebsnotwendig).
(8)    The limitations on demanding payment under this Guarantee set out in this
Section 12.02(b) shall not apply if and to the extent that the German Guarantor
has not taken a specific measure which the Trustee has reasonably requested and
which the relevant German Guarantor is legally permitted to take in order to
avoid demanding payment under the Guarantee causing a Capital Impairment of the
relevant German Guarantor (including without limitation, setting off-claims),
provided that it is commercially justifiable to take such measures.
(9)    If the relevant German Guarantor claims that a Capital Impairment would
occur on payment under this Guarantee, the German Guarantor may (at its own cost
and expense) arrange for the preparation of a balance sheet by a firm of
recognized auditors (the “Auditors”) in order to have such Auditors determine
whether (and, if so, to what extent) any payment under this Guarantee would
cause a Capital Impairment (the “Auditors’ Determination”).
(10)    The Auditors’ Determination shall be prepared, taking into account the
adjustments set out in Section 12.02(b)(6) and (7), by applying the generally
accepted accounting principles applicable from time to time in Germany
(Grundsätze ordnungsmäßiger Buchführung) based on the same principles and
evaluation methods as constantly applied by the relevant German Guarantor in the
preparation of its financial statements, in particular in the preparation of its
most recent annual balance sheet, and taking into consideration applicable court
rulings of German courts. Subject to Section 12.02(b)(15), such Auditors’
Determination shall be binding on the relevant German Guarantor and the Trustee.
(11)    Even if the relevant German Guarantor arranges for the preparation of an
Auditors’ Determination, the relevant German Guarantor’s obligations under the
mitigation provisions set out in Section 12.02(b)(viii) shall continue to exist.
(12)    If, after it has been provided with an Auditors’ Determination which
prevented it from demanding any or only partial payment under this Guarantee,
the Trustee has reasonable grounds to believe that the financial condition of
the relevant German Guarantor as set out in the Auditors’ Determination has
substantially improved (in particular, if the relevant German Guarantor has
taken any action in accordance with the mitigation provisions set out in
Section 12.02(b)(8)), the Trustee may (but shall not be obligated), at the
direction of the Requisite Holder Designee, at the relevant German Guarantor’s
cost and expense, arrange for the preparation of an updated balance sheet of the
relevant German Guarantor by applying the same principles that were used for the
preparation of the Auditors’ Determination by the Auditors who prepared the
Auditors’ Determination pursuant to Section 12.02(b)(10) in order for such
Auditors to determine whether (and, if so, to what extent) the situation leading
to a Capital Impairment has been cured as a result of the improvement of the
financial condition of the relevant German Guarantor. The Trustee may, at the
direction of the Requisite Holder Designee, demand payment under this Guarantee
to the extent that the Auditors determine that the Capital Impairment has been
cured. Without prejudice


96



--------------------------------------------------------------------------------





to the foregoing, the Trustee shall have no obligation to examine or analyze the
financial condition of any German Guarantor.
(13)    Any managing director (Geschäftsführer) of a German Guarantor may
request reimbursement from the Holders (pro rata) or the Trustee for such net
proceeds received by the relevant Holder or Trustee from the realization of the
security and/or guarantee provided hereunder if such managing director is
required to reimburse the German Guarantor pursuant to section 64, sentence 3
GmbHG due to a final non-appealable (rechtskräftig) court decision (other than a
court decision based on omission (Versäumnisurteil) or recognisance
(Anerkenntnis)) which states that either the granting or the enforcement of any
Security Document or a payment under this Guarantee led to the illiquidity
(Zahlungsunfähigkeit) of the relevant German Guarantor, such request to be made
within one month from the date of service (Zustellung) on such managing director
the German Guarantor of such final court decision.
(14)    Notwithstanding any limitation under this Guarantee, the Trustee shall
be entitled (but not required) to further pursue in court payment claims under
this Guarantee granted by the respective German Guarantor if it disagrees with
the Auditor’s Determination by claiming in court that demanding payment under
the German Guarantee against the relevant German Guarantor does not violate §§
30, 31 GmbHG. The agreement of the Trustee to abstain from demanding any or part
of the payment under this Guarantee in accordance with the provisions above
shall constitute neither a waiver (Verzicht) of any right granted under this
Indenture or any Security Document to the Trustee or any Holder nor a definite
defense (Einwendung) of the relevant German Guarantor against any of the
guaranteed obligations.
(15)    In addition to the limitations on the granting, enforcement of and
performance under the German Guarantee set forth in this Section 12.02(b), it is
hereby agreed that the German Guarantor shall have a defense against any claim,
enforcement, or other request for performance or requirement to perform, whether
such requirement is based on statute, contract or otherwise, to the extent such
claim, enforcement or other performance would result in personal liability for
the German Guarantor’s managing director(s) under then applicable law and any
claims arising under the German Guarantee shall be limited to the extent of such
defense, such that such personal liability would not be incurred. Nothing herein
shall nor shall be deemed to prevent the Trustee from asserting, in a court of
law or otherwise, that the claim, enforcement or other request for performance
would not cause the German Guarantor’s managing director(s) to incur any
liability, nor shall it prevent the German Guarantor from asserting, in a court
of law or otherwise, to the contrary.
(16)    The aforementioned provisions shall apply to a limited partnership with
a limited liability company as its general partner (GmbH & Co. KG) mutatis
mutandis and all references to net assets shall be construed as a reference to
the aggregated net assets of the general partner and the limited partnership.
(c)    In respect of any Guarantor which is organized under the laws of the
British Virgin Islands or registered under the British Virgin Islands Business
Companies Act, 2004 (a “BVI Guarantor Entity”), each other Guarantor and each
Holder agrees that the maximum amount a BVI Guarantor Entity shall be liable for
in respect of the Guaranteed Obligations shall be such sum as would be the
maximum amount that such BVI Guarantor Entity could pay whilst still allowing
the directors of the BVI Guarantor Entity to resolve that they are satisfied, on
reasonable grounds, that immediately thereafter (i) the value of the assets of
the BVI Guarantor Entity exceed its liabilities and (ii) the BVI Guarantor
Entity is able to pay its debts as they fall due.
(d)    The provisions of this Section 12.02(d) shall apply in respect of any
Guarantor (an “Australian Guarantor”) which is organized under the laws of
Australia or any political subdivision thereof. A Holder or Trustee may place in
a suspense account any payment it receives from an Australian Guarantor for as
long as it thinks prudent and need not apply it towards satisfying the
Guaranteed Obligations or other money payable under this Guarantee.
Each Holder and the Trustee agrees to pay any money remaining after the
Guaranteed Obligations are discharged either to the relevant Australian
Guarantor (which the Holders or Trustee may do by paying it into an account in
the relevant Australian Guarantor’s name) or to another person entitled to it.
In doing so, it does not incur


97



--------------------------------------------------------------------------------





any liability to the Australian Guarantor. Neither a Holder nor a Trustee is
required to pay an Australian Guarantor interest on any money remaining after
the Guaranteed Obligations are discharged.
An Australian Guarantor is only credited with money from the date the Holder or
Trustee, as applicable, actually receives it.
Australian Guarantor irrevocably appoints the Trustee and each of its authorized
officers individually as its attorney and agrees to formally approve all action
taken by an attorney under this paragraph. Each attorney may: (i) do anything
which the Australian Guarantor may lawfully do to exercise its right of proof
after an insolvency event occurs in respect of any Australian Guarantor in
connection with a matter not connected with its rights as “Guarantor” under this
Guarantee. (These things may be done in the Australian Guarantor’s name or the
attorney’s name and they include signing and delivering documents, taking part
in legal proceedings and receiving any dividend arising out of the right of
proof); (ii) delegate its powers (including this power) and may revoke a
delegation; and (iii) exercise its powers even if this involves a conflict of
duty and even if it has a personal interest in doing so. The attorney need not
account to the relevant Australian Guarantor for any dividend received on
exercising the right of proof under this paragraph except to the extent that any
dividend remains after the Holders or the Trustee, as applicable, have received
all of the Guaranteed Obligations and all other amounts payable under this
guarantee.
Notwithstanding anything to the contrary in this Indenture or in the Security
Documents, and solely for purposes of this Guarantee and the obligations
guaranteed by the Issuers and the Guarantors (other than the Australian
Guarantors) hereunder, the definition of Guaranteed Obligations shall assume
that the Security Documents governed by Australian law and New York law secure
the “Guaranteed Obligations” (as defined in a manner consistent with the
Security Documents governed by a law other than that of Australia) of the
Australian Guarantors instead of the “Secured Money” (as defined in the
applicable Security Documents) of the Australian Guarantors.
(e)    With respect to the Guarantor which is incorporated under the laws of the
Netherlands, this guarantee does not apply to any liability to the extent that
it would result in this guarantee constituting unlawful financial assistance
within the meaning of section 2:98c of the Dutch Civil Code, or any equivalent
and applicable provisions under the laws of the jurisdiction of incorporation of
the relevant Guarantor.
(f)    Subject to the provisions of this Section 12.02(f) and notwithstanding
anything to the contrary in this Indenture, any liability of any Guarantor which
is incorporated under the laws of England and Wales does not apply to any
liability to the extent that it would result in this Guarantee constituting
unlawful financial assistance within the meaning of sections 678 or 679 of the
Companies Act 2006.
(g)    Any Collateral granted by any company incorporated in Spain (a “Spanish
Company”) shall (i) not extend to any obligation incurred in respect of
financing for the purpose of (a) acquiring shares (acciones) representing the
share capital of such Spanish Company or shares (acciones) or quotas
(participaciones sociales) representing the share capital of its holding company
(and, in the case of a Spanish Company incorporated under the form of a
“Sociedad de Responsabilidad Limitada” or “S.L.s”, the shares of its group
companies) or (b) refinancing a previous debt incurred for the acquisition of
shares (acciones) representing the share capital of such Spanish Company or
shares (acciones) or quotas (participaciones sociales) representing the share
capital of its holding company (and, in the case of a Spanish Company
incorporated under the form of a “Sociedad de Responsabilidad Limitada” or
“S.L.s”, the shares of its group companies), and shall (ii) be deemed not to be
undertaken or incurred by the Spanish Company to the extent that the same would
constitute unlawful financial assistance within the meaning of Articles 143 and
150 of the Spanish Capital Companies Law (Real Decreto Legislativo 1/2010 de 2
de julio, por el que se aprueba el texto refundido de la Ley de Sociedades de
Capital) or any other legal provision that may substitute such articles in the
future.
For these purposes, a reference to a “holding company” of any Spanish Company
shall mean the company which, directly or indirectly, owns the majority of the
voting rights of the Spanish Company or that may have a dominant influence on
such Spanish Company. It shall be presumed that one company has a dominant
influence on another company when (i) any of the scenarios set out in section 1
of article 42 of the Spanish


98



--------------------------------------------------------------------------------





Commercial Code (Código de Comercio) are met; or (ii) when at least half plus
one of the members of the managing body of the Spanish Company are also members
of the managing body or top managers (altos directivos) of the dominant company
or of another company controlled by such dominant company.
The Collateral provided by Spanish Company incorporated under the form of a
“Sociedades de Responsabilidad Limitada” or “S.L.s”, is subject to the following
restrictions: (a) S.L.s can only issue notes up to an aggregate maximum amount
of twice its own equity (“recursos propios”), unless the issue is secured by a
mortgage, a pledge of securities, a public guarantee or a joint and several
guarantee from a credit institution and, to the extent that such restriction may
also apply to S.L.s when securing the Notes, a similar restriction shall be
applicable to the Collateral granted by a Spanish Company incorporated under the
form of S.L.s. (b) S.L.s are prohibited to issue or secure notes convertible
into quotas (participaciones sociales).
(h)    The Guaranteed Obligations shall be subject to the Agreed Guarantee and
Security Principles, and the foregoing limitations and terms may be modified and
amended pursuant to guarantee granted by a particular guarantor as provided for
and in accordance with the Agreed Guarantee and Security Principles. Subject to
the Agreed Guarantee and Security Principles, each of the Issuers will use
reasonable best efforts to procure that each of the guarantors of the 2021 Notes
(that is not an ABL Guarantor) shall enter into a guarantee pursuant to Section
12.01 hereof as soon as reasonably practicable or by entering into a
supplemental indenture to this Indenture upon or following the Issue Date
(including any modifications to the limitation provisions set out in Section
12.02 hereof as may be reasonably agreed between legal counsel to the relevant
Guarantor and the Holders) and in any event must enter into a guarantee pursuant
to Section 12.01 hereof within 21 Business Days of the Issue Date.
(i)    Notwithstanding anything to the contrary herein, the Obligations of the
Parent under this Indenture (including, without limitation, the Parent’s
Guarantee of the Notes), shall not be guaranteed by the Issuer, the Co-Issuer or
any other Guarantor hereunder.
(j)    Notwithstanding anything to the contrary herein, the guarantees by TRU
(Holdings) Limited, TRU Europe Limited, TRU (UK) H8 Limited and/or any other
Guarantor that is a disregarded entity for U.S. federal income tax purposes
will, except with respect to the guarantees by the European ABL Obligors, Spain
Propco and France Propco, be, in each case, without recourse to any voting stock
in excess of 65% of any subsidiary of such Guarantor that is a CFC or FSHCO.
Section 12.03    Execution and Delivery. Each Guarantor hereby agrees that its
execution and delivery of this Indenture or any supplemental indenture to this
Indenture executed on behalf of such Guarantor by an officer thereof in
accordance with Section 4.16 hereof shall evidence its Guarantee set forth in
Section 12.01 hereof and shall remain in full force and effect notwithstanding
the absence of the endorsement of any notation of such Guarantee on the Notes.
Upon execution and delivery of or any supplemental indenture to this Indenture,
if applicable, the Guarantees set forth in this Indenture shall be deemed duly
delivered, without any further action by any Person, on behalf of the
Guarantors.
If an officer of a Guarantor whose signature is on this Indenture or any
supplemental indenture to this Indenture no longer holds that office at the time
the Trustee authenticates any Note, the Guarantee of such Guarantor shall be
valid nevertheless.
The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture or any supplemental indenture to this Indenture on behalf of the
Guarantors.
Section 12.04    Subrogation. Each Guarantor shall be subrogated to all rights
of Holders against the Issuers in respect of any amounts paid by any Guarantor
pursuant to the provisions of Section 12.01 hereof; provided that, if an Event
of Default has occurred and is continuing, no Guarantor shall be entitled to
enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Issuers under this
Indenture or the Notes shall have been paid in full.


99



--------------------------------------------------------------------------------





Section 12.05    Benefits Acknowledged. Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by this Indenture and that the guarantee and waivers made by it
pursuant to its Guarantee are knowingly made in contemplation of such benefits.
Section 12.06    Release of Guarantees. A Guarantee by a Guarantor, if any,
shall be automatically and unconditionally released and discharged, and no
further action by such Guarantor, the Issuers or the Trustee is required for the
release of such Guarantor’s Guarantee:
(a)    upon any sale, exchange or transfer (by merger or otherwise) of the
Capital Stock of such Guarantor (following which the applicable Guarantor is no
longer a Restricted Subsidiary) which sale, exchange or transfer is not
prohibited by the applicable provisions of this Indenture;
(b)    in the case of any Restricted Subsidiary that after the Issue Date is
required to guarantee the Notes pursuant to Section 4.16 hereof, upon the
release or discharge of the guarantee that resulted in the creation of such
Guarantee;
(c)    [Reserved];
(d)    upon the discharge of the Issuers’ obligations under this Indenture, in
accordance with the terms of this Indenture; or
(e)    in accordance with the European ABL Intercreditor Agreement.
Upon delivery by the Issuers to the Trustee of an Officer’s Certificate and
Opinion of Counsel to the effect that such release complies with this Indenture,
the Trustee will execute any documents reasonably requested by the Issuers or
such Guarantor in order to evidence the release of any Guarantor from its
obligations under its Guarantee (but, for the avoidance of doubt, no such
document or evidence shall be required hereunder in order to effect such
release).
ARTICLE XIII    

SATISFACTION AND DISCHARGE
Section 13.01    Satisfaction and Discharge. This Indenture shall be discharged
and shall cease to be of further effect as to all Notes (other than certain
rights of the Trustee and the Issuers’ obligations in connection therewith),
when either:
(1)    all Notes theretofore authenticated and delivered, except lost, stolen or
destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust, have been delivered to the
Trustee for cancellation; or
(2)    (%5) all Notes not theretofore delivered to the Trustee for cancellation
have become due and payable by reason of the making of a notice of redemption or
otherwise, shall become due and payable within one year or may be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Issuers, and the Issuers or any Guarantor has irrevocably
deposited or caused to be deposited with the Trustee as trust funds in trust
solely for the benefit of the Holders of the Notes, cash in U.S. dollars,
Government Securities, or a combination thereof, in such amounts as will be
sufficient without consideration of any reinvestment of interest in the opinion
of an accounting, appraisal or investment banking firm of national standing (in
the case of Government Securities) to pay and discharge the entire indebtedness
on the Notes not theretofore delivered to the Trustee for cancellation for
principal, premium and accrued interest to the date of maturity or redemption;
(A)    no Default (other than that resulting from borrowing funds to be applied
to make such deposit and any similar and simultaneous deposit relating to other
Indebtedness and, in each case, the granting of Liens in connection therewith)
with respect to this Indenture or the Notes shall have occurred


100



--------------------------------------------------------------------------------





and be continuing on the date of such deposit or shall occur as a result of such
deposit, and such deposit will not result in a breach or violation of, or
constitute a default under, any agreement relating to Indebtedness in excess of
$50.0 million (except such threshold shall be $175.0 million in the case of the
Parent), other than under this Indenture, to which the Issuers or any Guarantor
is a party or by which the Issuers or any Guarantor is bound (other than that
resulting from borrowing funds to be applied to make such deposit and any
similar and simultaneous deposit relating to other Indebtedness and in each
case, the granting of Liens in connection therewith);
(B)    the Issuers have paid or caused to be paid all sums payable by them under
this Indenture; and
(C)    the Issuers have delivered irrevocable instructions to the Trustee to
apply the deposited money toward the payment of the Notes at the stated maturity
date or the Redemption Date, as the case may be.
In addition, the Issuer must deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.
The Collateral will be released from the Lien securing the Notes upon a
satisfaction and discharge in accordance with the provisions of this
Section 13.01.
Notwithstanding the satisfaction and discharge of this Indenture, if money shall
have been deposited with the Trustee pursuant to subclause (A) of clause (2) of
this Section 13.01, the provisions of Section 13.02 hereof shall survive.
Section 13.02    Application of Trust Money. All money deposited with the
Trustee pursuant to Section 13.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Issuers
acting as their own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium) and interest for whose payment
such money has been deposited with the Trustee; but such money need not be
segregated from other funds except to the extent required by law.
If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 13.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuers’ and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 13.01 hereof; provided that if the Issuers have made any payment of
principal of, premium or interest on any Notes because of the reinstatement of
its obligations, the Issuers shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money or Government Securities held
by the Trustee or Paying Agent.
The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Securities
deposited pursuant to Section 13.01 hereof or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes or the
Trustee.
ARTICLE XIV    

MISCELLANEOUS
Section 14.01    [Reserved].
Section 14.02    Notices.


101



--------------------------------------------------------------------------------





Any notice or communication by the Issuers, any Guarantor, or the Trustee to the
others is duly given if in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested), fax or
overnight air courier guaranteeing next day delivery, to the others’ address:
If to the Issuers and/or any Guarantor:
c/o Toys “R” Us, Inc.
One Geoffrey Way
Wayne, NJ 07470
Fax No.: (973) 617-4005
Attention: Chief Financial Officer and General Counsel
If to the Trustee, Registrar, Paying Agent or Transfer Agent:
Wilmington Savings Fund Society, FSB
500 Delaware Avenue
Wilmington, DE, 19801
Attention: TRU Taj 11.0% Senior Secured ABL DIP Notes
The Issuers, any Guarantor or the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.
All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; at the time sent, if delivered electronically; five calendar days
after being deposited in the mail, postage prepaid, if mailed by first-class
mail; when receipt acknowledged, if faxed; and the next Business Day after
timely delivery to the courier, if sent by overnight air courier guaranteeing
next day delivery; provided that any notice or communication delivered to the
Trustee shall be deemed effective upon actual receipt thereof.
Any notice or communication to a Holder shall be delivered electronically or
mailed by first-class mail, certified or registered, return receipt requested,
or by overnight air courier guaranteeing next day delivery to its address shown
on the register kept by the Registrar. Failure to mail or electronically deliver
a notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.
Notwithstanding anything herein to the contrary, where this Indenture provides
for notice to the Holders in any manner, such notice may be sent or transmitted
to Holders of Global Notes in any manner that is in accordance with the
procedures of the Depositary and shall be deemed to be sufficient giving of such
notice for every purpose hereunder. If a notice or communication is mailed or
delivered in the manner provided above within the time prescribed, it is duly
given, whether or not the addressee receives it.
If the Issuers mail or electronically deliver a notice or communication to
Holders, it shall mail or electronically deliver a copy to the Trustee and each
Agent at the same time.
Section 14.03    [Reserved].
Section 14.04    Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Issuers or any of the Guarantors to the Trustee to
take any action under this Indenture, the Issuers or such Guarantor, as the case
may be, shall furnish to the Trustee:
(1)    An Officer’s Certificate in form reasonably satisfactory to the Trustee
(which shall include the statements set forth in Section 14.05 hereof) stating
that, in the opinion of the signers, all conditions precedent and covenants, if
any; provided for in this Indenture relating to the proposed action have been
satisfied; and


102



--------------------------------------------------------------------------------





(2)    An Opinion of Counsel in form reasonably satisfactory to the Trustee
(which shall include the statements set forth in Section 14.05 hereof) stating
that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.
Section 14.05    Statements Required in Certificate or Opinion. Each certificate
or opinion with respect to compliance with a condition or covenant provided for
in this Indenture (other than a certificate provided pursuant to Section 4.04
hereof) shall include:
(a)    a statement that the Person making such certificate or opinion has read
such covenant or condition;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c)    a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with (and, in the case of an Opinion of Counsel, may be limited to
reliance on an Officer’s Certificate as to matters of fact); and
(d)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.
Section 14.06    Rules by Trustee and Agents. The Trustee may make reasonable
rules for action by or at a meeting of Holders. The Registrar or Paying Agent
may make reasonable rules and set reasonable requirements for its functions.
Section 14.07    No Personal Liability of Directors, Officers, Employees and
Stockholders. No director, officer, employee, incorporator, stockholder, member
or limited partner of the Issuers or any Guarantor or any of their parent
companies (other than the Issuers and the Guarantors) shall have any liability
for any obligations of the Issuers or the Guarantors under the Notes, the
Guarantees, if any, or this Indenture or for any claim based on, in respect of,
or by reason of such obligations or their creation. Each Holder by accepting the
Notes waives and releases all such liability. The waiver and release are part of
the consideration for issuance of the Notes.
Section 14.08    Governing Law. THIS INDENTURE, THE NOTES AND ANY GUARANTEE WILL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
Section 14.09    Waiver of Jury Trial. EACH OF THE ISSUERS, THE GUARANTORS AND
THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
Section 14.10    Force Majeure. In no event shall any of the Trustee, Paying
Agent, Registrar, Transfer Agent or Collateral Trustee be responsible or liable
for any failure or delay in the performance of their obligations under this
Indenture arising out of or caused by, directly or indirectly, forces beyond
their reasonable control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.
Section 14.11    No Adverse Interpretation of Other Agreements. This Indenture
may not be used to interpret any other indenture, loan or debt agreement of the
Issuers or the Restricted Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.


103



--------------------------------------------------------------------------------





Section 14.12    Successors. All agreements of the Issuers in this Indenture and
the Notes shall bind its successors. All agreements of the Trustee and the
Paying Agent, Registrar and Transfer Agent in this Indenture shall bind their
respective successors. All agreements of each Guarantor in this Indenture shall
bind its successors, except as otherwise provided in Section 12.06 hereof.
Section 14.13    Severability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
Section 14.14    Counterpart Originals. The parties may sign any number of
copies of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. The exchange of copies of this Indenture
and of signature pages by facsimile or PDF transmission shall constitute
effective execution and delivery of this instrument as to the parties hereto and
may be used in lieu of the original instrument for all purposes. Signatures of
the parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.
Section 14.15    Table of Contents, Headings, etc. The Table of Contents, Cross
Reference Table and headings of the Articles and Sections of this Indenture have
been inserted for convenience of reference only, are not to be considered a part
of this Indenture and shall in no way modify or restrict any of the terms or
provisions hereof.
Section 14.16    USA Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the USA Patriot Act the Trustee and Agents, like
all financial institutions and in order to help fight the funding of terrorism
and money laundering, are required to obtain, verify, and record information
that identifies each person or legal entity that establishes a relationship or
opens an account. The parties to this Indenture agree that they will provide the
Trustee and the Agents with such information as they may request in order to
satisfy the requirements of the USA Patriot Act.
Section 14.17    Consent to Jurisdiction and Service. In relation to any legal
action or proceedings arising out of or in connection with this Indenture, the
Notes and the Guarantees, the Trustee and the Collateral Trustee (in the case of
clauses (a) and (b) below only), the Issuers and each Guarantor that is
organized under laws other than the United States or a state thereof
(a) irrevocably submits to the jurisdiction of the federal and state courts in
the Borough of Manhattan in the City, County and State of New York, United
States, (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agree not to plead or claim
the same, (c) designates and appoints Toys “R” Us, Inc., One Geoffrey Way,
Wayne, NJ 07470 as its authorized agent upon which process may be served in any
such action or proceeding that may be instituted in any such court and
(d) agrees that service of any process, summons, notice or document by U.S.
registered mail addressed to such agent for service of process, with written
notice of said service to such Person at the address of the agent for service of
process set forth in clause (c) of this Section 14.17 shall be effective service
of process for any such action or proceeding brought in any such court. .
Section 14.18    Currency Indemnity. The U.S. Dollar is the sole currency of
account and payment for all sums payable by the Issuer, the Co-Issuer or any
Guarantor under or in connection with the Notes and the Guarantees, including
damages. Any amount with respect to the Notes or the Guarantees thereof received
or recovered in a currency other than U.S. Dollars, whether as a result of, or
the enforcement of, a judgment or order of a court of any jurisdiction, in the
winding-up or dissolution of the Issuer , the Co-Issuer or any Guarantor or
otherwise by any Holder or by the Trustee, in respect of any sum expressed to be
due to it from the Issuer, the Co-Issuer or any Guarantor will only constitute a
discharge to the Issuer, the Co-Issuer or any Guarantor to the extent of the
U.S. Dollar amount that the recipient is able to purchase with the amount so
received or recovered in such other currency on the date of such receipt or
recovery (or, if it is not practicable to make such purchase on such date, on
the first date on which it is practicable to do so).
IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the date first above written.


104



--------------------------------------------------------------------------------





[Signatures on following pages]






105



--------------------------------------------------------------------------------






AS ISSUERS
 
 
 
TRU TAJ LLC
 
 
By:
 
/s/ Matthew Finigan
 
 
Name: Matthew Finigan
 
 
Title: Vice President - Treasurer
 
TRU TAJ FINANCE, INC.
 
 
By:
 
/s/ Matthew Finigan
 
 
Name: Matthew Finigan
 
 
Title: Vice President - Treasurer
 


AS PARENT GUARANTORS
TOYS “R” US, INC.
 
 
By:
 
/s/ Matthew Finigan
 
 
Name: Matthew Finigan
 
 
Title: Vice President - Treasurer
 
TOYS “R” US EUROPE LLC
 
 
By:
 
/s/ Matthew Finigan
 
 
Name: Matthew Finigan
 
 
Title: Vice President - Treasurer
 
TRU TAJ HOLDINGS 1, LLC
 
 
By:
 
/s/ Matthew Finigan
 
 
Name: Matthew Finigan
 
 
Title: Vice President - Treasurer










--------------------------------------------------------------------------------





 
 
 
TRU TAJ HOLDINGS 2 LIMITED
 
 
By:
 
/s/ Robert S. Zarra
 
 
Name: Robert S. Zarra
 
 
Title: Director
 
TRU TAJ HOLDINGS 3, LLC
 
 
By:
 
/s/ Matthew Finigan
 
 
Name: Matthew Finigan
 
 
Title: Vice President - Treasurer
 
AS GUARANTORS
TRU (HOLDINGS) LIMITED
 
 
By:
 
/s/ Robert S. Zarra
 
 
Name: Robert S. Zarra
 
 
Title: Director
 

TRU TAJ (EUROPE) HOLDINGS, LLC


By:
 
/s/ Matthew Finigan
 
 
Name: Matthew Finigan
 
 
Title: Vice President - Treasurer





AS TRUSTEE AND COLLATERAL TRUSTEE


 
 
 
WILMINGTON SAVINGS FUND SOCIETY, FSB
 
 
By:
 
/s/ Geoffrey L. Lewis
 
 
Name: Geoffrey L. Lewis
 
 
Title: Vice President












--------------------------------------------------------------------------------






SCHEDULE A
Agreed Guarantee and Security Principles
1.
Generally:

1.1    (a) The guarantees to be provided under the Indenture by each Guarantor
that is a Foreign Subsidiary of the Parent, and (b) the security to be provided
under the Indenture and the Security Documents by any of the Issuers or the
Guarantors providing security for the Secured Obligations (each such obligor
described in clauses (a) and (b), collectively, the “Applicable Grantors”), will
in each case be given in accordance with certain agreed guarantee and security
principles (the “Agreed Guarantee and Security Principles”). This Schedule A
identifies the Agreed Guarantee and Security Principles and addresses the manner
in which the Agreed Guarantee and Security Principles may impact on or be
determinant of the guarantees and security proposed to be taken in relation to
the Notes and the Indenture.
1.2    The Agreed Guarantee and Security Principles embody a recognition by all
parties that there may be certain legal and practical difficulties in obtaining
effective guarantees or security from all relevant Applicable Grantor in every
jurisdiction in which those members are located. In particular:
(a)    general statutory limitations, financial assistance, corporate benefit,
fraudulent preference, “thin capitalization” rules, retention of title claims
and similar matters may limit the ability of an Applicable Grantor to provide a
guarantee or security or may require that the guarantee be limited by an amount
or otherwise, provided that the relevant Applicable Grantor shall use reasonable
endeavors to overcome such obstacle;
(b)    Applicable Grantors will not be required to give guarantees or enter into
security documents if (or to the extent) it is not within the legal capacity of
the relevant Applicable Grantors or if the same would conflict with the
fiduciary duties of those directors or contravene any legal prohibition or
regulatory condition or it is generally accepted (taking into account market
practice in respect of the giving of guarantees and security for financial
obligations in the relevant jurisdiction) that it would result in a material
risk of personal or criminal liability on the part of any officer of an
Applicable Grantor provided that the Applicable Grantor shall use reasonable
endeavors to overcome any such obstacle;
(c)    a key factor in determining whether or not security shall be taken is the
applicable cost (including adverse effects on interest deductibility
registration taxes and notarial costs) which shall not be materially
disproportionate to the benefit to the Holders of obtaining such security;
(d)    it is expressly acknowledged that it may be either impossible or
impractical to create security over certain categories of assets in which event
security will not be taken over such assets;
(e)    any assets subject to contracts, leases, licenses or other arrangements
with a third party which prevent those assets from being charged will be
excluded from any relevant security document; provided that reasonable endeavors
to obtain consent to charging any such assets shall be used by the Applicable
Grantors if the Applicable Grantor in good faith determines the relevant asset
is material and such endeavors will not involve placing commercial relationships
with third parties in jeopardy but unless prohibited this shall not prevent
security being given over any receipt or recovery under such contract lease,
license or other arrangement;
(f)    the granting of security or the perfection of the security granted will
not be required if it would have a Material Adverse Effect on the ability of the
relevant Applicable Grantor to conduct its operations and business in the
ordinary course as otherwise permitted by the Indenture and the Security
Documents;







--------------------------------------------------------------------------------





(g)    notwithstanding any other provision (other than clause (h) below) of the
Indenture or the Security Documents to the contrary, (i) no Obligation under the
Notes or the Guarantees shall be (or be deemed to be) guaranteed by, or
otherwise supported directly or indirectly by the assets (including shares in a
Subsidiary) of, any Person that is or becomes an Excluded Subsidiary and (ii)
not more than 65 per cent of the Voting Stock and 100 per cent of the non-Voting
Stock of any FSHCO or any first tier CFC that is not a Subsidiary of a FSHCO
shall be pledged as security for an Obligation under the Notes or the
Guarantees, provided, however, for the avoidance of doubt, that no shares of any
Subsidiary of a first tier CFC or any Subsidiary of FSHCO shall be required to
be pledged; provided, further, that in the event the stock of any CFC or FSHCO
is pledged in support of the obligations under the 2021 Notes (the “2021 Note
Obligations”), the stock that is pledged in support of the Obligation under the
Notes or the Guarantees, as applicable, shall be the same stock that is pledged
with respect to such 2021 Note Obligations; and
(h)    notwithstanding anything to the contrary herein, the guarantees by TRU
(Holdings) Limited, TRU Europe Limited, TRU (UK) H8 Limited and/or any other
Guarantor that is a disregarded entity for U.S. federal income tax purposes will
be, except with respect to the guarantees by the European ABL Obligors and Spain
Propco (and after the refinancing of the France Propco Loan, France Propco) be,
in each case, without recourse to any Voting Stock in excess of 65% of any
subsidiary of such Guarantor that is a CFC or FSHCO; provided, that in the event
the stock of any CFC or FSHCO is pledged in support of the 2021 Note
Obligations, the stock that is pledged in support of such Guarantee shall be the
same stock that is pledged with respect to such 2021 Note Obligations. For the
avoidance of doubt, (i) the European ABL Obligors and Spain Propco (and after
the refinancing of the France Propco Loan, France Propco) will, in each case, be
Guarantors and (ii) there shall be no restrictions on pledges of Voting Stock or
non-Voting Stock of any European ABL Obligor or Spain Propco (or after the
refinancing of the France Propco Loan, France Propco).
2.
Guarantees and Security

2.1    Each guarantee will be an upstream, cross-stream and/or downstream
guarantee, as applicable, and each guarantee will be for all liabilities and
Obligations of the Issuers and the Guarantors (for the avoidance of doubt, not
including the liabilities and Obligations of the Parent) under the Notes and the
Indenture in accordance with, and subject to any contrary requirements of, the
Agreed Guarantee and Security Principles in each relevant jurisdiction. Each
Issuer, Co-Issuer or Guarantor granting security shall do so for all liabilities
and Obligations of the Issuers and the Guarantors (for the avoidance of doubt,
not including the liabilities and Obligations of the Parent) under the Notes and
the Indenture to the extent such guarantee may be considered valid, binding and
enforceable under any applicable law.
2.2    Where an Applicable Grantor pledges or grants a charge or other security
interest over shares or bank accounts, the security document will (subject to
agreed exceptions) be governed by the law of the country of incorporation of the
company whose shares are being pledged or charged or secured (or in which the
relevant bank accounts are situated) and not by the law of the country of the
pledgor or chargor.
2.3    Subject to 1.2, in the event that an Applicable Grantor owns shares in a
company (other than a dormant company and any Excluded Subsidiary pursuant to
clause (iv) of the definition thereof) incorporated in Australia, Austria,
Portugal, Switzerland, France, England, the Netherlands, the British Virgin
Islands, Spain or Germany, security shall be created and perfected over such
shares in accordance with the law of such jurisdiction.
2.4    In the event that an Applicable Grantor shall own shares in a
jurisdiction which is not Australia, Austria, Portugal, Switzerland, France,
England, the Netherlands, the British Virgin Islands, Spain or Germany, no steps
shall be taken to create or perfect security over such shares in such company.
No security shall be required to given in any shares or investments in any joint
venture or similar arrangement or any Restricted Subsidiary that is not wholly
owned by another Restricted Subsidiary to the extent the applicable joint
venture agreement or similar agreement governing such joint venture or
Restricted Subsidiary prohibits such creation or perfection.







--------------------------------------------------------------------------------





3.
Terms of Security Documents

The following principles will be reflected in the terms of any security taken in
connection with the Notes and the Indenture:
(a)    security will not be enforceable by the Collateral Trustee until an Event
of Default has occurred and notice of such Event of Default and of intent to
take enforcement action pursuant to the Indenture or the Security Documents has
been given by the Trustee, Collateral Trustee or the Holders in accordance with
the Indenture (a “Declared Default”);
(b)    the Security Documents should only operate to create security rather than
to impose new commercial obligations. Accordingly, they should not contain
additional undertakings or indemnities (such as in respect of insurance,
information or the payment of costs) unless required for the creation or
perfection of security or unless it is generally accepted that any such
additional undertakings or indemnities are required in the relevant jurisdiction
(taking into account market practice in respect of the giving of guarantees and
security for financial obligations in the relevant jurisdiction);
(c)    in respect of the share pledges or charges and pledges of intra-group
receivables, until a Declared Default has occurred: (a) the pledgors or chargors
will be permitted to retain and to exercise voting rights to any shares pledged
by them in a manner which (i) does not adversely affect the value of the
security or the validity or enforceability of the security, in each case other
than to the extent permitted under the Indenture, or (ii) does not cause an
Event of Default to occur, and (b) the pledgors or chargors will be permitted to
receive dividends on pledged or charged shares (and payment of charged
intra-group receivables) and retain the proceeds and/or make the proceeds
available for purposes not prohibited under the Indenture;
(d)    the Trustee or Collateral Trustee should only be able to exercise any
power of attorney granted to them under the terms of the Indenture or Collateral
Trust Agreement following an Event of Default or failure to comply with a
further assurance or perfection obligation with respect to the security.
(e)    a security document will only be required to be notarized if required by
law in order for the relevant security to be perfected or become effective or
admissible in evidence;
(f)    in respect of any real estate asset to be subject to security, no title
investigations, surveys or other diligence on any such real estate asset will be
required and no title insurance will be required;
(g)    except as otherwise required by the Collateral Trustee acting at the
direction of the Requisite Holders following the occurrence of an Event of
Default, there shall not be fixed security over banks accounts, cash or
receivables or any obligation to hold or pay cash or receivables in a particular
account until a Declared Default has occurred and no Applicable Grantor will be
required to change its banking arrangement or standard terms and conditions in
connection with the granting of bank account security;
(h)    no security shall be granted over parts, stock, moveable plant, equipment
or receivables if it would require labelling, segregation or periodic listing or
specification of such parts, stock, moveable plant, equipment or receivables
unless the ABL Lenders have a lien on any such assets, provided that the
Trustee, Collateral Trustee or any Holder may not require separate or additional
labelling, segregation, periodic listing or specification of the relevant parts,
stock, moveable plant, equipment or receivables that is separate from or
additional to that required by any lien from which the ABL Lender benefits. No
security shall be granted over any intellectual property which cannot be secured
under the terms of any relevant licensing agreement (provided that the Grantor
thereunder has used reasonable endeavors to obtain consent







--------------------------------------------------------------------------------





under the applicable licensing agreement to the grant of the security interest
in the underlying intellectual property);
(i)    each security document entered into by a European ABL Shared Grantor must
contain a clause to the effect that if there is a conflict between a provision
of that security document and the European ABL Intercreditor Agreement then (to
the fullest extent permitted by law) the European ABL Intercreditor Agreement
will take priority over the relevant provision of that security document;
(j)    the terms and extent of the Liens entered into by a European ABL Shared
Grantor in respect of the Note Obligations (without affecting the other Agreed
Guarantee and Security Principles) shall be substantially based on the Liens
granted by that European ABL Shared Grantor in respect of the Senior Obligations
(as such terms are defined in the European ABL Intercreditor Agreement); and
(k)    if the Discharge of Senior Obligations (in each case as such terms are
defined in the European ABL Intercreditor Agreement) has not occurred, (without
affecting the foregoing Agreed Guarantee and Security Principles) in respect of
any security granted by any European ABL Shared Grantor over assets such as
receivables, bank accounts or insurances (or any other asset as to which notice
would otherwise be given to a third party to perfect such security), no notice
shall be sent to any third party debtor, bank or other relevant person in
connection with that security granted in respect of all liabilities and
Obligations of the Issuers and the Guarantors until such time as the Discharge
of Senior Obligations occurred (subject to the principles set out in 1.2 above).
Where:
“European ABL Shared Grantor” has the meaning given to the term Grantor in the
European ABL Intercreditor Agreement.













--------------------------------------------------------------------------------






SCHEDULE B
AGREED ON-LENDING PRINCIPLES
1.    Any Investment in a Person directly or indirectly using the proceeds of
the Notes shall be evidenced in the form of an intercompany note on terms
reasonably acceptable to the Requisite Holders and:
(1)    any Person to whom the proceeds of the Notes is lent must become a
Guarantor and pledge its assets to secure the Note Obligations in accordance
with, and subject to, the Agreed Guarantee and Security Principles no later than
the date falling 45 days after the date on which such proceeds are on-lent to
that Person; or
(2)    on or prior to the date falling 45 days after the date on which such
proceeds are on-lent to that Person, such intercompany note will be (a) secured
by the highest priority lien on the assets of such Person, and (b) pledged to
secure the Note Obligations on a first-priority basis (subject to Permitted
Liens) in accordance with, and subject to, the Agreed Guarantee and Security
Principles;
provided, however, in the case of clauses (1) and (2), the priority of such
security and liens are subject to (a) the Agreed Guarantee and Security
Principles and (b) any agreements of such Person then existing and not created
in contemplation of such Investment made under such intercompany note
(including, without limitation, those agreements with third party creditors in
whose favor Permitted Liens have been granted).
2.    Notwithstanding the foregoing, with respect to Investments in the UK Group
that are made prior to the entry of the Final Financing Order, such Investments
shall be made in the form of an intercompany note (the “Initial UK Note”) to
each member of the UK Group that borrows the Initial UK Note (each, a “Relevant
UK Group Borrower”) on terms reasonably acceptable to the Requisite Holders, and
shall mature and be repayable to Issuer on the tenth Business Day after the
issuance of such Final Financing Order, provided that the funds necessary to
repay such Initial UK Note are otherwise eligible to be released from the Escrow
Account under the terms of the Note Purchase Agreement. The Issuer shall lend to
the Relevant UK Group Borrowers sufficient funds to repay the Initial UK Note at
its maturity in the form of another intercompany note that is secured by each
Relevant UK Group Borrower as contemplated by Section 11.01(c)(2) at the time it
is issued, subject to the secured obligations under such security not exceeding
the total amount borrowed by the Relevant UK Group Borrowers under that
intercompany note until (i) consent is obtained under the European ABL Facility
to secure in full the Note Obligations and (ii) the obligations under the 2021
Notes or the European ABL Facility is discharged and cancelled in full.
3.    Any applicable Issuer or Restricted Subsidiary of the Issuer shall use
reasonable best efforts to defend its title or interest in any intercompany note
owed to it against any claims or Liens, however arising, of any other Persons,
except to the extent not permitted by applicable intercreditor arrangements
(including the Intercreditor Agreement and the DIP Orders).











--------------------------------------------------------------------------------






Schedule C
Scheduled Indebtedness under 4.10(b)(2)(ii)




1.
$21,673,000 Debenture due 2021 of Toys Delaware and Parent

2.
$507,131,267 Propco II Mortgage Loan, due fiscal 2019 of Toys “R” Us Property
II, LLC

3.
$70,198,319 Giraffe Junior Mezzanine Loan, due fiscal 2019 of Giraffe Junior
Holdings, LLC

4.
$208,340,000 7.375% senior notes, due fiscal 2018 of Parent.

5.
$858,562,573 Propco I Term Loan

6.
$582,749,000 of 2021 Notes of the Issuer and Co-Issuer

7.
GBP 263,159,000 UK Propco Debt of UK Propco

8.
Euro 45,300,000 France Propco Debt of France Propco

9.
CAD 73,400,000 of Toys “R” Us (Canada) Ltd. due to failed sale and lease-back
accounting relating to the Concord Distribution Center

10.
Approximately Euro 5,000,000 in France due to failed sale and lease-back
accounting

11.
Approximately $2,000,000 of various loans in Europe and Australia

12.
Approximately $167,000,000 of finance obligations associated with capital
projects at the Toys Delaware Group

13.
Approximately $5,400,000 of finance obligations associated with capital projects
at Propco I










--------------------------------------------------------------------------------








Schedule D
Reporting Template


Schedule D Part I
TRU TAJ LLC AND SUBSIDIARIES EXCLUDING PROPCO 1 (UNAUDITED)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(In millions)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PUBLIC
 
 
 
 
 
ADVISORS ONLY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TAJ
(Ex. P1)
 
EUR
(Ex. UK)
 
UK
 
AUSTRL.
 
ASIA
 
CORP
+ OTHER
 
TAJ
(Cons)
CONDENSED CONSOLIDATED
OPERATIONS DATA
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(UNAUDITED)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Sales
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cost of sales
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Gross margin
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Selling, general and
administrative expenses
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Depreciation and amortization
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other expense (income), net
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Intercompany expense
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total operating expenses
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Operating earnings
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Interest expense (net)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Loss) earnings before income taxes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EBITDA (ex. P1)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Capital expenditures
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SELECT BALANCE SHEET ITEMS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cash and cash equivalents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Merchandise inventories
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Restricted cash
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Accounts payable
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Current portion of long-term debt
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Long-term debt
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------







Schedule D Part II
 
 
Additional public disclosure for Europe/Australia group:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sales:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EBITDA:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cash (including Taj cash):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ABL balance:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Excess ABL Availability:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Additional public disclosure (PROVIDED QUARTERLY)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Same Store Sales (% change YoY):
 
 
 
 
 
 
 
 
Europe / Australia ex. UK:
 
 
 
 
 
 
 
 
 
UK:
 
 
 
 
 
 
 
 
 
 
 
 
 
Asia:
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT A
[Face of Note]
[Insert the Global Note Legend, if applicable, pursuant to the provisions of the
Indenture]
[Insert the Private Placement Legend, if applicable, pursuant to the provisions
of the Indenture]
[Insert the Regulation S Temporary Global Note Legend, if applicable, pursuant
to the provisions of the Indenture]
[THIS NOTE MAY HAVE BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S.
FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, THE AMOUNT OF ANY OID, THE ISSUE
DATE AND THE YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY SENDING A WRITTEN
REQUEST TO TOYS “R” US, INC., ONE GEOFFREY WAY, WAYNE, NEW JERSEY 07470.]
CUSIP [            ]1 
ISIN [            ]2 
[RULE 144A][REGULATION S] [GLOBAL NOTE]
TRU TAJ LLC
TRU TAJ FINANCE, INC.
11% Senior Secured ABL DIP Notes
 
 
 
No.
 
[$            ]

TRU TAJ LLC and TRU TAJ FINANCE, INC. promise to pay to [                    ]
or registered assigns, the principal sum of          Dollars [, as the same may
be revised on the Schedule of Exchanges of Interests in the Global Note attached
hereto,]3 on January 22, 2019.
Interest Payment Dates: as provided herein
Record Dates: the fifth business day prior to the last business day of each
calendar month after the Issue Date starting with the month of October, 2017
Reference is made to further provisions of this Note set forth on the reverse
hereof, which further provisions shall for all purposes have the same effect as
set forth at this place.
Unless this Note has been authenticated by the Trustee by manual signature, this
Note shall not be entitled to any benefits under the Indenture referred to on
the reverse hereof or be valid or obligatory for any purpose.



--------------------------------------------------------------------------------

1 
144A CUSIP:

Reg S CUSIP:
2 
144A ISIN:

Reg S ISIN:
3 
To be included in Global Notes only.





A-1



--------------------------------------------------------------------------------







IN WITNESS HEREOF, the Issuers have caused this instrument to be duly executed
by the facsimile signature of its duly authorized officers.
Dated:


 
 
 
TRU TAJ LLC
 
 
By:
 
 
 
 
Name:
 
 
Title:
 
TRU TAJ FINANCE, INC.
 
 
By:
 
 
 
 
Name:
 
 
Title:





A-2



--------------------------------------------------------------------------------







This is one of the Notes referred to in the within-mentioned Indenture:
Dated:


 
 
 
WILMINGTON SAVINGS FUND SOCIETY, FSB, as Trustee
 
 
By:
 
 
 
 
Authorized Signatory





A-3



--------------------------------------------------------------------------------







[Back of Note]
11% Senior Secured ABL DIP Notes


Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
1.    INTEREST. TRU Taj LLC, a Delaware limited liability company (the “Issuer”)
and TRU TAJ FINANCE, INC., a Delaware corporation (the “Co-Issuer” and, together
with the Issuer, the “Issuers”) promise to pay interest on the principal amount
of this Note at 11% per annum from September 22, 2017 until maturity. The
Issuers will pay interest on (a) the last Business Day of each calendar month
after the Issue Date starting with the month of October 2017 and ending with and
including December 2018 and (b) the stated maturity date of the Notes, or if
such day is not a Business Day, on the next succeeding Business Day (each, an
“Interest Payment Date”); provided that the first Interest Payment Date shall be
October 31, 2017. Interest on the Notes will accrue from the most recent date to
which interest has been paid or, if no interest has been paid, from the date of
issuance; provided that if this Note is authenticated between a Record Date and
the next succeeding Interest Payment Date, interest shall accrue from such next
succeeding Interest Payment Date. The Issuers will pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
principal and premium from time to time on demand at the interest rate on the
Notes; it shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue installments of interest (without regard to
any applicable grace periods) from time to time on demand at the interest rate
on the Notes. Interest will be computed on the basis of a 360-day year comprised
of twelve 30-day months.
2.    METHOD OF PAYMENT. The Issuers will pay interest on the Notes to the
Persons who are registered Holders of Notes at the close of business on the
fifth business day preceding the Interest Payment Date, except as provided in
Section 2.12 of the Indenture with respect to defaulted interest. Principal of,
premium and interest on the Notes will be payable at the office or agency of the
Issuers maintained for such purpose or, at the option of the Issuers, payment of
interest may be made by check mailed to the Holders at their respective
addresses set forth in the register of Holders; provided that all payments of
principal, premium and interest with respect to the Notes represented by one or
more Global Notes registered in the name of or held by DTC or its nominee will
be made by wire transfer of immediately available funds to the accounts
specified by the Holder thereof. Until otherwise designated by the Issuers, the
Issuers’ office or agency will be the office of the Trustee maintained for such
purpose. Such payment shall be in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts.
3.    PAYING AGENT AND REGISTRAR. Initially, Wilmington Savings Fund Society,
FSB will act as Paying Agent and Registrar. The Issuers may change any Paying
Agent or Registrar without notice to the Holders. The Issuers or any of their
Subsidiaries may act in any such capacity.
4.    INDENTURE. The Issuers issued the Notes under an Indenture, dated as of
September 22, 2017 (the “Indenture”), among TRU Taj LLC, TRU Taj Finance, Inc.,
the Parent Guarantors, the Guarantors, the Trustee and Collateral Trustee. This
Note is one of a duly authorized issue of notes of the Issuers designated as
their 11% Senior Secured ABL DIP Notes. The terms of the Notes include those
stated in the Indenture. The Notes are subject to all such terms and Holders are
referred to the Indenture for a statement of such terms. To the extent any
provision of this Note conflicts with the express provisions of the Indenture,
the provisions of the Indenture shall govern and be controlling.
5.    PERSONS DEEMED OWNERS. The registered Holder of a Note shall be treated as
its owner for all purposes.


A-4



--------------------------------------------------------------------------------





6.    GOVERNING LAW. THIS INDENTURE, THE NOTES AND ANY GUARANTEE WILL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
7.    CUSIP/ISIN NUMBERS. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuers have caused
CUSIP/ISIN numbers to be printed on the Notes and the Trustee may use CUSIP/ISIN
numbers in notices of redemption as a convenience to Holders. No representation
is made as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.
The Issuers will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to the Issuers at the following
address:
Toys “R” Us, Inc.
One Geoffrey Way
Wayne, NJ 07470
Fax No.: (973) 617-4043
Attention: Chief Financial Officer and General Counsel


A-5



--------------------------------------------------------------------------------







ASSIGNMENT FORM
To assign this Note, fill in the form below:


 
 
 
(i) or (we) assign and transfer this Note to:
 
 
 
 
(Insert assignee’ legal name)



(Insert assignee’s soc. sec. or tax I.D. no.)
(Print or type assignee’s name, address and zip code)
and irrevocably appoint                    
                                         
                                         
                                                                            
to transfer this Note on the books of the Issuers. The agent may substitute
another to act for him.
Date:                                                                      


 
 
 
Your Signature:
 
 
 
 
(Sign exactly as your name appears on the face of this Note)

Signature Guarantee*                                          
                                       



--------------------------------------------------------------------------------

* 
Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).





A-6



--------------------------------------------------------------------------------







OPTION OF HOLDER TO ELECT PURCHASE
If you want to elect to have this Note purchased by the Issuers pursuant to
Section 4.11 of the Indenture, check the box below:
¨ Section 4.11        If you want to elect to have only part of this Note
purchased by the Issuers pursuant to Section 4.11 of the Indenture, state the
amount you elect to have purchased:
$


 
 
 
Date:
 
 



 
 
 
Your Signature:
 
 
 
 
(Sign exactly as your name appears on the face of this Note)



 
 
 
Tax Identification No.:
 
 
 
 
Signature Guarantee*:
 
 






--------------------------------------------------------------------------------

* 
Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).





A-7



--------------------------------------------------------------------------------







SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE* 
The initial outstanding principal amount of this Global Note is $         The
following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
or Definitive Note for an interest in this Global Note, have been made:


 
 
 
 
 
 
 
 
 
Date of
Exchange
 
Amount of
decrease in
Principal
Amount of this
Global Note
 
Amount of
increase in
Principal
Amount of this
Global Note
 
Principal
Amount of this
Global Note
following such
decrease or
increase
 
Signature of
authorized
officer of Trustee
or Notes
Registrar
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

* 
This schedule should be included only if the Note is issued in global form.







A-8



--------------------------------------------------------------------------------







EXHIBIT B
FORM OF CERTIFICATE OF TRANSFER
Toys “R” Us, Inc.
One Geoffrey Way
Wayne, NJ 07470
Fax No.: (973) 617-4043
Attention: Chief Financial Officer and General Counsel
Wilmington Savings Fund Society, FSB
500 Delaware Avenue
Wilmington, DE, 19801
Attn: TRU Taj 11.0% Senior Secured ABL DIP Notes
Re: 11% Senior Secured ABL DIP Notes
Reference is hereby made to the Indenture, dated as of September 22, 2017 (the
“Indenture”), among TRU Taj LLC, TRU Taj Finance, Inc., the Parent Guarantors,
the Guarantors and the Trustee and Collateral Trustee. Capitalized terms used
but not defined herein shall have the meanings given to them in the Indenture.
___________ (the “Transferor”) owns and proposes to transfer the Note[s] or
interest in such Note[s] specified in Annex A hereto, in the principal amount of
$         in such Note[s] or interests (the “Transfer”), to                     
(the “Transferee”), as further specified in Annex A hereto. In connection with
the Transfer, the Transferor hereby certifies that:
[CHECK ALL THAT APPLY]
1.    ¨ CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
144A GLOBAL NOTE OR A DEFINITIVE NOTE PURSUANT TO RULE 144A. The Transfer is
being effected pursuant to and in accordance with Rule 144A under the United
States Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, the Transferor hereby further certifies that the beneficial
interest or Definitive Note is being transferred to a Person that the Transferor
reasonably believes is purchasing the beneficial interest or Definitive Note for
its own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States.
2.    ¨ CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
REGULATION S GLOBAL NOTE OR A DEFINITIVE NOTE PURSUANT TO REGULATION S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or
Rule 904(b) of Regulation S under the Securities Act (iii) the transaction is
not part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the Restricted Period, the transfer is not being made to a U.S.
Person or for the account or benefit of a U.S. Person. Upon consummation of the
proposed transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
Transfer enumerated in the Indenture and the Securities Act.


A-9



--------------------------------------------------------------------------------





3.    ¨ CHECK AND COMPLETE IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL
INTEREST IN A GLOBAL NOTE OR A DEFINITIVE NOTE PURSUANT TO ANY PROVISION OF THE
SECURITIES ACT OTHER THAN RULE 144A OR REGULATION S. The Transfer is being
effected in compliance with the transfer restrictions applicable to beneficial
interests in Restricted Global Notes and Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act and any applicable blue
sky securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):
(a)    ¨ such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act;
or
(b)    ¨ such Transfer is being effected to the Issuers or a subsidiary thereof;
or
(c)    ¨ such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act.
4.    ¨    CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL NOTE OR OF AN UNRESTRICTED DEFINITIVE NOTE.
(a)    ¨ CHECK IF TRANSFER IS PURSUANT TO RULE 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 to a Person who is not an
affiliate (as defined in Rule 144) of the Issuers under the Securities Act and
in compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.
(b)    ¨ CHECK IF TRANSFER IS PURSUANT TO REGULATION S. (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act to a Person who is not an affiliate (as defined in Rule 144) of
the Issuers and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.
(c)    ¨ CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 to a Person who is not an affiliate (as defined in Rule 144) of the
Issuers and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.


A-10



--------------------------------------------------------------------------------







 
 
 
[Insert Name of Transferor]
 
 
By:
 
 
 
 
Name:
Title:
 
 
Dated:
 
 





A-11



--------------------------------------------------------------------------------







ANNEX A TO CERTIFICATE OF TRANSFER


1.
The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]


 
(a)
¨ a beneficial interest in the:



 
(i)
¨ 144A Global Note (CUSIP [                    ]), or



 
(ii)
¨ Regulation S Global Note (CUSIP [                    ]), or



 
(b)
¨ a Restricted Definitive Note.



2.
After the Transfer the Transferee will hold:

[CHECK ONE]


 
(a)
¨ a beneficial interest in the:



 
(i)
¨ 144A Global Note (CUSIP [                    ]), or



 
(ii)
¨ Regulation S Global Note (CUSIP [                    ]), or



 
(iii)
¨ Unrestricted Global Note (CUSIP [                    ]); or



 
(b)
¨ a Restricted Definitive Note; or



 
(c)
¨ an Unrestricted Definitive Note, in accordance with the terms of the
Indenture.





A-12



--------------------------------------------------------------------------------







EXHIBIT C
FORM OF CERTIFICATE OF EXCHANGE
Toys “R” Us, Inc.
One Geoffrey Way
Wayne, NJ 07470
Fax No.: (973) 617-4043
Attention: Chief Financial Officer and General Counsel
Wilmington Savings Fund Society, FSB
500 Delaware Avenue
Wilmington, DE, 19801
Attn: TRU Taj 11.0% Senior Secured ABL DIP Notes
Re: 11% Senior Secured ABL DIP Notes
Reference is hereby made to the Indenture, dated as of September 22, 2017 (the
“Indenture”), among TRU Taj LLC, TRU Taj Finance, Inc., the Parent Guarantors,
the Guarantors and the Trustee and Collateral Trustee. Capitalized terms used
but not defined herein shall have the meanings given to them in the Indenture.
_____________ (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of $        
in such Note[s] or interests (the “Exchange”). In connection with the Exchange,
the Owner hereby certifies that:
(1)    EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN A
RESTRICTED GLOBAL NOTE FOR UNRESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS
IN AN UNRESTRICTED GLOBAL NOTE
(a)    ¨ CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE. In connection with
the Exchange of the Owner’s beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the United States Securities Act of
1933, as amended (the “Securities Act”), (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act, (iv) the beneficial
interest in an Unrestricted Global Note is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States and
(v) the Owner is not an affiliate (as defined in Rule 144) of the Issuers.
(b)    ¨ CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO UNRESTRICTED DEFINITIVE NOTE. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Definitive Note is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act, (iv) the Definitive Note is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States
and (v) the Owner is not an affiliate (as defined in Rule 144) of the Issuers.
(c)    ¨ CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN AN UNRESTRICTED GLOBAL NOTE. In connection with the Owner’s Exchange


A-13



--------------------------------------------------------------------------------





of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act, (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States and (v) the Owner is not an affiliate (as defined in
Rule 144) of the Issuers.
(d)    ¨ CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO UNRESTRICTED
DEFINITIVE NOTE. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act, (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States and (v) the Owner is
not an affiliate (as defined in Rule 144) of the Issuers.
(2)    EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN
RESTRICTED GLOBAL NOTES FOR RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS
IN RESTRICTED GLOBAL NOTES
(a)    ¨ CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO RESTRICTED DEFINITIVE NOTE. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer. Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.
(b)    ¨ CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN A RESTRICTED GLOBAL NOTE. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
¨ 144A Global Note ¨ Regulation S Global Note, with an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer and (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, and in
compliance with any applicable blue sky securities laws of any state of the
United States. Upon consummation of the proposed Exchange in accordance with the
terms of the Indenture, the beneficial interest issued will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the relevant Restricted Global Note and in the Indenture and the Securities Act.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers and are dated                     .




A-14



--------------------------------------------------------------------------------





 
 
 
[Insert Name of Transferor]
 
 
By:
 
 
 
 
Name:
 
 
Title:
 
 
Dated:
 
 





A-15



--------------------------------------------------------------------------------







EXHIBIT D
[FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS]
_______________ Supplemental Indenture (this “Supplemental Indenture”), dated as
of                     , among                      (the “Guaranteeing
Subsidiary”), a subsidiary of Toys “R” Us, Inc., a Delaware corporation (the
“Parent”), TRU Taj LLC (the “Issuer”), TRU Taj Finance, Inc. (the “Co-Issuer”
and, together with the Issuer, the “Issuers”) and Wilmington Savings Fund
Society, FSB, as trustee (the “Trustee”) and as collateral trustee (the
“Collateral Trustee”).
W I T N E S S E T H
WHEREAS, each of the Issuers, the Parent Guarantors and the other existing
Guarantors have heretofore executed and delivered to the Trustee an indenture
(the “Indenture”), dated as of September 22, 2017, providing for the issuance of
an unlimited aggregate principal amount of 11% Senior Secured ABL DIP Notes (the
“Notes”);
WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuers’ Obligations under the Notes and the Indenture on
the terms and conditions set forth herein and under the Indenture (the
“Guarantee”); and
WHEREAS, pursuant to Section 9.01(8) of the Indenture, the Issuers, the Trustee
and the Collateral Trustee are authorized to execute and deliver this
Supplemental Indenture, without the consent of Holders of the Notes.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:
(1)    Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.
(2)    Agreement to Guarantee. The Guaranteeing Subsidiary hereby agrees to
become a Guarantor under the Indenture, and to jointly and severally,
irrevocably, absolutely and unconditionally guarantee, as primary obligor and
not merely as surety, the Guaranteed Obligations on the terms and subject to the
conditions set forth in the Indenture including but not limited to Article XII
thereof.
(3)    No Recourse Against Others. No director, officer, employee, incorporator,
stockholder, member or limited partner of the Guaranteeing Subsidiary or its
parent companies (other than the Issuers and the Guarantors) shall have any
liability for any obligations of the Issuers or the Guarantors (including the
Guaranteeing Subsidiary) under the Notes, the Guarantees, the Indenture or this
Supplemental Indenture or for any claim based on, in respect of, or by reason
of, such obligations or their creation. Each Holder by accepting Notes waives
and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.
(4)    Governing Law. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(5)    Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.


A-16



--------------------------------------------------------------------------------





(6)    Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.
(7)    The Trustee and the Collateral Trustee. Neither the Trustee nor the
Collateral Trustee shall be responsible in any manner whatsoever for or in
respect of the validity or sufficiency of this Supplemental Indenture or for or
in respect of the recitals contained herein, all of which recitals are made
solely by the Guaranteeing Subsidiary.
(8)    Subrogation. The Guaranteeing Subsidiary shall be subrogated to all
rights of Holders of Notes against the Issuers in respect of any amounts paid by
the Guaranteeing Subsidiary pursuant to the provisions of Section 2 hereof and
Section 12.01 of the Indenture; provided that, if an Event of Default has
occurred and is continuing, the Guaranteeing Subsidiary shall not be entitled to
enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Issuers under the
Indenture or the Notes shall have been paid in full.
(9)    Benefits Acknowledged. The Guaranteeing Subsidiary’s Guarantee is subject
to the terms and conditions set forth in the Indenture. The Guaranteeing
Subsidiary acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Indenture and this Supplemental
Indenture and that the guarantee and waivers made by it pursuant to this
Guarantee are knowingly made in contemplation of such benefits.
(10)    Successors. All agreements of the Guaranteeing Subsidiary in this
Supplemental Indenture shall bind its Successors, except as otherwise provided
in this Supplemental Indenture or the Indenture. All agreements of the Trustee
and the Collateral Trustee in this Supplemental Indenture shall bind their
respective successors.


A-17



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.


 
 
 
[GUARANTEEING SUBSIDIARY]
 
 
By:
 
 
 
 
Name:
 
 
Title:
 
TRU TAJ LLC
 
 
By:
 
 
 
 
Name:
 
 
Title:
 
TRU TAJ FINANCE, INC.
 
 
By:
 
 
 
 
Name:
 
 
Title:
 
WILMINGTON SAVINGS FUND SOCIETY, FSB, as Trustee and Collateral Trustee
 
 
By:
 
 
 
 
Name:
 
 
Title:









A-18



--------------------------------------------------------------------------------






ANNEX I
The Parent and its Restricted Subsidiaries shall:
(A)    Maintenance of Property; Insurance.
(a)    Keep all property useful and necessary in its business in good working
order and condition, (ordinary wear and tear, casualty loss and condemnation
excepted), except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect and except for Store closings and Asset
Sales permitted hereunder.
(b)    Insurance.
(i)    Maintain with financially sound and reputable insurance companies (or, to
the extent consistent with business practices in effect on the Issue Date, a
program of self-insurance) on such of its property and in at least such amounts
and against at least such risks as is consistent with business practices in
effect on the Issue Date or as otherwise determined by Officers acting
reasonably in their business judgment, including public liability insurance
against claims for personal injury or death occurring upon, in or about or in
connection with the use of any properties owned, occupied or controlled by it;
(ii) maintain such other insurance as may be required by law; and (iii) furnish
to the Trustee, promptly following written request, full information as to the
insurance carried.
(ii)    In connection with the covenants set forth in this Annex I Section (A),
it is understood and agreed that:
(1)    none of the Collateral Trustee, the Requisite Holder Designee or the
Holders and their respective agents or employees shall be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Annex I Section (A), it being understood that (A) the Parent and its Restricted
Subsidiaries shall look solely to their insurance companies or any other parties
other than the aforesaid parties for the recovery of such loss or damage and (B)
such insurance companies shall have no rights of subrogation against the
Collateral Trustee, the Requisite Holder Designee or the Holders or their agents
or employees. If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then each of the Parent and its Restricted
Subsidiaries, on behalf of itself and behalf of each of its Subsidiaries, hereby
agrees, to the extent permitted by law, to waive, and further agrees to cause
each of their Subsidiaries to waive, its right of recovery, if any, against the
Collateral Trustee, the Requisite Holder Designee or the Holders and their
agents and employees; and
(2)    the designation of any form, type or amount of insurance coverage by the
Collateral Trustee or the Requisite Holder Designee under this Annex I Section
(A) shall in no event be deemed a representation, warranty or advice by the
Collateral Trustee or the Requisite Holder Designee or the Holders that such
insurance is adequate for the purposes of the business of the Parent, the Issuer
and the Subsidiaries or the protection of their properties.
(B)    Inspection of Property; Books and Records; Discussions. Keep proper books
of record and account in accordance with GAAP (or principles consistent with
those promulgated or adopted by the applicable accounting standard board (or
similar governing entity) in effect and applicable to the accounting period) and
in which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities and permit any
representatives designated by the Requisite Holder Designee, upon reasonable
prior notice, to visit and inspect its properties, to discuss its affairs,
finances and condition with its officers and independent accountants (so long as
a representative of the Issuer is afforded an opportunity to be present) and to
examine and make extracts from its books and records, all for such reasonable
times and as often as reasonably requested.


A-19

--------------------------------------------------------------------------------





(C)    Litigation and Other Notices. Promptly after any Officer of any of the
Parent or its Restricted Subsidiaries obtains actual knowledge thereof, give
written notice to the Collateral Trustee, the Requisite Holder Designee of:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (i) against Parent or any of its
Restricted Subsidiaries thereof that has a reasonable likelihood of adverse
determination and, if so adversely determined, would reasonably be expected to
result in a Material Adverse Effect (other than the Cases) or (ii) with respect
to the Indenture, the Notes or any Security Document, and in each case any
material development with respect thereto;
(c)    except for matters that would not be reasonably expected to result in
Material Adverse Effect, any violation of any Environmental Laws by Parent or
any Restricted Subsidiary;
(d)    an ERISA Event (as defined below) that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and
(e)    any other development or event that results in a Material Adverse Effect.
Each notice pursuant to this Annex I Section (C) shall be accompanied by a
statement of an Officer setting forth details of the occurrence referred to
therein and stating what action the Parent, the Issuer or the relevant
Subsidiary proposes to take with respect thereto.
(D)    Taxes or Claims. Promptly pay, discharge or otherwise satisfy as the same
shall become due and payable all of its Tax liabilities arising after the
Petition Date, except where (i) the amount or validity is being contested in
good faith, (ii) non-payment thereof is permitted under the Bankruptcy Code or
order of the Bankruptcy Court, or (iii) failure to make such payment could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
(E)    Environmental Laws.
Comply with, and ensure compliance by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply with and maintain, and
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, in each case except as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(F)    Compliance with Laws. Except as excused under the Bankruptcy Code, comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; provided that this Annex I Section F shall not apply
to compliance with Environmental Laws, which is the subject of Annex I Section
E, or to laws related to Taxes, which are the subject of this Annex I Section D.
Except as could not reasonably be expected to result in a Material Adverse
Effect, the Parent and the Issuer will maintain in effect and enforce policies
and procedures designed to ensure compliance by the Parent, the Issuer, their
Restricted Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.
(I)    Certain Other Bankruptcy Matters.
The Parent, the Issuers and their respective Restricted Subsidiaries shall
comply (i) in all material respects, after entry thereof, with all of the
requirements and obligations set forth in the DIP Orders, as each such order is
amended and in effect from time to time and (ii) in all material respects, after
entry thereof, with all other orders entered in the Cases.


A-20

--------------------------------------------------------------------------------









A-21